 



  Execution Version



 

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Dated as of May 15, 2014

 

Among

 

FOUNTAIN CITY FINANCE, LLC

 

as the Seller

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as a Bank and the Agent

 

and

 

DST SYSTEMS, INC.

 

as the Parent and the Servicer

 

and

 

Each of the parties named on Schedule III
hereto as Originators

  

 Receivables Purchase Agreement

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I DEFINITIONS 1 SECTION 1.01 Certain Defined Terms 1
SECTION 1.02 Other Terms 24       ARTICLE II AMOUNTS AND TERMS OF THE PURCHASES
25 SECTION 2.01 Purchase Facility 25 SECTION 2.02 Making Purchases 27 SECTION
2.03 Receivable Interest Computation 27 SECTION 2.04 Settlement Procedures 28
SECTION 2.05 Fees 29 SECTION 2.06 Payments and Computations, Etc. 30 SECTION
2.07 [Reserved] 30 SECTION 2.08 Increased Costs 30 SECTION 2.09 Suspension of
the LMIR 31 SECTION 2.10 Taxes 31 SECTION 2.11 Security Interest 33 SECTION 2.12
Sharing of Payments 34 SECTION 2.13 Right of Setoff 34       ARTICLE III
CONDITIONS OF PURCHASES 34 SECTION 3.01 Conditions Precedent to Initial Purchase
34 SECTION 3.02 Conditions Precedent to All Purchases and Reinvestments 36      
ARTICLE IV REPRESENTATIONS AND WARRANTIES 37 SECTION 4.01 Representations and
Warranties of the Seller 37 SECTION 4.02 Representations and Warranties of the
Servicer 41 SECTION 4.03 Representations and Warranties of the Parent 43      
ARTICLE V COVENANTS 44 SECTION 5.01 Covenants of the Seller 44 SECTION 5.02
Covenants of the Seller, the Originators and the Parent; Audits 52       ARTICLE
VI ADMINISTRATION AND COLLECTION OF RECEIVABLES 53 SECTION 6.01 Designation of
Servicer 53 SECTION 6.02 Duties of Servicer 53 SECTION 6.03 Certain Rights of
the Agent 54 SECTION 6.04 Rights and Remedies 55 SECTION 6.05 Further Actions
Evidencing Purchases 56 SECTION 6.06 Covenants of the Servicer and the
Originators 56 SECTION 6.07 Indemnities by the Servicer 57

  

 iReceivables Purchase Agreement

 



 

ARTICLE VII EVENTS OF TERMINATION 58 SECTION 7.01 Events of Termination 58      
ARTICLE VIII THE AGENT 61 SECTION 8.01 Authorization and Action 61 SECTION 8.02
Agent’s Reliance, Etc. 62 SECTION 8.03 Wells and Affiliates 62 SECTION 8.04
Bank’s Purchase Decision 62 SECTION 8.05 Indemnification of Agent 63      
ARTICLE IX INDEMNIFICATION 63 SECTION 9.01 Indemnities by the Seller, the Parent
and the Originators 63       ARTICLE X MISCELLANEOUS 66 SECTION 10.01
Amendments, Etc. 66 SECTION 10.02 Notices, Etc. 67 SECTION 10.03 Assignability
67 SECTION 10.04 Costs and Expenses 69 SECTION 10.05 Waiver of Consequential
Damages 70 SECTION 10.06 Confidentiality 70 SECTION 10.07 GOVERNING LAW 71
SECTION 10.08 Execution in Counterparts; Integration 71 SECTION 10.09 Survival
of Termination 71 SECTION 10.10 Consent to Jurisdiction 71 SECTION 10.11 WAIVER
OF JURY TRIAL 71 SECTION 10.12 Federal Reserve 71 SECTION 10.13 PATRIOT Act 73

 

 iiReceivables Purchase Agreement

 

 

SCHEDULES

 

SCHEDULE I - Deposit Accounts and Lock-Boxes SCHEDULE II - Credit and Collection
Policy SCHEDULE III - Addresses SCHEDULE IV - UCC Information SCHEDULE V -
Persons deemed not to be Affiliates      

ANNEXES

 

ANNEX A-1 - Form of Monthly Report ANNEX B - Form of Deposit Account Control
Agreement ANNEX C - Form of Opinion of Counsel to the Seller ANNEX D - Form of
Assignment and Acceptance ANNEX E - Form of Compliance Certificate ANNEX F -
Specific Definitions for Section 7.01(n) ANNEX G - Form of Purchase Request
ANNEX H - Scope of Agreed Upon Procedures

 

 iiiReceivables Purchase Agreement

 

 

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Dated as of May 15, 2014

 

FOUNTAIN CITY FINANCE, LLC, a Delaware limited liability company (the “Seller”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association,
individually (“Wells” or a “Bank”), and as agent (the “Agent”) for the Banks,
DST SYSTEMS, INC., a Delaware corporation, as the Parent and the Servicer, and
each of the parties named on Schedule III hereto as Originators, agree as
follows:

 

PRELIMINARY STATEMENT

 

The Seller, Bank of America, National association, individually and as agent (in
either capacity, “BofA”), DST Systems, Inc., as the Parent and the Servicer, and
the Originators were parties to that certain Receivables Purchase Agreement
dated as of May 21, 2009, as amended from time to time (the “Existing
Agreement”). Immediately prior to the effectiveness of this Agreement, BofA
assigned all of its right, title and interest in, to and under the Existing
Agreement and the Transaction Documents to Wells, and Wells accepted such
assignment. On the terms and subject to the conditions set forth herein, the
parties hereto now wish to amend and restate the Existing Agreement as
hereinafter provided, it being understood that this Agreement shall not
constitute a novation of the Existing Agreement but shall constitute an
amendment to the Existing Agreement to the extent set forth herein.

 

The Seller has acquired and will hereafter acquire, Receivables from DST
Systems, Inc., either by purchase or by contribution to the capital of the
Seller, as determined from time to time by the Seller and DST Systems, Inc. The
Seller is prepared to sell undivided fractional ownership interests (referred to
herein as “Receivable Interests” and further defined below) in the Receivables.
The Bank(s) shall purchase such Receivable Interests, in each case on the terms
and conditions set forth herein. Accordingly, the parties agree as follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.01         Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

 

“Accrual Period” means (a) the period beginning on May 15, 2014 and ending on
May 31, 2014, and (b) each period thereafter from and including the first day of
a calendar month to and including the last day of such calendar month.

 

“Adverse Claim” means a lien, security interest (other than a security interest
created under a Transaction Document), mortgage, pledge, assignment or other
charge or encumbrance, or any other type of preferential arrangement.

 

“Affected Person” has the meaning specified in Section 2.08(a).

 

  Receivables Purchase Agreement

 

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person.

 

“Affiliated Obligor” means any Obligor that is an Affiliate of another Obligor.

 

“Agent” has the meaning specified in the Preamble.

 

“Agent’s Account” means account no. 37235547964502024 in the name of Wells at
Wells Fargo Bank, National Association, 420 Montgomery Street, San Francisco,
CA, ABA # 121-000-248, Reference: Fountain City Finance, LLC.

 

“Aggregate Capital” means, at any time, for any designated group of Receivable
Interests, the sum of the Capital for all such Receivable Interests at such
time.

 

“Aggregate Loss and Dilution Reserve” means, on any day, an amount equal to the
product of (a) the Aggregate Loss and Dilution Reserve Percentage on such date
multiplied by (b) the Net Receivables Pool Balance on such date.

 

“Aggregate Loss and Dilution Reserve Percentage” means, as of any day, the
greater of (a) the sum of (i) the Dynamic Loss Reserve Percentage as of such
date plus (ii) the Dynamic Dilution Reserve Percentage as of such date and (b)
the sum of (i) the Loss Reserve Floor Percentage as of such date plus (ii) the
Dilution Reserve Floor Percentage as of such date.

 

“Aggregate Outstanding Balance” means, at any time, for any designated group of
Receivables, the sum of the Outstanding Balances for all such Receivables at
such time.

 

“Aggregate Paydown Amount” means, on any day, the sum of the Paydown Amounts on
such day.

 

“Aggregate Unpaids” means, at any time, an amount equal to the sum of (i) the
Aggregate Capital at such time, (ii) the aggregate unpaid Fees and Yield accrued
and to accrue to maturity at such time and (iii) all other amounts owed (whether
or not then due and payable) hereunder and under the other Transaction Documents
by the Seller, the Parent, the Servicer and the Originators to the Agent, the
Banks or the Indemnified Parties at such time.

 

“Agreement” means this Receivables Purchase Agreement, as it may be amended,
modified or restated from time to time.

 

“Alternate Base Rate” means, for any day, a fluctuating rate per annum equal to
the higher of (a) the Federal Funds Rate for such day, plus 1.50%, and (b) the
rate of interest in effect for such day as publicly announced from time to time
by the Agent as its “prime rate” plus 2.00%. For purposes hereof, the “prime
rate” is a rate set by the Agent based upon various factors including the
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in the prime rate announced by
the Agent shall take effect at the opening of business on the day specified in
the public announcement of such change.

 

 2Receivables Purchase Agreement

 

 

“Assignment and Acceptance” means an assignment and acceptance agreement entered
into by a Bank, an Eligible Assignee and the Agent, pursuant to which such
Eligible Assignee may become a party to this Agreement, in substantially the
form of Annex D.

 

“Audit” means any third party audits, inspections and verifications of the
Receivables, the Related Security and the related books and records and
collection systems of the Seller or any Originator in accordance with the
customary procedures for securitization transactions adopted by the Agent.

 

“Bank Commitment” means, on any day, (a) with respect to Wells, $150,000,000 or
such amount as reduced or increased by any Assignment and Acceptance entered
into between Wells and other Banks; or (b) with respect to a Bank that has
entered into an Assignment and Acceptance, the amount set forth therein as such
Bank’s Bank Commitment, in each case as such amount may be reduced or increased
by an Assignment and Acceptance entered into between such Bank and an Eligible
Assignee, and as may be further reduced (or terminated) pursuant to the next
sentence. Any reduction (or termination) of the Purchase Limit pursuant to the
terms of this Agreement shall reduce ratably (or terminate) each Bank’s Bank
Commitment.

 

“Banks” means Wells and each Eligible Assignee that shall become a party to this
Agreement pursuant to Section 10.03.

 

“BASEL II” means, the second accord adopted by the BASEL Committee on Banking
Supervision, to the extent and in the manner implemented as an applicable Law,
guideline or request (or any combination thereof) from any Official Body
(whether or not having the force of law), including, but not limited to, the
Risk-Based Capital Guidelines, as such accord and any related Law, guideline or
request may be amended, supplemented, restated or otherwise modified, including,
but not limited to, each similar and subsequent accord that may be adopted by
the BASEL Committee on Banking Supervision (including, but not limited to, BASEL
III) and all related Laws, guidelines or requests implementing each such accord
as may be adopted and amended or supplemented from time to time, and any
amendments or restatements of, and any supplements to, the Risk-Based Capital
Guidelines.

 

“BASEL Committee on Banking Supervision” means, the committee created in 1974 by
the central bank governors of the Group of Ten nations. For purposes hereof
“Group of Ten” shall mean the countries of Belgium, Canada, France, Germany,
Switzerland, the United States, Italy, Japan, the Netherlands, Sweden and the
United Kingdom.

 

“Billed Receivable” means a Receivable with respect to which the applicable
Originator has performed its obligations under the related Contract and has
generated and sent to the related Obligor an invoice.

 

“Bill of Sale” means the Bill of Sale, dated May 21, 2009, between Fountainview
Finance, LLC and the Parent.

 

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Atlanta, Georgia.

 

 3Receivables Purchase Agreement

 

 

“Capital” of any Receivable Interest means on any day an amount equal to the
original amount paid to the Seller for such Receivable Interest at the time of
its purchase by the Banks pursuant to Section 2.02 of this Agreement, reduced
from time to time by Collections distributed on account of such Capital pursuant
to Section 2.04(d); provided that if such Capital shall have been reduced by any
distribution and thereafter all or a portion of such distribution is rescinded
or must otherwise be returned for any reason, such Capital shall be increased by
the amount of such rescinded or returned distribution, as though it had not been
made.

 

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participation, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Change of Control” means, with respect to any Person, an event or series of
events by which: (a) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act, but excluding any employee benefit plan of
such person or its subsidiaries , and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(for purposes of this definition, an “Option Right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of such
Person on a fully-diluted basis (and taking into account all such securities
that such Person or group has the right to acquire pursuant to any Option
Right); (b) during any period of twelve (12) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of such
Person cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and (iii) above, any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors; or (c) there shall have occurred under any
indenture or other instrument evidencing Indebtedness in excess of $40,000,000,
any “change of control” (as defined in such indenture or other evidence of
Indebtedness) obligating such Person to repurchase, redeem or repay all or any
part of the Indebtedness or Capital Stock provided for therein.

 

“Charged-off Receivable” means, on any day, any Receivable that is, or should
have been, charged-off in accordance with the Credit and Collection Policy.

 

 4Receivables Purchase Agreement

 

 

“Closing Date” means May 21, 2009.

 

“Closing Date Receivable” means each Receivable transferred by Fountainview to
the Parent pursuant to the Bill of Sale.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” has the meaning specified in Section 2.11.

 

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds of such Receivable, including, without limitation, all
finance charges and all cash proceeds of Related Security with respect to such
Receivable, and any Collection of such Receivable deemed to have been received
pursuant to Section 2.04.

 

“Commitment Termination Date” means the earliest of (a) May 14, 2015, unless,
prior to such date (or the date so extended pursuant to this clause), upon the
Seller’s request, made not more than forty-five (45) days prior to the then
Commitment Termination Date, one or more Banks having Bank Commitments equal to
at least 100% of the Purchase Limit shall in their sole discretion consent,
which consent shall be given not more than thirty (30) days prior to the then
Commitment Termination Date, to the extension of the Commitment Termination Date
for any period; provided, however, that any failure of any Bank to respond to
the Seller’s request for such extension shall be deemed a denial of such request
by such Bank, (b) the Facility Termination Date, (c) the date determined
pursuant to Section 7.01, and (d) the date the Purchase Limit reduces to zero
pursuant to Section 2.01(b).

 

“Compliance Certificate” means a certificate in substantially the form set forth
on Annex E signed by the Seller’s or the Parent’s, as applicable, chief
financial officer stating that (a) the financial statements attached to (or with
respect to the Parent for so long as the Parent is required to file its
financial statements with the SEC, incorporated by reference into) such
Compliance Certificate has been prepared in accordance with GAAP and accurately
reflects the financial condition of the Seller or the Parent and its
Subsidiaries, as applicable, and (b) to the best of such Person’s knowledge, no
Event of Termination or Incipient Event of Termination exists, or if any Event
of Termination or Incipient Event of Termination Event exists, stating the
nature and status thereof.

 

“Concentration Limit” means, on any day, the following:

 

(a)          with respect to the percentage of the Net Eligible Receivables
Outstanding Balance comprised of the Aggregate Outstanding Balance of Eligible
Receivables for any Obligor and such Obligor’s Subsidiaries and Affiliates,
taken together, 3.75%; provided, however, that the Concentration Limit for any
Obligor may exceed 3.75%, subject to specific Obligor debt ratings as set forth
below:

 

 5Receivables Purchase Agreement

 

 

Obligor’s Debt Rating   Concentration Limit       At least BBB by S&P and Baa2
by Moody’s   15.0% of the Net Eligible Receivables Outstanding Balance At least
BBB- by S&P and Baa3 by Moody’s   7.50% of the Net Eligible Receivables
Outstanding Balance

 

provided that in the case of an Obligor with any Affiliated Obligor, the
Concentration Limit shall be calculated as if such Obligor and such Affiliated
Obligor are one Obligor; and provided further that if on any date, an Obligor is
split-rated, then the applicable Concentration Limit shall be calculated on the
lower of the S&P or Moody’s rating;

 

(b)          with respect to the percentage of the Net Eligible Receivables
Outstanding Balance comprised of the Aggregate Outstanding Balance of all
Eligible Receivables the Obligors of which do not have a billing address in the
United States (or Puerto Rico), 3.0% of the Net Eligible Receivables Outstanding
Balance;

 

(c)          with respect to the percentage of the Net Eligible Receivables
Outstanding Balance comprised of the Aggregate Outstanding Balance of all
Unbilled Receivables, 25.0% of the Net Eligible Receivables Outstanding Balance;

 

(d)          with respect to the percentage of the Net Eligible Receivables
Outstanding Balance comprised of the Aggregate Outstanding Balance of the Deemed
Non-Affiliate Receivables of any single Deemed Non-Affiliate, 3.75% and, with
respect to the percentage of the Net Eligible Receivables Outstanding Balance
comprised of the Aggregate Outstanding Balance of all Deemed Non-Affiliate
Receivables, 5.0%; and

 

(e) with respect to the percentage of the Net Eligible Receivables Outstanding
Balance comprised of the aggregate Outstanding Balance of Eligible Receivables
owing from the 4 Largest NR/NIG Obligors and their Affiliated Obligors, 15.0% of
the Net Eligible Receivables Outstanding Balance.

 

“Contract” means, in relation to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes, or other writings pursuant to
which such Receivable arises or which evidence such Receivable or under which a
Person becomes or is obligated to make payment in respect of such Receivable.

 

“Credit Agreement” means the Credit Agreement, dated as of April 16, 2010, among
the Parent, as borrower, the co-documentation agents, joint lead arrangers and
joint book runners named therein, the lenders named therein and Bank of America,
N.A., as administrative agent, swing line lender and issuer of letters of
credit, as the same has been and may be further amended, supplemented, restated
or otherwise modified.

 

 6Receivables Purchase Agreement

 

 

“Credit and Collection Policy” means the receivables credit and collection
policies and practices of the Originators in effect on the date of this
Agreement as set forth in Schedule II hereto, as modified in compliance with
this Agreement.

 

“Days Sales Outstanding” means, for any calendar month, the number of calendar
days equal to the product of (a) 91 and (b) the amount computed by dividing (i)
the Aggregate Outstanding Balance of Receivables as of the last day of the
immediately preceding calendar month by (ii) the aggregate amount of sales by
the Originators giving rise to Receivables during the three consecutive calendar
months immediately preceding the Report Date for such calendar month.

 

“Debt” means (i) indebtedness for borrowed money, (ii) obligations evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations to pay
the deferred purchase price of property or services, (iv) obligations as lessee
under leases which shall have been or should be, in accordance with GAAP,
recorded as capital leases, and (v) obligations under direct or indirect
guaranties in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to in clauses
(i) through (iv) above.

 

“Debt Rating” means, for any Person, the rating by S&P or Moody’s of such
Person’s long-term public senior unsecured non-credit enhanced debt.

 

“Deemed Non-Affiliate” means, on any day, with respect to each Person listed on
Schedule V under the heading “Applicable Person”, each corresponding Person
listed under the heading ‘Deemed Non-Affiliate” on such day.

 

“Deemed Non-Affiliate Receivable” means, any Receivable the Obligor of which is
a Deemed Non-Affiliate of the Originator of such Receivable.

 

“Default Rate” means, on any day, a rate per annum equal to 2.0% plus the
Alternate Base Rate on such day.

 

“Default Ratio” means, for any calendar month, a ratio (expressed as percentage)
computed by dividing (a) the sum of (i) the Aggregate Outstanding Balance of
Receivables which were 91 - 120 days past due as of the last day of such
calendar month plus (ii) (without duplication) the Aggregate Outstanding Balance
of all Receivables which became Charged-off Receivables during such calendar
month, by (b) the Aggregate Outstanding Balance (in each case, at the time of
creation) of Receivables (excluding Unbilled Receivables) created during the
fourth preceding calendar month.

 

“Defaulted Receivable” means a Receivable:

 

(i)          as to which any payment, or part thereof, remains unpaid for 91 or
more days from the original due date for such payment;

 

(ii)         as to which an Event of Bankruptcy has occurred and is continuing
with respect to the Obligor thereof;

 

 7Receivables Purchase Agreement

 

 

(iii)        as to which the Obligor thereof or any other Person obligated
thereon or owning any Related Security in respect thereof has taken any action,
or suffered any event to occur, of the type described in Section 7.01(g); or

 

(iv)        which is a Charged-off Receivable.

 

“Deferred Revenue Amount” means, on any day, the lesser of (i) the amount of
“deferred revenue” as determined under GAAP related to any Obligor, or (ii) the
aggregate amount of Eligible Receivables owing from such Obligor.

 

“Delinquency Ratio” means, for any calendar month, the ratio (expressed as a
percentage) computed as of the last day of the immediately preceding calendar
month by dividing (i) the Aggregate Outstanding Balance of all Receivables that
were Delinquent Receivables on the last day of the immediately preceding
calendar month by (ii) the Aggregate Outstanding Balance of all Receivables
(excluding Unbilled Receivables) created by the Originators during the third
preceding month.

 

“Delinquent Receivable” means a Receivable that is not a Defaulted Receivable
and:

 

(i)          as to which any payment, or part thereof, remains unpaid for 61-90
days from the original due date for such payment; or

 

(ii)         which, consistent with the Credit and Collection Policy, would be
classified as delinquent by the applicable Originator or the Seller.

 

“Deposit Account” means an account maintained at a Deposit Bank pursuant to a
Deposit Account Control Agreement into which (i) Collections in the form of
checks and other items are deposited that have been sent to one or more
Lock-Boxes by Obligors and/or (ii) Collections in the form of electronic funds
transfers and other items are paid directly by Obligors.

 

“Deposit Account Control Agreement” means an agreement, in substantially the
form of Annex B.

 

“Deposit Bank” means any of the banks holding one or more Deposit Accounts.

 

“Diluted Receivable” means that portion (and only that portion) of any
Receivable which is either (a) reduced or canceled as a result of (i) any
defective, rejected or returned merchandise or services or any failure by an
Originator to deliver any merchandise or provide any services or otherwise to
perform under the underlying Contract, (ii) any change in the terms of or
cancellation of, a Contract or any cash discount, discount for quick payment or
other adjustment by an Originator which reduces the amount payable by the
Obligor on the related Receivable (except any such change or cancellation
resulting from or relating to the financial inability to pay or insolvency of
the Obligor of such Originator Receivable) or (iii) any set-off by an Obligor in
respect of any claim by such Obligor as to amounts owed by it on the related
Receivable (whether such claim arises out of the same or a related transaction
or an unrelated transaction) or (b) subject to any specific dispute, offset,
counterclaim or defense whatsoever (except the discharge in bankruptcy of the
Obligor thereof).

 

 8Receivables Purchase Agreement

 

 

“Dilution Horizon Ratio” means, as of any date, the ratio (expressed as a
percentage) computed by dividing (i) the Aggregate Outstanding Balance (in each
case, on the date of creation) of all Receivables (excluding Unbilled
Receivables) created by the Originators during the three most recently ended
calendar months by (ii) the Net Eligible Receivables Outstanding Balance as at
the last day of the most recently ended calendar month.

 

“Dilution Ratio” means, as of any date, the ratio (expressed as a percentage)
computed for the most recently ended calendar month by dividing (i) the
Aggregate Outstanding Balance of all Receivables which became Diluted
Receivables during such calendar month by (ii) the Aggregate Outstanding Balance
(in each case, on the date of creation) of all Receivables (excluding Unbilled
Receivables) created during the calendar month immediately preceding such date;
provided that for the purposes of calculating clause en above, Diluted
Receivables relating to intercompany Receivables and customer postage deposits
shall be excluded.

 

“Dilution Reserve Floor Percentage” means, as of any date, the product of (a)
the Dilution Horizon Ratio on such date multiplied by (b) the average of the
Dilution Ratios for each of the twelve most recently ended months.

 

“Dilution Volatility Ratio” means, as of any date, the ratio (expressed as a
percentage) equal to the product of (a) the highest two-month rolling average
Dilution Ratio calculated for each of the twelve most recently ended calendar
months minus the average of the Dilution Ratios for each of the twelve most
recently ended calendar months, multiplied by (b) a ratio (expressed as a
percentage) calculated by dividing the highest two-month rolling average
Dilution Ratio calculated for each of the twelve most recently ended calendar
months by the average of the Dilution Ratios for each of the twelve most
recently ended calendar months.

 

“Dynamic Dilution Reserve Percentage” means, as of any date, the product of (a)
the sum of (i) the product of (x) 2.0, multiplied by (y) the average of the
Dilution Ratios for each of the twelve most recently ended calendar months, plus
(ii) the Dilution Volatility Ratio as at the last day of the most recently ended
calendar month, multiplied by (b) the Dilution Horizon Ratio as of such date.

 

“Dynamic Loss Reserve Percentage” means, as of any date, the product of (i) 2.0,
multiplied by (ii) the Loss Horizon Ratio as of such date multiplied by (iii)
the highest of the Three-Month Loss Ratios calculated for each of the twelve
most recently ended calendar months.

 

“E-Mail Servicer Report” has the meaning specified in Section 6.02(g).

 

“Effective Date” means the later to occur of (i) the date of this Agreement, and
(ii) the date on which the conditions precedent specified in Section 3.01 are
satisfied.

 

“Eligible Assignee” means (i) any Bank party hereto or any of its Affiliates, or
(ii) any financial or other institution acceptable to the Agent and approved by
the Seller (which approval by the Seller shall not be unreasonably withheld,
delayed or conditioned and shall not be required if an Event of Termination or
an Incipient Event of Termination has occurred and is continuing).

 

 9Receivables Purchase Agreement

 

 

“Eligible Receivable” means, at any time, a Receivable:

 

(i)          the Obligor of which either (A) has a billing address in the United
States (including, without limitation, Puerto Rico), or (B) does not have a
billing address in the United States (including, without limitation, Puerto
Rico); provided that, in the case of a Receivable with an Obligor that does not
have a billing address the United States (or Puerto Rico), the Outstanding
Balance of such Receivable when added to the Aggregate Outstanding Balance of
all Receivables the Obligors of which do not have a billing address in the
United States or Puerto Rico does not cause the percentage of the Net Eligible
Receivables Outstanding Balance comprised of the Aggregate Outstanding Balance
of all Eligible Receivables the Obligors of which do not have a billing address
in the United States (or Puerto Rico) to exceed the percentage set forth in
clause (b) of the definition of “Concentration Limit” above;

 

(ii)         the Obligor is not (A) an Affiliate or employee of any Originator
or the Seller or any of the their respective Affiliates (other than a Deemed
Non-Affiliate) or (B) a government or a governmental subdivision or agency;

 

(iii)        which, if an Affiliate of any Originator or the Seller originated
such Receivable, is a Deemed Non-Affiliate Receivable; provided that the
Outstanding Balance of such Receivable (A) when added to the Aggregate
Outstanding Balance of the Deemed Non-Affiliate Receivables of any single Deemed
Non-Affiliate or (B) when added to the Aggregate Outstanding Balance of all
Deemed Non-Affiliate Receivables, does not cause either the percentage of the
Net Eligible Receivables Outstanding Balance comprised of the Aggregate
Outstanding Balance of the Deemed Non-Affiliate Receivables of any single Deemed
Non-Affiliate or the percentage of the Net Eligible Receivables Outstanding
Balance comprised of the Aggregate Outstanding Balance of all Deemed
Non-Affiliate Receivables, as appropriate, to exceed the related percentage set
forth in clause (d) of the definition of “Concentration Limit” above;

 

(iv)        which is not a Defaulted Receivable or an Unearned Revenue
Receivable;

 

(v)         the Obligor of which is not the Obligor of any Defaulted Receivables
the Aggregate Outstanding Balance of which constitutes 10.0% or more of the
Aggregate Outstanding Balance of all Receivables of such Obligor;

 

(vi)        which is a Billed Receivable or an Unbilled Receivable; provided
that, in the case of any Unbilled Receivable, (A) the Outstanding Balance of
such Receivable when added to the Aggregate Outstanding Balance of all Unbilled
Receivables does not cause the percentage of the Net Eligible Receivables
Outstanding Balance comprised of the Aggregate Outstanding Balance of all
Unbilled Receivables to exceed the percentage set forth in clause (c) of the
definition of “Concentration Limit” above, and (B) has not been an Unbilled
Receivables for longer than thirty (30) days;

 

 10Receivables Purchase Agreement

 

 

(vii)       which represents a bona fide obligation of the Obligor of such
Receivable to pay (A) in the case of a Billed Receivable, the stated amount or
(B) in the case of an Unbilled Receivable, the amount calculated in the manner
set forth in the related Contract as the amount due with respect thereto;

 

(viii)      as to which the applicable Originator has satisfied and fully
performed all obligations with respect to such Receivable required to be
fulfilled by it, and no further action (other than, in the case of an Unbilled
Receivable, generating and sending of an invoice) is required to be performed by
any Person with respect thereto other than payment thereon by the applicable
Obligor;

 

(ix)         which, according to the Contract related thereto, is required (or
with respect to any Unbilled Receivable, will be required) to be paid in full
within sixty (60) days of the original billing date therefor;

 

(x)          which is an “eligible asset” as defined in Rule 3a-7 under the
Investment Company Act of 1940, as amended;

 

(xi)         which is an “account” within the meaning of Article 9 of the UCC of
the applicable jurisdictions governing the perfection of the interest created by
a Receivable Interest;

 

(xii)        which is denominated and payable only in U.S. dollars in the United
States;

 

(xiii)       (A) which arises under a Contract which, together with such
Receivable, is in full force and effect and constitutes the legal, valid and
binding obligation of the Obligor of such Receivable, (B) which arises under a
Contract originated and maintained in accordance with the Origination Practices,
(C) as to which the Seller has good and marketable title, and (D) which is not
subject to any Adverse Claim or any dispute, offset, counterclaim or defense
whatsoever (except the potential discharge in bankruptcy of such Obligor);

 

(xiv)      which, together with the Contract related thereto, does not
contravene in any material respect any laws, rules or regulations applicable
thereto (including, without limitation, laws, rules and regulations relating to
usury, consumer protection, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
and with respect to which none of the Seller, any Originator, the Servicer or
the Obligor is in violation of any such law, rule or regulation in any material
respect;

 

(xv)       which arises under a Contract which (A) does not contain a legally
enforceable provision requiring the Obligor thereunder to consent to the
transfer, sale or assignment of the rights of the Seller or the applicable
Originator thereunder and (B) does not contain a confidentiality provision that
purports to restrict the ability of the Agent or the Banks to exercise their
rights under this Agreement, including, without limitation, their right to
review the Contract;

 

 11Receivables Purchase Agreement

 

 

(xvi)      which was generated in the ordinary course of the applicable
Originator’s business;

 

(xvii)     which has not been extended, rewritten or otherwise modified from the
original terms thereof (except as permitted by Section 6.02(c);

 

(xviii)    the transfer, sale or assignment of which does not contravene any
applicable law, rule or regulation;

 

(xix)       which (A) satisfies all applicable requirements of the Credit and
Collection Policy and (B) complies with such other criteria and requirements
(other than those relating to the collectibility of such Receivable) as the
Agent may from time to time specify to the Seller upon thirty (30) days’ notice;

 

(xx)        as to which, on or prior to the later of the date of this Agreement
and the date such Receivable is created, the Agent has not given at least three
(3) Business Days’ notice to the Seller that such Receivable, or any Receivable
owing from the Obligor of such Receivable, is no longer acceptable for purchase
by the Banks hereunder;

 

(xxi)       which (together with the Related Security and other items of
Collateral related thereto) has been the subject of the grant of a first
priority perfected security interest therein by the Seller to the Agent, on
behalf of the Banks, of all of the Seller’s right, title and interest therein;

 

(xxii) the Obligor of which has been directed by the Seller, the Servicer or the
related Originator, as applicable, to make all payments to a Deposit Account (or
a related Lock-Box) established and maintained pursuant to a Deposit Account
Control Agreement; and

 

(xxvi) (A) which (in the case of any Receivable that is not a Closing Date
Receivable) has been sold to the Parent pursuant to the Initial Purchase
Agreement in a “true sale” transaction and (B) which has been sold or
contributed by the Parent to the Seller pursuant to the Secondary Purchase
Agreement in a “true sale” or “true contribution” transaction.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent, Seller or any Originator within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 of the Code).

 

 12Receivables Purchase Agreement

 

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Parent, Seller or any Originator or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by the Parent, Seller or
any Originator or any ERISA Affiliate from a Multiemployer Plan or notification
that a Multiemployer Plan is in reorganization; (d) the filing of a notice of
intent to terminate, the treatment of a Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; or (f) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Parent, Seller or any Originator or any ERISA Affiliate.

 

“Event of Bankruptcy” means with respect to any Person, (i) that such Person (A)
shall generally not pay its debts as such debts become due or (B) shall admit in
writing its inability to pay its debts generally or (C) shall make a general
assignment for the benefit of creditors; (ii) any proceeding shall be instituted
by or against such Person seeking to adjudicate it as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or any substantial part of its property; or (iii) such
Person shall take any corporate, partnership or other similar appropriate action
to authorize any of the actions set forth in the preceding clauses (i) or (ii).

 

“Event of Termination” has the meaning specified in Section 7.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Facility Termination Date” means, the earliest of (a) the Commitment
Termination Date, (b) the date determined pursuant to Section 7.01 or (c) the
date the Purchase Limit reduces to zero pursuant to Section 2.01(b).

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on the next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate charged to the Agent
on such day on such transactions as determined by it.

 

“Fee Agreement” means that certain fee letter agreement dated as of May 15,
2014, by and between the Seller, the Bank(s) and the Agent, as the same may be
amended, restated or otherwise modified from time to time.

 

“Fees” has the meaning specified in Section 2.05(b).

 

 13Receivables Purchase Agreement

 

 

“4 Largest NR/NIG Obligors” means, for any period of determination, the NR/NIG
Obligors of Receivables with the four (4) largest aggregate Outstanding Balances
of all Receivables of any NR/NIG Obligor and its Affiliated Obligors (considered
as if they were one and the same NR/NIG Obligor).

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board in effect from time to time.

 

“Incipient Event of Termination” means an event that but for notice or lapse of
time or both would constitute an Event of Termination.

 

“Indemnified Party” has the meaning specified in Section 9.01.

 

“Initial Purchase Agreement” means the Originator Purchase Agreement dated as of
May 21, 2009 among the Originators (other than the Parent), as sellers, and the
Parent, as purchaser and servicer, as the same may be amended, modified or
restated from time to time.

 

“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree, judgment or award
of any Official Body.

 

“LIBOR Market Index Rate” or “LMIR” means, for any day, the one-month
“Eurodollar Rate” for U.S. dollar deposits as reported on the Reuters Screen
LIBOR01 Page or any other page that may replace such page from time to time for
the purpose of displaying offered rates of leading banks for London interbank
deposits in United States dollars, as of 11:00 a.m. (London time) on such date,
or if such day is not a Business Day, then the immediately preceding Business
Day (or if not so reported, then as determined by the Agent from another
recognized source for interbank quotation), in each case, changing when and as
such rate changes.

 

“Lock-Box” means each post office box listed on Schedule I and administered by a
Deposit Bank for the purpose of receiving Collections.

 

“Loss Horizon Ratio” means, as of any date, a ratio (expressed as a percentage)
computed by dividing (i) the sum of the Aggregate Outstanding Balance (in each
case, at the time of creation) of all Receivables (excluding Unbilled
Receivables) created during the six most recently ended calendar months by (ii)
the Net Eligible Receivables Outstanding Balance as of the last day of the most
recently ended calendar month.

 

“Loss Reserve Floor Percentage” means, as of any date, 15%.

 

“Majority Banks” means, at any time, Banks having Bank Commitments that
aggregate more than 50% of the Purchase Limit or, if the Bank Commitments have
been terminated, Banks either holding Receivable Interests which aggregate more
than 50% of all outstanding Receivable Interests.

 

 14Receivables Purchase Agreement

 

 

“Material Adverse Effect” means a material adverse effect on (i) the
collectibility of the Receivables or any significant portion thereof, (ii) the
ability of the Seller, the Servicer, the Parent or any Originator to perform any
of its respective material obligations under the Transaction Documents to which
it is a party, (iii) the legality, validity or enforceability of the Transaction
Documents (including, without limitation, the validity, enforceability or
priority of the ownership or security interests granted thereunder) or the
rights of the Agent or the Banks under the Transaction Documents or (iv) the
business, operations, property, prospects or financial or other condition of the
Parent and its Subsidiaries taken as a whole.

 

“Maximum Percentage Factor” means 100%.

 

“Monthly Report” means a report in substantially the form of Annex A-1 hereto
setting forth the calculation of the Net Receivables Pool Balance, the
calculations of each of the Aggregate Loss and Dilution Reserve and the Yield
and Fee Reserve, the Percentage Factor (as of the date of such report) and
providing Receivable performance and program documentation compliance
information for the previous calendar month, and containing such additional
information as the Agent may reasonably request from time to time, furnished by
the Servicer pursuant to Section 6.02(g)(i).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Parent, Seller or any Originator or
any ERISA Affiliate makes or is obligated to make contributions, or during the
preceding five plan years, has made or been obligated to make contributions.

 

“Net Eligible Receivables Outstanding Balance” means, on any day, an amount
equal to (i) the Aggregate Outstanding Balance of all Eligible Receivables on
such date, less (ii) the sum of (a) the Unapplied Cash/Credit Memo Amount on
such date, (b) Sales Tax on such date, (c) the Deferred Revenue Amount and (d)
the aggregate of all set-off amounts representing amounts owed under the
applicable Contract by any Originator to any Obligor as of such date (provided
that if the related Contract expressly states that such Obligor waives its right
of set-off, amounts owed by the applicable Originator to such Obligor shall not
be considered a potential set-off for the purposes hereof).

 

“Net Receivables Pool Balance” means, on any day, (i) the Net Eligible
Receivables Outstanding Balance on such day, minus (ii) the Aggregate
Outstanding Balance on such day related to the portion of Eligible Receivables
that exceeds the applicable Concentration Limits on such day.

 

“Non-Lockbox Receivable” means, on any day of determination, any Receivable the
Collections related to which are paid by the related Obligor in any manner other
than through the Lockbox.

 

“Non-Lockbox Receivable Ratio” means, on any day, a ratio (expressed as a
percentage) calculated by dividing (a) the Aggregate Outstanding Balance for all
Non-Lockbox Receivables as of the last day of the immediately preceding month by
(b) the Aggregate Outstanding Balance of all Eligible Receivables as of the last
day of the immediately preceding month.

 

 15Receivables Purchase Agreement

 

 

“NR/NIG Obligor” means an Obligor whose debt is not rated by both Moody’s and
S&P or whose debt is rated below BBB- by S&P or below Baa3 by Moody’s.

 

“Obligations” has the meaning specified in Section 2.11.

 

“Obligor” means with respect to any Receivable, the Person obligated to make
payments in respect of such Receivable.

 

“Official Body” means any government or political subdivision or any agency,
authority, bureau, central bank, commission, department or instrumentality of
any such government or political subdivision, or any court, tribunal, grand jury
or arbitrator, in each case whether foreign or domestic.

 

“OPA Discount” means in respect of each Purchase (for purposes of this
definition, as defined under the Initial Purchase Agreement) under the Initial
Purchase Agreement, 1% multiplied by the Aggregate Outstanding Balance of the
Receivables (for purposes of this definition, as defined under the Initial
Purchase Agreement) that are the subject of such Purchase; provided, however,
the foregoing OPA Discount may be revised prospectively by request of the
Parent, as purchaser under the Initial Purchase Agreement, or any of the other
Originators, as seller under the Initial Purchase Agreement, reasonably and in
good faith to reflect changes in recent experience with respect to write-offs,
timing and costs of Collections and cost of funds, provided, further, that such
revision is consented to by the Parent, as purchaser under the Initial Purchase
Agreement, and the other Originators, as seller under the Initial Purchase
Agreement (it being understood that each party agrees to duly consider such
request but shall have no obligation to give such consent).

 

“Origination Practices” means, with respect to Seller, the Servicer, the Parent
or any other Originator, those practices, processes and policies, as applicable,
including (but not limited to) the applicable provisions of the Credit and
Collection Policy, used by the Seller, the Servicer, the Parent or such other
Originator in originating and maintaining, as applicable, the Reference
Contracts.

 

“Originator” means each of the Persons designated as such on Schedule III (which
includes, for the avoidance of doubt, the Parent).

 

“Other Companies” means the Originators and all of their Subsidiaries except the
Seller.

 

“Other Taxes” has the meaning specified in Section 2.10(b).

 

“Outstanding Balance” of any Receivable at any time means (i) in the case of a
Billed Receivable, the then outstanding principal balance thereof and (ii) in
the case of an Unbilled Receivable, an amount calculated as the product of the
applicable Originator’s fees or charges for the related goods or services at the
time such goods or services are provided multiplied by the actual amounts of
such goods or services actually provided to the related Obligor or via an
alternate method of calculation as agreed upon by the Agent, the Originators and
the Seller from time to time.

 

 16Receivables Purchase Agreement

 

 

“Parent” means DST Systems, Inc., a Delaware corporation.

 

“Participant” has the meaning specified in Section 10.03(h).

 

“Paydown Amount” means, with respect to any Receivable Interest on any day, an
amount equal to the sum of (i) the desired reduction of Capital of such
Receivable Interest, plus (ii) the aggregate of accrued and unpaid Yield and
Fees as of such date for such Receivable Interest.

 

“Paydown Date” means any Settlement Date (Capital) or Settlement Date (Yield and
Fees) occurring at least the Required Notice Days after the date of the Seller’s
notice to the Agent.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA or any entity succeeding to all or any of its functions
under ERISA.

 

“PCA Discount” means, in respect of each Purchase (for purposes of this
definition, as defined under the Secondary Purchase Agreement) or contribution
hereunder, 1% multiplied by the Aggregate Outstanding Balance of the Receivables
for purposes of this definition, as defined under the Secondary Purchase
Agreement) that are the subject of such Purchase or contribution; provided,
however, the foregoing Discount may be revised prospectively by request of
either the Parent, as seller under the Secondary Purchase Agreement, or the
Seller, as purchaser under the Secondary Purchase Agreement, reasonably and in
good faith to reflect changes in recent experience with respect to write-offs,
timing and costs of Collections and cost of funds, provided, further, that such
revision is consented to by the Parent, as seller under the Secondary Purchase
Agreement, and the Seller, as purchaser under the Secondary Purchase Agreement
(it being understood that each party agrees to duly consider such request but
shall have no obligation to give such consent).

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Parent,
Seller or any Originator or any ERISA Affiliate or to which the Parent, Seller
or any Originator or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years.

 

“Percentage” of any Bank means, (a) with respect to Wells, the percentage set
forth on the signature page to this Agreement, or such amount as reduced or
increased by any Assignment and Acceptance entered into with an Eligible
Assignee, or (b) with respect to a Bank that has entered into an Assignment and
Acceptance, the amount set forth therein as such Bank’s Percentage, or such
amount as reduced or increased by an Assignment and Acceptance entered into
between such Bank and an Eligible Assignee.

 

 17Receivables Purchase Agreement

 

 

“Percentage Factor” means, on any date, a percentage equal to (i) the sum of (a)
the Aggregate Capital for all Receivable Interests as of such date plus (b) the
Required Reserves as of such date divided by (ii) the Net Receivables Pool
Balance on such date. For purposes of Section 6.07(ix), the Percentage Factor is
to be computed daily to reflect changes in the Net Receivables Pool Balance and
Aggregate Capital. Otherwise, the Percentage Factor is to be calculated as of
the last day of the reporting period covered by each Servicer Report and shall
be set forth in each Servicer Report. Notwithstanding the foregoing, at all
times from and after the Facility Termination Date until payment in full of the
Aggregate Unpaids, the Percentage Factor shall equal 100%.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Parent, Seller or any Originator or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any ERISA Affiliate.

 

“Purchase Limit” means, on any day, the lesser of (i) $150,000,000, as such
amount may be reduced pursuant to Section 2.01(b) or (ii) the sum of (a) the
Aggregate Capital of all Receivable Interests on such day plus (b) the Required
Reserves. References to the unused portion of the Purchase Limit shall mean, at
any time, the Purchase Limit, as then reduced pursuant to Section 2.01(b), minus
the Aggregate Capital of all Receivable Interests on such day.

 

“Receivable” means any indebtedness of any Person to any Originator (without
giving effect to any transfer under the Initial Purchase Agreement or the
Secondary Purchase Agreement) and any right of the Seller to payment from or on
behalf of such Person whether constituting an account, chattel paper, investment
or general intangible, arising in connection with the sale of goods or the
rendering of services by the Originators, including the right to payment of any
interest, fees or finance charges and other obligations of such Person with
respect thereto; provided, that unless expressly stated otherwise, each Closing
Date Receivable shall be a “Receivable” for purposes of this Agreement.

 

“Receivable Interest” means, at any time, an undivided percentage ownership
interest equal to the Percentage Factor in (i) all then outstanding Receivables
arising prior to the time of the most recent computation or recomputation of
such undivided percentage interest pursuant to Section 2.03, (ii) all Related
Security with respect to such Receivables, and (iii) all Collections with
respect to, and other proceeds of, such Receivables.

 

“Reference Contracts” means, collectively, the form agreements, existing
agreements and the agreement provisions (in each case, redacted as necessary
under the related agreements or as deemed necessary by the Parent) provided by
the Parent to the Agent in electronic form on April 28, 2009, May 14, 2009 and
May 18, 2009, respectively, as such agreements and agreement provisions were in
place as of the date of April 28, 2009, May 14, 2009 and May 18, 2009.

 

“Register” has the meaning specified in Section 10.03(c).

 

 18Receivables Purchase Agreement

 

 

“Related Security” means with respect to any Receivable:

 

(i)          all of the Seller’s interest in any merchandise (including returned
merchandise) relating to any sale giving rise to such Receivable;

 

(ii)         all security interests or liens and property subject thereto from
time to time purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all
financing statements filed against an Obligor describing any collateral securing
such Receivable;

 

(iii)        the Contract and all guaranties, indemnities, warranties, insurance
(and proceeds and premium refunds thereof) and other agreements or arrangements
of whatever character from time to time supporting or securing payment of such
Receivable whether pursuant to the Contract related to such Receivable or
otherwise; and

 

(iv)        all contracts and all other documents, purchase orders, invoices,
agreements, books, records and other information (including, without limitation,
computer programs, tapes, discs, punch cards, data processing software and
related property and rights) relating to such Receivable and the related
Obligor.

 

“Required Notice Days” means with respect to any reduction of the Aggregate
Capital pursuant to the provisions of Section 2.01(e), two (2) Business Days in
the case of a reduction of Aggregate Capital.

 

“Reporting Date” has the meaning set forth in Section 6.02(g).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Required Reserves” means, on any day, an amount equal to the sum of
(i) Aggregate Loss and Dilution Reserve on such date of calculation plus (ii)
the Yield and Fee Reserve on such date of calculation.

 

“Revolving Period” means the period beginning on the date of the initial
purchase hereunder and terminating at the close of business on the Business Day
immediately preceding the Facility Termination Date.

 

“Risk-Based Capital Guidelines” means the final rule titled “Risk-Based Capital
Guidelines; Capital Adequacy Guidelines; Capital Maintenance: Regulatory
Capital; Impact of Modifications to Generally Accepted Accounting Principles;
Consolidation of Asset-Backed Commercial paper Programs; and Other Related
Issues”, adopted by the United States bank regulatory agencies on December 15,
2009.

 

“S&P” means Standard and Poor’s, a division of The McGraw-Hill Companies, Inc.

 

“Sales Tax” means, on any day, the aggregate amount of sales tax (if any)
included in the Aggregate Outstanding Balance of all Receivables on such day.

 

 19Receivables Purchase Agreement

 

 

“SEC” means the Securities and Exchange Commission.

 

“Secondary Purchase Agreement” means the Purchase and Contribution Agreement
dated as of May 21, 2009 between the Parent, as seller and servicer, and the
Seller, as purchaser, as the same may be amended, modified or restated from time
to time.

 

“Seller’s Account” means the special account [               ] of the Seller
maintained at the office of [               ].

 

“Servicer” means at any time the Person then authorized pursuant to Section 6.01
to administer and collect Receivables.

 

“Servicer Default” means the occurrence of any of the following:

 

(a)          The Servicer (i) shall fail to perform or observe any term,
covenant or agreement under this Agreement (other than as referred to in
clause (ii), (iii), (iv) or (v) of this subsection (a)) and such failure shall
remain unremedied for five (5) Business Days or (ii) shall fail to observe any
term, covenant or agreement contained in the first sentence of Section 6.06(b)
or (iii) shall fail to make when due any payment or deposit to be made by it
under this Agreement with respect to Capital on the date due or (iv) shall fail
to make when due any payment or deposit to be made by it under this Agreement
other than with respect to Capital within one Business Day of the date due or
(v) shall fail to deliver any Servicer Report when required and such failure
shall remain unremedied for one Business Day; or

 

(b)          Any representation or warranty (unless such representation or
warranty relates solely to one or more specific Receivables incorrectly
characterized as Eligible Receivables and either (i) immediately following the
removal of such Receivables from the Net Receivables Pool Balance, the
Percentage Factor is not greater than the Maximum Percentage Factor or (ii) the
Seller shall have made any required deemed Collection payment pursuant to
Section 2.04(e) with respect to such Receivables) made or deemed made by the
Servicer (or any of its officers) under or in connection with this Agreement or
any other Transaction Document or any information or report delivered by the
Servicer pursuant to this Agreement or any other Transaction Document shall
prove to have been incorrect or untrue in any material respect when made or
deemed made or delivered; provided that if a breach of the representation and
warranty set forth in Section 4.02(i) shall occur, no Servicer Default shall
occur if such breach of representation and warranty shall be cured (without any
adverse impact on the Agent or the Banks or the collectibility of the
Receivables) within five (5) Business Days; or

 

 20Receivables Purchase Agreement

 

 

(c)          The Servicer or any Originator shall generally not pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Servicer seeking to
adjudicate it bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of sixty (60) days,
or any of the actions sought in such proceeding (including, without limitation,
the entry of an order for relief against, or the appointment of a receiver,
trustee, custodian or other similar official for, it or for any substantial part
of its property) shall occur; or the Servicer shall take any corporate or other
action to authorize any of the actions set forth above in this clause (c); or

 

(d)          The Servicer shall fail to pay any principal of or premium or
interest on any of its Debt which is outstanding in a principal amount of at
least $40,000,000 in the aggregate when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable cure or grace
period, if any, specified in the agreement or instrument relating to such Debt;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
cure or grace period, if any, specified in such agreement or instrument, if the
effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Debt; or any such Debt shall be declared
to be due and payable, or required to be prepaid (other than by a regularly
scheduled required prepayment), redeemed, purchased or defeased, or an offer to
repay, redeem, purchase or defease such Debt shall be required to be made, in
each case prior to the stated maturity thereof (other than with respect to
“Convertible Senior Debentures” as defined in the Credit Agreement); or

 

(e)          In the reasonable judgment of the Agent, (i) there shall have
occurred any event which would materially and adversely affect the ability of
the Servicer to collect Receivables or otherwise perform its obligations under
this Agreement and the other Transaction Documents or (ii) any provision of any
Transaction Document applicable to the Servicer shall cease to be effective and
valid and binding on the Servicer; or

 

(f)          One or more judgments for the payment of money in an aggregate
amount in excess of $40,000,000 (except to the extent covered by insurance as to
which the insurer has acknowledged such coverage in writing) shall be rendered
against the Servicer or any of its Subsidiaries or any combination thereof, and
the same shall remain undischarged for a period of sixty (60) consecutive days
during which execution shall not be effectively stayed, or any action shall be
taken by a judgment creditor to attach or levy upon any assets of the Servicer
or any of its Subsidiaries to enforce any such judgment; or

 

(g)          The occurrence of any Event of Termination; or

 

 21Receivables Purchase Agreement

 

 

(h)          (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Servicer under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $40,000,000,
or (ii) the Servicer or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable cure or grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $40,000,000;

 

provided, however, that solely for the purposes of the foregoing, any reference
to the Parent, the Originators or the Seller in the definitions of ERISA
Affiliate, ERISA Event, Pension Plan or Multiemployer Plan shall mean and be
deemed a reference to the Servicer.

 

“Servicer Fee” has the meaning specified in Section 2.05(a).

 

“Servicer Report” means a Monthly Report.

 

“Servicer Fee Reserve” means, at any time, an amount equal to the product of (i)
the Servicer Fee at such time, multiplied by (ii) a fraction, the numerator of
which is the Days Sales Outstanding on such date of calculation, and the
denominator of which is 360, multiplied by and (iii) the Aggregate Outstanding
Balance of all Receivables on such date of calculation.

 

“Settlement Date (Capital)” means the second Business Day following the date on
which each Monthly Report is required to be delivered to the Agent hereunder or
such other day as the Seller and the Agent may from time to time mutually agree;
provided, however, that if the Facility Termination Date shall occur, the
Settlement Date (Capital) shall be the date(s) selected by the Agent (it being
understood that the Agent may select such Settlement Date (Capital) to occur as
frequently as daily) or, in the absence of any such selection, the “Settlement
Date (Capital)” shall be each Business Day.

 

“Settlement Date (Yield and Fees)” means the fifth (5th) day of each month
hereafter (or, if any such date is not a Business Day, the next succeeding
Business Day thereafter), or such other day as the Agent and the Seller may
agree upon.

 

“Special Indemnified Amounts” has the meaning specified in Section 6.07.

 

“Special Indemnified Party” has the meaning specified in Section 6.07.

 

“Solvent” means, when used with respect to any Person, that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise,” as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond its abilities to pay such debts and
liabilities as they mature. For purposes of this definition, (i) “debt” means
liability on a “claim,” and (ii) “claim” means any (x) right to payment, whether
or not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (y) right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured.

 

 22Receivables Purchase Agreement

 

 

“Subsidiary” means any corporation or other entity of which securities having
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions are at the time directly or indirectly
owned by the Seller or an Originator, as the case may be, or by one or more
Subsidiaries, or by the Seller or an Originator, as the case may be, and one or
more Subsidiaries.

 

“Taxes” has the meaning specified in Section 2.10(a).

 

“Three-Month Loss Ratio” means, for any calendar month, the average of the
Default Ratios for such calendar month and the two immediately preceding
calendar months.

 

“Transaction” means the transaction contemplated by this Agreement and the other
Transaction Documents.

 

“Transaction Document” means any of this Agreement, the Initial Purchase
Agreement, the Secondary Purchase Agreement, the Deposit Account Control
Agreements, the Fee Agreement, all amendments and waivers to any of the
foregoing and all other agreements and documents delivered and/or related hereto
or thereto.

 

“Transfer Event” means the occurrence of any of the following events:

 

(a)          a Servicer Default; or

 

(b)          an event that but for notice or lapse of time or both would
constitute a Servicer Default of the type described in clause (c) of the
definition thereof; or

 

(c)          an Event of Termination or Incipient Event of Termination.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

 

“Unapplied Cash/Credit Memo Amount” means, on any day, the sum of (i) the
aggregate amount of Collections on hand at such time for payment on account of
any Eligible Receivables, which Collections have not been applied to the related
Eligible Receivable because either the related Obligor or the Related Originator
has not been identified as of such date, plus (ii) the Aggregate Outstanding
Balance of all Receivables in respect of which any credit memo issued by the
applicable Originator or the Seller is outstanding at such time to the extent
deemed Collections have not been paid pursuant to Section 2.04(e).

 

“Unbilled Receivable” means a Receivable that is not a Billed Receivable and
with respect to which (i) there is a written payment obligation on behalf of the
related Obligor to pay such Receivable, (ii) the applicable Originator has
satisfied and fully performed all obligations with respect to such Receivable
required to be fulfilled by it, and (iii) the applicable Originator has not
generated and sent an invoice to the related Obligor.

 

 23Receivables Purchase Agreement

 

 

“Unearned Revenue Receivable” means, on any date, any Receivable with respect to
which the related Contract has been executed by the related Obligor and an
Originator, but under such Contract, no services have been provided/goods
delivered by the Originator and no payment obligation has arisen for the
Obligor.

 

“Wells” has the meaning specified in the Preamble.

 

“Yield” means, for each day for each Receivable Interest, an amount equal to the
product of the applicable Yield Rate multiplied by the outstanding Capital of
such Receivable Interest, annualized on a 360-day basis, and multiplied by
1/360; provided that Yield for any Receivable Interest shall not be considered
paid by any distribution to the extent that at any time all or a portion of such
distribution is rescinded or must otherwise be returned for any reason.

 

“Yield and Fee Reserve” means, on any day, an amount equal to:

 

(YR) + (SFR) + AUYF

 

where:

 

  YR = the Yield Reserve on such date.           AUYF = accrued and unpaid
Yield, Servicer Fee and Fees on such date, for all Receivable Interests.        
  SFR = the Servicer Fee Reserve on such date.

 

“Yield Rate” means, on any date of determination, a rate per annum equal to the
LMIR or, solely if the LMIR is not available, the Alternate Base Rate; provided
that (a) no provision of this Agreement shall require the payment or permit the
collection of Yield in excess of the maximum permitted by applicable Law, and
(b) at all times after the declaration or automatic occurrence of the Facility
Termination Date pursuant to Section 5.01(x) or Section 7.01, the Yield Rate for
all Receivable Interests shall be the Default Rate.

 

“Yield Reserve” means, at any time, an amount equal to (a) the product of (i)
(A) 2.0 multiplied by (B) the Days Sales Outstanding as of such date of
calculation, multiplied by (ii) the Default Rate in effect on such date of
calculation, divided by (b) the product of (i) 360 multiplied by (ii) the Net
Receivables Pool Balance as of such date of calculation.

 

SECTION 1.02         Other Terms. (a) All accounting terms not specifically
defined herein shall be construed in accordance with GAAP. All terms used in
Article 9 of the UCC in the State of New York, and not specifically defined
herein, are used herein as defined in such Article 9. References to any Section,
Annex, Schedule or Exhibit are references to Sections, Schedules and Exhibits in
or to this Agreement (or the certificate or other document in which the
reference is made) and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition and each
Section, Annex, Schedule or Exhibit and all paragraphs, subsections, clauses or
other subdivisions, respectively. For the avoidance of doubt, all Annexes,
Schedules and Exhibits hereto and all paragraphs, subsections, clauses or other
subdivisions are incorporated by reference herein and made a part hereof.

 

 24Receivables Purchase Agreement

 

 

(b)          Notwithstanding the above, the parties hereto acknowledge and agree
that, for purposes of all calculations made of Consolidated EBITDA, Consolidated
Funded Indebtedness and Consolidated Interest Expense (including, without
limitation, for purposes of the definitions of “Consolidated Interest Coverage
Ratio”, “Consolidated Leverage Ratio” and “Pro Forma Basis” set forth in Annex
F), (i) after consummation of any Disposition (other than an Excluded
Disposition) (A) income statement items (whether positive or negative) and
capital expenditures attributable to the Property disposed of shall be excluded
and (B) Indebtedness which is retired shall be excluded and deemed to have been
retired as of the first day of the applicable period and (ii) after consummation
of any Acquisition (A) income statement items (whether positive or negative) and
capital expenditures attributable to the Person or Property acquired shall, to
the extent not otherwise included in such income statement items for the
Consolidated Parties in accordance with GAAP or in accordance with any defined
terms set forth in Section 1.01 or Annex F, be included to the extent relating
to any period applicable in such calculations and (B) to the extent not retired
in connection with such Acquisition, Indebtedness of the Person or Property
acquired shall be deemed to have been incurred as of the first day of the
applicable period.

 

ARTICLE II

AMOUNTS AND TERMS OF THE PURCHASES

 

SECTION 2.01         Purchase Facility. (a) On the terms and conditions
hereinafter set forth, the Banks severally agree that they shall, ratably in
accordance with their respective Bank Commitments, purchase Receivable Interests
from the Seller from time to time during the period from the date hereof to the
Commitment Termination Date. Under no circumstances shall the Banks be obligated
to make any such purchase, if after giving effect to such purchase (i) the
Aggregate Capital of all Receivable Interests would exceed the Purchase Limit or
(ii) the Percentage Factor would exceed the Maximum Percentage Factor.

 

(b)          The Seller may at any time upon at least five (5) Business Days’
notice to the Agent, terminate the facility provided for in this Agreement in
whole or reduce in part the unused portion of the Purchase Limit; provided that
each partial reduction shall be in an amount of at least $1,000,000 or an
integral multiple thereof.

 

(c)          During the Revolving Period, the Agent, on behalf of the Banks,
shall have the Collections attributable to such Receivable Interests
automatically reinvested pursuant to Section 2.04 in additional undivided
percentage interests in the Receivables, Related Security and Collections by
making an appropriate readjustment of such Receivable Interests.

 

 25Receivables Purchase Agreement

 

 

(d)          Notwithstanding any provision contained in this Agreement to the
contrary, the Agent shall not, and shall not be obligated (on behalf of the
Banks), to pay any amount to the Seller as the purchase price of any Receivable
Interest pursuant to subsection (c) above except to the extent of Collections
related to such Receivable Interest are available to the Agent for distribution
to the Seller in accordance with this Agreement. Any amount which the Agent
(whether on behalf of the Banks) does not pay pursuant to the preceding sentence
shall not constitute a claim (as defined in Section 101 of the Bankruptcy Code)
against, or corporate obligation of, the Agent for any such insufficiency unless
and until such amount becomes available for distribution to the Seller under
Section 2.04.

 

(e)          (i)(a) The Seller may, on any Paydown Date, reduce all or any
portion of the Aggregate Capital on such date (together with any accrued and
unpaid Yield and Fees on such date on the Receivable Interests related thereto
and, in connection with a reduction of all of the Aggregate Capital, together
with all other Aggregate Unpaids) as follows:

 

(I) the Seller shall instruct the Servicer to (and the Servicer shall) set aside
Collections and hold them in trust for the Agent under clause (b)(i) of Section
2.04) until the amount so set aside shall equal the Aggregate Paydown Amount
corresponding to the desired amount of reduction of the Aggregate Capital, and,
in connection with a reduction of all of the Aggregate Capital, together with
all other Aggregate Unpaids; and

 

(II) the Seller shall pay to the Agent from Collections set aside and held by
the Servicer pursuant to clause (I) of this Section 2.01(e)(i)(a), in reduction
of the Aggregate Capital, the Aggregate Paydown Amount (and, in connection with
a reduction of all of the Aggregate Capital, together with all other Aggregate
Unpaids) (it being understood that the Aggregate Capital shall not be deemed
reduced by any amount set aside or held by the Servicer pursuant to this Section
2.01(e)(i)(a) unless and until, and then only to the extent that, such amount is
finally paid to the Agent as stated herein); provided that the Aggregate Paydown
Amount for such date shall be in an amount equal to at least $1,000,000 and in
integral multiples of $100,000; and provided further that if the Aggregate
Capital after giving effect to such reduction is less than $1,000,000, then the
Seller shall reduce all of the Aggregate Capital to zero on the related Paydown
Date.

 

(i)         In addition, during the Revolving Period, on each Settlement Date
(Capital) following delivery of a Servicer Report which shows that (A) the
Percentage Factor on the last day of the applicable reporting period was greater
than the Maximum Percentage Factor, or (B) the Aggregate Capital of all
Receivable Interests on such date exceeds the Purchase Limit, and on each
Business Day thereafter until such condition no longer exists, the Servicer
shall deposit into the Agent’s Account Collections to pay down Aggregate Capital
an amount necessary to (I) reduce the Percentage Factor so that the Percentage
Factor is equal to or less than the Maximum Percentage Factor or (II) reduce the
Aggregate Capital of all Receivable Interests so that the Aggregate Capital of
all Receivable Interests is equal to or less than the Purchase Limit; provided
that the aggregate amount deposited pursuant to this sentence with respect to
any Servicer Report shall not exceed an amount such that, after giving effect to
the application of such amount to the reduction of Aggregate Capital with
respect to the Receivable Interests shown in that Servicer Report, the
Percentage Factor is equal to the Maximum Percentage Factor.

 

 26Receivables Purchase Agreement

 

 

(ii)        All amounts to be paid or deposited by the Seller or the Servicer
hereunder shall be paid or deposited in accordance with Section 2.06 to an
account designated by the Agent, until otherwise notified by the Agent. All
amounts paid or deposited under this Section 2.01(e) shall be applied by the
Agent to reduce the Capital of the Receivable Interests as determined by the
Agent. The Seller shall, to the extent permitted by Law, pay to the Agent, for
the benefit of the Banks, upon demand, interest on all amounts not paid or
deposited when due hereunder at a rate equal to the Default Rate. Any
computations by the Agent of amounts payable by the Seller hereunder shall be
binding upon the Seller absent manifest error.

 

SECTION 2.02         Making Purchases.  (a) Each incremental purchase by the
Banks shall be made on at least three (3) Business Days’ notice from the Seller
to the Agent; provided that no more than five (5) purchases shall be made in any
one calendar month. Each such notice of an incremental purchase shall be in the
form attached hereto as Annex G and shall specify (i) the amount requested to be
paid to the Seller (such amount of the incremental purchase (which shall not be
less than $5,000,000, being referred to herein as the initial “Capital” of the
Receivable Interest then being purchased), and (ii) the date of such incremental
purchase (which shall be a Business Day).

 

(b)          On the date of each such purchase of a Receivable Interest, the
Banks shall, upon satisfaction of the applicable conditions set forth in Article
III, make available to the Seller in same day funds an amount equal to the
initial Capital of such Receivable Interest, at the Seller’s Account.

 

(c)          Effective on the date of each purchase pursuant to this
Section 2.02 and each reinvestment pursuant to Section 2.04, the Seller hereby
sells and assigns to the Agent, for the benefit of the Banks, an undivided
percentage ownership interest, to the extent of the Receivable Interest then
being purchased, in each Receivable then existing and in the Related Security
and Collections with respect thereto.

 

(d)          Notwithstanding the foregoing, a Bank shall not be obligated to
make purchases under this Section 2.02 at any time in an amount which would
exceed an amount equal to (i) such Bank’s Bank Commitment, less (ii) such Bank’s
ratable share of the Aggregate Capital of the Receivable Interests held by the
Banks (after giving effect to any reductions of the Aggregate Capital of the
Receivable Interests from the distribution of Collections). Each Bank’s
obligation shall be several, such that the failure of any Bank to make available
to the Seller any funds in connection with any purchase shall not relieve any
other Bank of its obligation, if any, hereunder to make funds available on the
date of such purchase, but no Bank shall be responsible for the failure of any
other Bank to make funds available in connection with any purchase.

 

SECTION 2.03         Receivable Interest Computation. Each Receivable Interest
shall be initially computed on its date of purchase. Thereafter, until the
Capital of such Receivable Interest is equal to zero, such Receivable Interest
shall be automatically recomputed (or deemed to be recomputed) on each day on
which the Percentage Factor changes. On the Facility Termination Date, the
Percentage Factor shall be deemed to equal 100% and shall thereafter remain
constant until all Aggregate Unpaids, and accrued and unpaid Servicer Fees, have
been paid in full.

 

 27Receivables Purchase Agreement

 

 

SECTION 2.04         Settlement Procedures. (a) Collection of the Receivables
shall be administered by the Servicer, in accordance with the terms of
Article VI of this Agreement. The Seller shall provide to the Servicer (if other
than the Seller) on a timely basis all information needed for such
administration, including notice of any Paydown Date and current computations of
each Receivable Interest.

 

(b)          The Servicer shall, on each day on which Collections of Receivables
are received into a Deposit Account, with respect to each Receivable Interest:

 

(i)          set aside and hold in trust (and, at the request of the Agent,
segregate) for the Banks, out of the percentage of such Collections represented
by such Receivable Interest, an amount equal to the Yield, Fees and Servicer Fee
accrued through the last day of the Accrual Period then most recently ended and
not previously set aside and (b) if the Seller has elected to reduce the
Aggregate Capital pursuant to Section 2.01(e)(i), an amount equal to the excess,
if any, of (i) the amount of the proposed reduction; over (ii) the aggregate of
the amounts previously set aside for such reduction;

 

(ii)         reinvest with the Seller on behalf of the Banks the percentage of
such Collections represented by such Receivable Interest, to the extent
representing a return of Capital, by recomputation of such Receivable Interest
pursuant to Section 2.03; and

 

(iii)         during such times as amounts are required to be reinvested in
accordance with subsection (ii) above, deposit in the Seller’s Account any
Collections in excess both of such amounts and of the amounts that are required
to be set aside pursuant to subsection (i) above.

 

(c)          On each Settlement Date (Yield and Fees), the Servicer shall
withdraw from the Deposit Account and deposit into the Agent’s Account an amount
equal to the Collections held for the Agent and/or the Banks pursuant to
Section 2.04(b) that relate to the Receivable Interests owned by such Banks.

 

(d)          Upon receipt of funds deposited into the Agent’s Account, the Agent
shall distribute them as follows:

 

(i)          if such distribution occurs on a day that is not a Paydown Date,
first to the Banks and to the Agent in payment in full of all accrued Yield and
Fees as of the last day of the Accrual Period then most recently ended, and then
to the Servicer in payment in full of all accrued Servicer Fee as of the last
day of the Accrual Period then most recently ended; or

 

(ii)         if such distribution occurs on a Paydown Date, to the extent the
Agent is then holding funds deposited pursuant to Section 2.04(c), to the Banks
in reduction of Capital and then in accordance with clause (iii) below; and

 

 28Receivables Purchase Agreement

 

 

(iii)        if such distribution occurs on a Paydown Date, after any payments
required in accordance with clause (ii) above, first to the Agent in payment of
any amounts owed by the Seller to the Agent pursuant to Section10.04(a) in
connection with out-of-pocket costs and expenses incurred by the Agent, second
to the Servicer (if the Servicer is not the Parent or an Affiliate of the
Parent) in payment in full of all accrued and unpaid Servicer Fees through the
last day of the Accrual Period then most recently ended, third to the Banks and
to the Agent in payment in full of all accrued and unpaid Yield and Fees through
the last day of the Accrual Period then most recently ended, fourth to such
Banks in reduction to zero of all Capital, fifth to such Banks or the Agent in
payment of any other amounts owed by the Seller hereunder which have not been
paid pursuant to clauses first through fourth above, and sixth to the Servicer
(if the Servicer is the Parent or an Affiliate of the Parent) in payment in full
of all accrued Servicer Fees

 

After the Capital, Yield, Fees and Servicer Fee with respect to a Receivable
Interest, and any other amounts payable by the Seller to the Banks or the Agent
hereunder or under any other Transaction Document have been paid in full, all
additional Collections with respect to such Receivable Interest shall be paid to
the Seller’s Account.

 

(e)         For the purposes of this Section 2.04:

 

(i)          if on any day any Receivable becomes (in whole or in part) a
Diluted Receivable, the Seller shall be deemed to have received on such day a
Collection of such Receivable in the amount of such Diluted Receivable;

 

(ii)         if on any day any of the representations or warranties contained in
Section 4.01(h) is no longer true with respect to any Receivable, the Seller
shall be deemed to have received on such day a Collection of such Receivable in
full;

 

(iii)        except as provided in subsection (i) or (ii) of this
Section 2.04(e), or as otherwise required by applicable Law or the relevant
Contract, all Collections received from an Obligor of any Receivables shall be
applied to the Receivables of such Obligor in the order of the age of such
Receivables, starting with the oldest such Receivable, unless such Obligor
designates its payment for application to specific Receivables; and

 

(iv)        if and to the extent the Agent or the Banks shall be required for
any reason to pay over to an Obligor any amount received on its behalf
hereunder, such amount shall be deemed not to have been so received but rather
to have been retained by the Seller and, accordingly, the Agent or the Banks, as
the case may be, shall have a claim against the Seller for such amount, payable
when and to the extent that any distribution from or on behalf of such Obligor
is made in respect thereof.

 

SECTION 2.05         Fees. (a) The Servicer shall be paid a fee (the “Servicer
Fee”) of 1.0% per annum on the average daily Aggregate Outstanding Balance of
all Receivables, in accordance with Section 2.04(d), payable on each Settlement
Date (Yield and Fees) for such Receivable Interest following purchase date of
such Receivable Interest until the date on which the Capital of such Receivable
Interest is reduced to zero. The Servicer Fee shall be payable only from
Collections pursuant to, and subject to the priority of payment set forth in,
Section 2.04. Upon three (3) Business Days’ prior written notice to the Agent,
the Servicer (if the Servicer is not the Parent, an Originator, the Seller or
its designee or an Affiliate of the Seller) may revise the percentage used to
calculate the Servicer Fee, so long as use of the revised percentage will not
result in a Servicer Fee that exceeds 110% of the reasonable costs and expenses
of the Servicer incurred in connection with administering and collecting the
Receivables; provided, however, that at any time after the Percentage Factor
exceeds the Maximum Percentage Factor, any compensation to the Servicer in
excess of the Servicer Fee initially provided for herein shall be an obligation
of the Seller and shall not be payable, in whole or in part, from Collections
allocated to the Banks. So long as the Parent is acting as the Servicer
hereunder, amounts paid as the Servicer Fee pursuant to this Section 2.05(a)
shall reduce, on a dollar-for-dollar basis, the obligation of the Seller to pay
the “Servicer Fee” pursuant to Section 6.03 of the Secondary Purchase Agreement;
provided that such obligation of the Seller shall in no event be reduced below
zero.

 

 29Receivables Purchase Agreement

 

 

(b)          The Seller shall pay to the Agent certain fees (collectively, the
“Fees”) in the amounts and on the dates set forth in the Fee Agreement.

 

SECTION 2.06         Payments and Computations, Etc. (a) All amounts to be paid
or deposited by the Seller or the Servicer hereunder (including, but not limited
to, amounts paid under Sections 2.01(b) and (c), shall be paid or deposited no
later than 11:00 A.M. (New York City time) on the day when due in immediately
available funds to the Agent’s Account.

 

(b)          All computations of Yield, per annum Fees, and other amounts
hereunder shall be made on the basis of a year of 360 days for the actual number
of days (including the first but excluding the last day) elapsed. Whenever any
payment or deposit to be made hereunder shall be due on a day other than a
Business Day, such payment or deposit shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
such payment or deposit.

 

SECTION 2.07         [Reserved].

 

SECTION 2.08         Increased Costs. (a) If any Bank or any Affiliate of a Bank
(each an “Affected Person”) determines at any time that (i) the adoption of any
Law or any guideline or request from any Official Body (whether or not having
the force of law) or change in any of the foregoing or (ii) the compliance,
application or implementation by the Affected Person with any Law or any
guideline or request from any Official Body (whether or not having the force of
law), including, for the avoidance of doubt, BASEL II or the Dodd-Frank Wall
Street Reform and Consumer Protection Act (the “Dodd-Frank Act”), affects or
would affect the amount of the capital or liquidity required or expected to be
maintained by such Affected Person or imposes or would impose any other
condition the result of which is to increase the cost to the Affected Person of
performing its obligations or to reduce the rate of return on a Affected
Person’s capital or assets as a consequence of its obligations and such Affected
Person determines that the amount of such change in capital, increase in cost or
reduction in return is based upon the existence of any commitment to make
purchases of or otherwise to maintain the investment in Receivables or interests
therein related to this Agreement or to the funding thereof and other
commitments of the same type, then, upon demand by such Affected Person (with a
copy to the Agent), the Seller shall immediately pay to the Agent for the
account of such Affected Person (as a third-party beneficiary), from time to
time as specified by such Affected Person, additional amounts sufficient to
compensate such Affected Person in the light of such circumstances, to the
extent that such Affected Person reasonably determines such increase in capital
to be allocable to the existence of any of such commitments. A certificate as to
such amounts submitted to the Seller and the Agent by such Affected Person shall
be conclusive and binding for all purposes, absent manifest error.

 

 30Receivables Purchase Agreement

 

 

(b)          If, due to either (i) the introduction of or any change in or in
the interpretation of any Law or (ii) compliance with any guideline or request
from any Official Body (whether or not having the force of law), there shall be
any increase in the cost to any Bank of (A) maintaining its Bank Commitment or
(B) maintain ownership of Receivable Interests in respect of which Yield is
computed by reference to the LMIR, then, upon demand by such Bank (with a copy
to the Agent), the Seller shall immediately pay to the Agent, for the account of
such Bank (as a third-party beneficiary), from time to time as specified by such
Bank, additional amounts sufficient to compensate such Bank for such increased
costs. A certificate as to such amounts setting forth in reasonable detail the
reason for charging such additional amounts submitted to the Seller and the
Agent by such Bank shall be conclusive and binding for all purposes, absent
manifest error.

 

SECTION 2.09         Suspension of the LMIR. Notwithstanding any other provision
of this Agreement, if any Bank shall notify the Agent that such Person has
determined that the introduction of or any change in or in the interpretation of
any Law makes it unlawful for any Bank, or any central bank or other Official
Body asserts that it is unlawful, for such Bank to fund the purchases or
maintenance of any Receivable Interest accruing Yield calculated by reference to
the LMIR, then (A) as of the effective date of such notice from such Person to
the Agent, the obligation or ability of such Bank to fund the making or
maintenance of any Receivable Interest accruing Yield calculated by reference to
the LMIR shall be suspended until such Person notifies the Agent that the
circumstances causing such suspension no longer exist and (B) each Receivable
Interest made or maintained by such Person accruing Yield calculated by
reference to the LMIR shall be deemed to accrue Yield at the Alternate Base Rate
from the effective date of such notice until such Person notifies the Agent that
the circumstances causing such suspension no longer exist.

 

SECTION 2.10         Taxes. (a) Any and all payments and deposits required to be
made hereunder or under any other Transaction Document by the Servicer or the
Seller shall be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, excluding net income taxes that are
imposed on an Affected Person by the United States and franchise taxes and net
income taxes that are imposed on an Affected Person by the state or foreign
jurisdiction under the laws of which such Affected Person is organized or any
political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”). If the Seller or the Servicer shall be required by Law to deduct
any Taxes from or in respect of any sum payable hereunder or under any
Transaction Document to any Affected Person, (i) the Seller shall make an
additional payment to such Affected Person, in an amount sufficient so that,
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.1), such Affected Person receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Seller or the Servicer, as the case may be, shall make such
deductions and (iii) the Seller or the Servicer, as the case may be, shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable Law. Within thirty (30) days after the date of any
such payment of Taxes, the Seller or the Servicer, as the case may be, will
furnish to such Affected Person the original or a certified copy of a receipt
evidencing payment thereof.

 

 31Receivables Purchase Agreement

 

 

(b)          In addition, the Seller agrees to pay any present or future stamp.
recordation, or other documentary taxes or any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or under
any other Transaction Document or from the execution, delivery or registration
of, performance under, or otherwise with respect to, this Agreement or any other
Transaction Document (hereinafter referred to as “Other Taxes”).

 

(c)          The Seller will indemnify each Affected Person for the full amount
of Taxes or Other Taxes (including, without limitation, any Taxes or Other Taxes
imposed by any jurisdiction on amounts payable under this Section 2.1) paid by
such Affected Person and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto whether or not such Taxes or
Other Taxes were correctly or legally asserted. This indemnification shall be
made within thirty (30) days from the date the Affected Person makes written
demand therefor (and a copy of such demand shall be delivered to the Agent). A
certificate as to the amount of such indemnification submitted to the Seller and
the Agent by such Affected Person, setting forth, in reasonable detail, the
basis for and the calculation thereof, shall be conclusive and binding for all
purposes absent manifest error.

 

(d)          Each Affected Person which is organized outside the United States
and which is entitled to an exemption from, or reduction of, withholding tax
under the Laws of the United States as in effect on the date hereof (or, in the
case of any Person which becomes an Affected Person after the date hereof, on
the date on which it so becomes an Affected Person with respect to any payments
under this Agreement) shall, on or prior to the date hereof (or, in the case of
any Person who becomes an Affected Person after the date hereof, on or prior to
the date on which it so becomes an Affected Person), and to the extent legally
entitled to do so, deliver to the Seller such certificates, documents or other
evidence, as required by the Code or Treasury Regulations issued pursuant
thereto, including Internal Revenue Service Form W-8BEN, Form W-8ECI, Form
W8-IMY (and appropriate attachment) and any other certificate or statement of
exemption required by applicable Treasury Regulations, properly completed and
duly executed by such Affected Person. Each such Affected Person shall from time
to time thereafter, upon written request from the Seller (such request to be
accompanied by a reasonable explanation of the requirement and a form of the
certificate, document or other evidence to be delivered), deliver to the Seller
any new certificates, documents or other evidence as described in the preceding
sentence as will permit payments under this Agreement to be made without
withholding or at a reduced rate (but only so long as such Affected Person is
legally entitled to do so).

 

(e)          The Seller shall not be required to pay any amounts to any Affected
Person in respect of Taxes and Other Taxes pursuant to paragraphs (a), (b) and
(c) above if the obligation to pay such amounts is attributable to the failure
by such Affected Person to comply with the provisions of paragraph (d) above
(except if such failure is caused by Seller’s failure to comply with its
obligations under this Section 2.10) and should an Affected Person become
subject to Taxes because of Seller’s failure to deliver a form required
hereunder, the Seller shall take such steps as such Affected Person shall
reasonably request to assist such Affected Person to recover such Taxes.

 

 32Receivables Purchase Agreement

 

 

(f)          Nothing contained in this Section 2.10 shall require an Affected
Person to make available any of its tax returns or any other information
relating to its taxes which such Person deems to be confidential.

 

SECTION 2.11         Security Interest. To secure the performance by the Seller
of all the terms, covenants and agreements on the part of the Seller (whether as
Seller or otherwise) to be performed under this Agreement or any document
delivered in connection with this Agreement in accordance with the terms
thereof, including the punctual payment when due of all obligations of the
Seller hereunder or thereunder, whether for indemnification payments, Yield,
Capital, Fees, expenses or otherwise (all of the foregoing, collectively, the
“Obligations”), the Seller hereby assigns to the Agent for its benefit and the
ratable benefit of the Banks, and hereby grants to the Agent for its benefit and
the ratable benefit of the Banks, a security interest in, all of the Seller’s
right, title and interest in and to the following (collectively, the
“Collateral”): (A) the Secondary Purchase Agreement, including, without
limitation, (i) all rights of the Seller to receive moneys due or to become due
under or pursuant to the Secondary Purchase Agreement, (ii) all security
interests and property subject thereto from time to time purporting to secure
payment of monies due or to become due under or pursuant to the Secondary
Purchase Agreement, (iii) all rights of the Seller to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect to the Secondary
Purchase Agreement, (iv) claims of the Seller for damages arising out of or for
breach of or default under the Secondary Purchase Agreement, and (v) the right
of the Seller to compel performance and otherwise exercise all remedies
thereunder; (B) the Initial Purchase Agreement, including, without limitation,
(i) all rights of the purchaser thereunder (which rights have been pledged or
assigned to the Seller pursuant to the Secondary Purchase Agreement) to receive
moneys due or to become due under or pursuant to the Initial Purchase Agreement,
(ii) all security interests and property subject thereto from time to time
purporting to secure payment of monies due or to become due under or pursuant to
the Initial Purchase Agreement (which interests of purchaser thereunder have
been pledged or assigned to the Seller pursuant to the Secondary Purchase
Agreement), (iii) all rights of the purchaser thereunder to receive proceeds of
any insurance, indemnity, warranty or guaranty with respect to the Initial
Purchase Agreement (which rights of the purchaser thereunder have been pledged
or assigned to the Seller pursuant to the Secondary Purchase Agreement),
(iv) claims of the purchaser thereunder for damages arising out of or for breach
of or default under the Initial Purchase Agreement (which claims and rights of
the purchaser thereunder have been pledged or assigned to the Seller pursuant to
the Secondary Purchase Agreement), and (v) the right of the Seller to compel
performance and otherwise exercise all remedies thereunder (which rights of the
purchaser thereunder have been pledged or assigned to the Seller pursuant to the
Secondary Purchase Agreement); (C) all Receivables, whether now owned and
existing or hereafter acquired or arising, the Related Security with respect
thereto and the Collections and all other assets, including, without limitation,
accounts, chattel paper, instruments and general intangibles (as those terms are
defined in the UCC), including undivided interests in any of the foregoing;
(D) the Lock-Boxes and Deposit Accounts and the funds deposited in such
accounts; and (E) to the extent not included in the foregoing, all proceeds of
any and all of the foregoing.

 

 33Receivables Purchase Agreement

 

 

SECTION 2.12         Sharing of Payments. If any Bank (for purposes of this
Section 2.12 only, referred to as a “Recipient”) shall obtain payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the Capital of, or Yield on, any Receivable Interest or
portion thereof owned by it in excess of its ratable share of payments made on
account of the Capital of, or Yield on, all of the Receivable Interests owned by
the Banks, such Recipient shall forthwith purchase from the Banks which received
less than their ratable share participations in the Receivable Interests owned
by such Persons as shall be necessary to cause such Recipient to share the
excess payment ratably with each such other Person; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
Recipient, such purchase from each such other Person shall be rescinded and each
such other Person shall repay to the Recipient the purchase price paid by such
Recipient for such participation to the extent of such recovery, together with
an amount equal to such other Person’s ratable share (according to the
proportion of (a) the amount of such other Person’s required payment to (b) the
total amount so recovered from the Recipient) of any interest or other amount
paid or payable by the Recipient in respect of the total amount so recovered.

 

SECTION 2.13         Right of Setoff. Without in any way limiting the provisions
of Section 2.12, the Agent and each Bank is hereby authorized (in addition to
any other rights it may have) at any time after the occurrence and during the
continuance of an Event of Termination or an Incipient Event of Termination to
set-off, appropriate and apply (without presentment, demand, protest or other
notice which are hereby expressly waived) any deposits and any other
indebtedness held or owing by the Agent or such Bank to, or for the account of,
the Seller, the Servicer or any Originator against any amount owing by the
Seller, the Servicer or any Originator, as the case may be, to such Person or to
the Agent on behalf of such Person (even if contingent or unmatured).

 

ARTICLE III

CONDITIONS OF PURCHASES

 

SECTION 3.01         Conditions Precedent to Initial Purchase. Effectiveness of
this amendment and restatement embodied in this Agreement, and the initial
purchase of a Receivable Interest under this Agreement, are subject to the
conditions precedent that the Agent shall have received on or before the date of
such purchase the following, each (unless otherwise indicated) dated such date,
in form and substance satisfactory to the Agent:

 

(a)          A duly executed Assignment and Acceptance with respect to the
Existing Agreement,

 

(b)          Certified copies of the resolutions (or similar authorization, if
not a corporation) of the Board of Directors (or similar governing body or
Persons, if not a corporation) of the Seller and the Originators approving this
Agreement, the Secondary Purchase Agreement, the Initial Purchase Agreement and
any other Transaction Documents to which it is a party and certified copies of
all documents evidencing other necessary corporate or limited liability company
action, as the case may be, and governmental approvals, if any, with respect to
this Agreement, the Secondary Purchase Agreement, the Initial Purchase Agreement
and any such other Transaction Documents.

 

 34Receivables Purchase Agreement

 

 

(c)          A certificate of the Secretary or Assistant Secretary of the Seller
and the Originators certifying the names and true signatures of the officers of
the Seller and the Originators authorized to sign this Agreement, the Secondary
Purchase Agreement, the Initial Purchase Agreement and the other documents to be
delivered by it hereunder and thereunder.

 

(d)          Acknowledgment copies (or other evidence of filing satisfactory to
the Agent) of proper financing statements and financing statement amendments or
terminations, as applicable, duly filed on or before the date of such initial
purchase under the UCC of all jurisdictions that the Agent may deem necessary or
desirable in order to perfect the ownership and security interests contemplated
by this Agreement, the Secondary Purchase Agreement and the Initial Purchase
Agreement.

 

(e)          Acknowledgment copies (or other evidence of filing satisfactory to
the Agent) of proper financing statements and financing statements amendments or
terminations, as applicable, necessary to release or assign all security
interests and other rights of any Person in (i) the Receivables, Contracts or
Related Security previously granted by the Seller or the Originators and
(ii) the collateral security referred to in Section 2.11 previously granted by
the Seller.

 

(f)          Completed requests for information, dated on or before the date of
such initial purchase, listing all effective financing statements filed in the
jurisdictions referred to in subsection (c) above and in any other jurisdiction
reasonably requested by the Agent that name the Seller or any Originator as
debtor, together with copies of such financing statements (none of which shall
cover any Receivables, Contracts, Related Security or the collateral security
referred to in Section 2.11).

 

(g)          Duly executed copies of all Deposit Account Control Agreements and
all necessary amendments thereto and assignments thereof.

 

(h)          Favorable opinions or reliance and reaffirmation letters with
respect to favorable opinions of Skadden, Arps, Slate, Meagher & Flom LLP,
counsel for the Seller and the Originators, and of Randall D. Young, General
Counsel of the Parent, substantially in the form of Annex C hereto and as to
such other matters as the Agent may reasonably request.

 

(i)          A duly executed copy of the Fee Agreement.

 

(j)          A duly executed copy of the (i) Initial Purchase Agreement and (ii)
the Secondary Purchase Agreement, together with all amendments to each of the
foregoing.

 

(k)          A copy of the by-laws, the limited liability company agreement,
operating agreement or regulations (as applicable), and any amendments thereto,
of the Seller and each of the Originators, certified by the Secretary or
Assistant Secretary of the Seller or such Originator, as the case may be.

 

(l)          A copy of the certificate or articles of incorporation or the
certificate of formation, as applicable, and any amendments thereto, of the
Seller and each Originator, certified as of a recent date by the Secretary or
Assistant Secretary of the Seller and each Originator, and a certificate as to
the good standing of the Seller and each Originator from such Secretary of State
or other official, dated as of a recent date.

 

 35Receivables Purchase Agreement

 

 

(m)          The balance sheet of the Seller referred to in Section 4.01(e).

 

(n)          Payment of the Commitment Fee as set forth in the Fee Agreement.

 

(o)          Payment of all other related costs and expenses (including costs
and expenses related to the Audit described in clause (p) below and all
reasonable attorney’s fees and costs) incurred by the Agent and/or the Banks as
of the date hereof.

 

(p)          Satisfactory results of a review and audit of the Originator’s
collection, operating and reporting systems, Credit and Collection Policy,
historical receivables data and accounts, including satisfactory results of a
review of the Originator’s operating location(s) and satisfactory review and
approval of the Eligible Receivables in existence on the date of the initial
purchase under the First Tier Agreement and Second Tier Agreement and a written
outside audit report as to such matters of a nationally recognized independent
audit and consulting firm within the scope of the agreed upon procedures set
forth in Annex H.

 

(q)          A Monthly Report as of March 31, 2014.

 

(r)          Such other approvals, opinions or documents as the Agent may
reasonably request.

 

SECTION 3.02         Conditions Precedent to All Purchases and Reinvestments.
Each purchase (including the initial purchase) and each reinvestment shall be
subject to the further conditions precedent that (a) in the case of each
purchase, the Servicer shall have delivered to the Agent at least one Business
Day prior to such purchase, in form and substance satisfactory to the Agent, a
completed Servicer Report covering the most recently ended reporting period for
which a Servicer Report is required to be delivered pursuant to Section 6.02(g)
and demonstrating that, after giving effect to such purchase, no Event of
Termination or Incipient Event of Termination under Section 7.01(e) would occur,
(b) in the case of each reinvestment, the Servicer shall have delivered to the
Agent on or prior to the date of such reinvestment, in form and substance
satisfactory to the Agent, a completed Servicer Report covering the most
recently ended reporting period for which a Servicer Report is required to be
delivered pursuant to Section 6.02(g), (c) on the date of such purchase or
reinvestment the following statements shall be true (and acceptance of the
proceeds of such purchase or reinvestment shall be deemed a representation and
warranty by the Seller, the Servicer and the Parent (each as to itself) that
such statements are then true):

 

(i)          The representations and warranties contained in Sections 4.01, 4.02
and 4.03 are correct on and as of the date of such purchase or reinvestment as
though made on and as of such date;

 

(ii)         No event has occurred and is continuing, or would result from such
purchase or reinvestment, that constitutes an Event of Termination or an
Incipient Event of Termination;

 

 36Receivables Purchase Agreement

 

 

(iii)        No Originator (other than the Parent) shall have stopped selling or
contributing to the Parent, pursuant to the Initial Purchase Agreement, all
Receivables originated by it and arising on or prior to such date (unless the
Banks have otherwise given their prior written consent); and

 

(iv)        The Parent shall not have stopped selling or contributing to the
Seller, pursuant to the Secondary Purchase Agreement, all Receivables originated
by it and arising on or prior to such date or transferred to it by another
Originator pursuant to the Initial Purchase Agreement on or prior to such date;

 

(v)         The Non-Lockbox Receivable Ratio does not exceed 5%; and

 

(d) The Agent shall have received such other approvals, opinions or documents as
it may reasonably request.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01         Representations and Warranties of the Seller. The Seller
hereby represents and warrants as follows:

 

(a)          The Seller (i) is a limited liability company duly formed, validly
existing and in good standing under the laws of the jurisdiction set forth in
Schedule IV hereto (as such Schedule IV may be amended from time to time
pursuant to Section 5.01(b)) and (ii) is duly qualified to do business, and is
in good standing, in every jurisdiction where the nature of its business
requires it to be so qualified.

 

(b)          The execution, delivery and performance by the Seller of the
Transaction Documents to which it is a party and the other documents to be
delivered by it hereunder, including the Seller’s use of the proceeds of
purchases and reinvestments, (i) are within the Seller’s limited liability
company powers, (ii) have been duly authorized by all necessary limited
liability company action, (iii) do not contravene (1) the Seller’s certificate
of formation or limited liability company agreement, (2) any Law applicable to
the Seller, (3) any contractual restriction binding on or affecting the Seller
or its property or (4) any order, writ, judgment, award, injunction or decree
binding on or affecting the Seller or its property, and (iv) do not result in or
require the creation of any lien, security interest or other charge or
encumbrance upon or with respect to any of its properties (except for the
interest created pursuant to this Agreement). Each of the Transaction Documents
to which the Seller is a party has been duly executed and delivered by the
Seller.

 

(c)          No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by the Seller of the Transaction
Documents to which it is a party or any other document to be delivered
thereunder, except for the filing of UCC financing statements which are referred
to therein.

 

 37Receivables Purchase Agreement

 

 

(d)          Each of the Transaction Documents to which the Seller is a party
constitutes the legal, valid and binding obligation of the Seller enforceable
against the Seller in accordance with its terms, subject to applicable
bankruptcy, insolvency, moratorium or other similar Laws affecting the rights of
creditors generally and general equitable principles (whether considered in a
proceeding at law or in equity).

 

(e)          The balance sheet of the Seller as of March 31, 2014, a copy of
which has been furnished to the Agent, fairly presents the financial condition
of the Seller as at such date, in accordance with GAAP, and since March 31,
2014, there has been no material adverse change in the business, operations,
property, prospects or financial or other condition of the Seller.

 

(f)          The Seller is not in violation of any order of any Official Body.
There is no pending or threatened action, investigation or proceeding affecting
the Seller before any Official Body which may materially adversely affect the
financial condition or operations of the Seller or the ability of the Seller to
perform its obligations under the Transaction Documents, or which purports to
affect the legality, validity or enforceability of any Transaction Documents.

 

(g)          No proceeds of any purchase or reinvestment will be used (i) to
acquire any security in any transaction which is subject to Section 13 or 14 of
the Securities Exchange Act, (ii) to acquire any equity security of a class
which is registered pursuant to Section 12 of the Securities Exchange Act of
1934 or (iii) for the purpose, whether immediate, incidental or ultimate, that
violates applicable Law, including Regulation U or X issued by the Board of
Governors of the Federal Reserve System of the United States.

 

(h)          Immediately prior to the purchase by the Banks, the Seller is the
legal and beneficial owner of the Receivables and Related Security free and
clear of any Adverse Claim; the Agent, on behalf of the Banks, shall acquire on
the Effective Date and thereafter shall continue to have a valid and perfected
first priority security interest in each Receivable then existing or thereafter
arising and in the Related Security and Collections with respect thereto free
and clear of any Adverse Claim (other than any Adverse Claim arising under the
Transaction Documents). No effective financing statement or other instrument
similar in effect covering any Contract or any Receivable or the Related
Security or Collections with respect thereto is on file in any recording office,
except those filed in favor of the Agent relating to this Agreement, those filed
by the Seller pursuant to the Secondary Purchase Agreement, and those filed by
the Parent pursuant to the Initial Purchase Agreement. Each Receivable
characterized in any Servicer Report or other written statement made by or on
behalf of the Seller as an Eligible Receivable or as included in the Net
Receivables Pool Balance is, as of the date of such Servicer Report or other
statement, an Eligible Receivable or properly included in the Net Receivables
Pool Balance.

 

(i)          Each Servicer Report (if prepared by the Seller or one of its
Affiliates, or to the extent that information contained therein is supplied by
the Seller or an Affiliate), information, exhibit, financial statement,
document, book, record or report furnished or to be furnished at any time by or
on behalf of the Seller to the Agent or the Banks in connection with this
Agreement is or will be accurate in all material respects as of its date or
(except as otherwise disclosed to the Agent or the Banks at such time) as of the
date so furnished, or, as applicable, as of a date certain specified in such
report, and no such document contains or will contain any untrue statement of a
material fact or omits or will omit to state a material fact necessary in order
to make the statements contained therein, in the light of the circumstances
under which they were made, not misleading.

 

 38Receivables Purchase Agreement

 

 

(j)          The principal place of business and chief executive office of the
Seller and the office where the Seller keeps its records concerning the
Receivables are located at the address or addresses referred to in
Section 5.01(b). The Seller is located in the jurisdiction of organization set
forth in Schedule IV hereto for purposes of Section 9-307 of the UCC as in
effect in the State of New York; and the office in the jurisdiction of
organization of the Seller in which a UCC financing statement is required to be
filed in order to perfect the security interest granted by the Seller hereunder
is set forth in Schedule IV hereto (in each case as such Schedule IV may be
amended from time to time pursuant to Section 5.01(b)).

 

(k)          The names and addresses of all the Deposit Banks, together with the
post office boxes and account numbers of the Lock-Boxes and Deposit Accounts of
the Seller at such Deposit Banks, are as specified in Schedule I hereto, as such
Schedule I may be amended from time to time pursuant to Section 5.01(g). The
Lock-Boxes and Deposit Accounts are the only post office boxes and accounts into
which Collections of Receivables are deposited or remitted. The Seller has
delivered to the Agent a fully executed Deposit Account Control Agreement with
respect to each Deposit Account and any associated Lock-Boxes. All Obligors have
been instructed to make payment to a Deposit Account held in the name of
“Fountain City Finance, LLC” or have received updated instructions, as
necessary, indicating that the name for the Deposit Account has changed to
“Fountain City Finance, LLC”. Only Collections are deposited into the Deposit
Accounts.

 

(l)          The Seller is not, and is not controlled by, an “investment
company” within the meaning of the Investment Company Act of 1940, or is exempt
from all provisions of such act.

 

(m)          The Seller is not known by and does not use any tradename or
doing-business-as name.

 

(n)          The Seller was formed on May 15, 2009, and the Seller has not
engaged in any business activities other than those permitted under its
governing documents and the Existing Agreement prior to the date of this
Agreement. The Seller has no Subsidiaries.

 

(o)          On the date of each purchase hereunder by the Banks, the Seller is
Solvent before and will be Solvent after giving effect to such purchase.

 

(p)          With respect to each Receivable, the Seller (i) shall have received
such Receivable as a contribution to the capital of the Seller by the Parent or
(ii) shall have purchased such Receivable from the Parent in exchange for
payment (made by the Seller to the Parent in accordance with the provisions of
the Secondary Purchase Agreement) of cash in an amount which constitutes fair
consideration and reasonably equivalent value. Each such sale referred to in
clause (ii) of the preceding sentence shall not have been made for or on account
of an antecedent debt owed by the Parent to the Seller.

 

 39Receivables Purchase Agreement

 

 

(q)          The Seller has (i) timely filed all federal tax returns required to
be filed, (ii) timely filed all other material state and local tax returns and
(iii) paid or made adequate provision for the payment of all taxes, assessments
and other governmental charges (other than any tax, assessment or governmental
charge which is being contested in good faith and by proper proceedings, and
with respect to which the obligation to pay such amount is adequately reserved
against in accordance with GAAP).

 

(r)          No event has occurred and is continuing and no condition exists, or
would result from any incremental purchase or application of proceeds therefrom,
which constitutes an Event of Termination or an Incipient Event of Termination.

 

(s)          No transaction contemplated hereby or by the Secondary Purchase
Agreement requires compliance with any bulk sales act or similar Law.

 

(t)          Since May 24, 2007, there have been no material changes in the
Credit and Collection Policy other than in accordance with this Agreement. It
has at all times complied with the Credit and Collection Policy in all material
respects with regard to each Receivable.

 

(u)          Each employee benefit plan sponsored, maintained or contributed to
by the Seller or any ERISA Affiliate which plan is tax qualified under Section
401(a) of the Code is in compliance in all respects with the applicable
provisions of ERISA, the Code and any regulations and published interpretations
thereunder or, if not, any such non-compliance does not have a Material Adverse
Effect. Neither the Seller nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability to the Pension Benefit Guaranty Corporation
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA) that would have a Material
Adverse Effect. Neither the Seller nor any ERISA Affiliate sponsors, maintains,
makes contributions to, is obligated to make contributions to, or, during the
preceding six (6) plan years, has made or been obligated to make contributions
to, a Multiemployer Plan.

 

(v)         The Seller has at all times complied with the covenants and
obligations set forth in its governing documents and herein (including but not
limited to Section 4.02).

 

(w)          (i) The transactions contemplated by the Transaction Documents
constitute a “Permitted Securitization Transaction” (as defined in the Credit
Agreement), and are not prohibited by the Credit Agreement as in effect on each
date as of which this representation is made and (ii) it has not entered into
any transactions which are prohibited by the Credit Agreement as in effect on
each date as of which this representation is made.

 

(x)          The Seller is not a Person (i) whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) who engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of Section 2, or (iii) on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

 

 40Receivables Purchase Agreement

 

 

(y)          The Seller is in compliance, in all material respects, with the USA
Patriot Act (Title 111 of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”). No part of the proceeds of the Purchase Price will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

(z)          Each of the representations and warranties made by the Seller
contained in the Transaction Documents (other than this Agreement) is true,
complete and correct in all respects and it hereby makes each such
representation and warranty to, and for the benefit of, the Agent and the Banks
as if the same were set forth in full herein.

 

SECTION 4.02         Representations and Warranties of the Servicer. The
Servicer hereby represents and warrants as follows:

 

(a)          The Servicer (i) is a corporation duly incorporated, validly
existing and in good standing under the laws of Delaware, (ii) has all corporate
power and, unless the failure to do so would not have a Material Adverse Effect,
has all licenses, authorizations, consents and approvals of all Official Bodies
required to carry on its business in each jurisdiction in which its business is
now and proposed to be conducted, and (iii) is duly qualified to do business,
and is in good standing, in every jurisdiction where the nature of its business
requires it to be so qualified unless the failure to so qualify would not have a
Material Adverse Effect.

 

(b)          The execution, delivery and performance by the Servicer of this
Agreement and any other documents to be delivered by it hereunder (i) are within
the Servicer’s corporate powers, (ii) have been duly authorized by all necessary
corporate action, (iii) do not contravene (1) the Servicer’s charter or by-laws,
(2) any Law applicable to the Servicer, (3) any contractual restriction binding
on or affecting the Servicer or its property or (4) any order, writ, judgment,
award, injunction or decree binding on or affecting the Servicer or its
property, and (iv) do not result in or require the creation of any lien,
security interest or other charge or encumbrance upon or with respect to any of
its properties. This Agreement has been duly executed and delivered by the
Servicer.

 

(c)          No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by the Servicer of this Agreement or
any other document to be delivered by it hereunder.

 

(d)          This Agreement constitutes the legal, valid and binding obligation
of the Servicer enforceable against the Servicer in accordance with its terms,
subject to applicable bankruptcy, insolvency, moratorium or other similar Laws
affecting the rights of creditors generally and general equitable principles
(whether considered in a proceeding at law or in equity).

 

 41Receivables Purchase Agreement

 

 

(e)          The principal place of business and chief executive office of the
Servicer and the office where the Servicer keeps its records concerning the
Receivables are located at the address or addresses referred to in Schedule III.

 

(f)          The Servicer is not in violation of any order of any Official Body.
There is no pending or threatened action, investigation or proceeding affecting
the Servicer or any of its Subsidiaries before any Official Body which could
reasonably be expected to result in a Material Adverse Effect.

 

(g)          Each Receivable characterized in any Servicer Report as an Eligible
Receivable or as included in the Net Receivables Pool Balance is, as of the last
day of the reporting period covered by such Servicer Report, an Eligible
Receivable or properly included in the Net Receivables Pool Balance.

 

(h)          Each Servicer Report (if prepared by the Servicer or one of its
Affiliates, or to the extent that information contained therein is supplied by
the Servicer or an Affiliate), information, exhibit, financial statement,
document, book, record or report furnished or to be furnished at any time by the
Servicer to the Agent or the Banks in connection with this Agreement is or will
be accurate in all material respects as of its date or (except as otherwise
disclosed to the Agent or the Banks at such time) as of the date so furnished,
or, as applicable, as of a date certain specified in such report, and no such
document contains or will contain any untrue statement of a material fact or
omits or will omit to state a material fact necessary in order to make the
statements contained therein, in the light of the circumstances under which they
were made, not misleading.

 

(i)          The Servicer has (i) timely filed all federal tax returns required
to be filed, (ii) timely filed all other material state and local tax returns
and (iii) paid or made adequate provision for the payment of all taxes,
assessments and other governmental charges (other than any tax, assessment or
governmental charge which is being contested in good faith and by proper
proceedings, and with respect to which the obligation to pay such amount is
adequately reserved against in accordance with GAAP).

 

(j)          No event has occurred and is continuing and no condition exists, or
would result from an incremental purchase in respect of the Receivable Interest,
or from the application of the proceeds therefrom, which constitutes a Servicer
Default.

 

(k)          The Servicer is not, and is not controlled by, an “investment
company” within the meaning of the Investment Company Act of 1940, or is exempt
from all provisions of such act.

 

(l)          The Servicer will promptly notify the Agent of any amendment,
modification or supplement to the Credit Agreement.

 

 42Receivables Purchase Agreement

 

 

(m)          The Servicer is not a Person (i) whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) who engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of Section 2, or (iii) on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

 

(n)          The Servicer is in compliance, in all material respects, with the
USA Patriot Act (Title 111 of Pub. L. 107-56 (signed into law October 26,
2001)).

 

(o)          Each of the representations and warranties made by the Servicer
contained in the Transaction Documents (other than this Agreement) is true,
complete and correct in all respects and it hereby makes each such
representation and warranty to, and for the benefit of, the Agent and the Banks
as if the same were set forth in full herein.

 

SECTION 4.03         Representations and Warranties of the Parent. The Parent
hereby represents and warrants as follows:

 

(a)          For purposes of Section 9-307 of the UCC as in effect in the State
of New York, each Originator is located in the jurisdiction of its respective
organization set forth in Schedule IV hereto; and the office in the jurisdiction
of organization of each Originator in which a financing statement is required to
be filed in order to perfect the security interest granted by such Originator
(other than the Parent) under the Initial Purchase Agreement and the Parent
under the Secondary Purchase Agreement is set forth in Schedule IV hereto. The
principal place of business and chief executive office of each Originator and
the office where each Originator keeps its records concerning the Receivables
are located (and have been located for the five years prior to the date of this
Agreement) at the address or addresses set forth in Schedule IV hereto. No
Originator has changed its name during the five years prior to the date of this
Agreement, except as set forth in Schedule IV hereto.

 

(b)          On the date of each purchase or reinvestment, (i) Parent shall have
sold or contributed to Seller all Receivables owned by Parent, whether generated
by Parent or acquired by Parent from another Originator pursuant to the Initial
Purchase Agreement, and (ii) each Originator shall have sold to Parent all
Receivables owned by such Originator.

 

(c)          With respect to each Receivable purchased by Seller from Parent or
acquired by Seller from Parent as a contribution to the capital of the Seller,
in each case, pursuant to the Secondary Purchase Agreement, the Parent shall
have (i) generated such Receivable itself or (ii) purchased such Receivable from
the Originator thereof (or, in the case of the Closing Date Receivables, from
Fountainview) in exchange for payment (made by the Parent to such Originator in
accordance with the provisions of the Initial Purchase Agreement and, with
respect to the Closing Date Receivables, made by the Parent to Fountainview in
accordance with the Bill of Sale) of cash or a return of capital in an amount
which constitutes fair consideration and reasonably equivalent value. Each such
sale referred to in clause (ii) of the preceding sentence shall not have been
made for or on account of an antecedent debt owed by such Originator to the
Parent.

 

 43Receivables Purchase Agreement

 

 

(d)          (i) The balance sheets of the Parent and its Subsidiaries as at the
later of (A) December 31, 2008, and (I) the date of the most recent audited
annual financial statements of the Parent delivered pursuant to Section
5.01(l)(ii), in each case, together with the related statements of income and
retained earnings of the Parent and its Subsidiaries for the fiscal year then
ended, copies of which have been furnished to the Agent, fairly present the
financial condition of the Parent and its Subsidiaries as at such date and the
results of the operations of the Parent and its Subsidiaries for the period
ended on such date, all in accordance with GAAP consistently applied, and
(B) since such date there has been no material adverse change in the business,
operations, property, prospects or financial or other condition of the Parent;
it being understood that a breach of this clause (B) shall occur if the audited
annual financial statements for any year shall show such a material adverse
change from the audited annual financial statements for the immediately prior
year.

 

(e)          None of the Originators is a Person (i) whose property or interest
in property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) who engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of Section 2, or (iii) on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

 

(f)          Each of the Originators is in compliance, in all material respects,
with the USA Patriot Act (Title 111 of Pub. L. 107-56 (signed into law October
26, 2001)) (the “Act”). No part of the proceeds of any purchase under any of the
Transaction Documents will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

(g)          Each of the representations and warranties made by the Parent
contained in the Transaction Documents (other than this Agreement) is true,
complete and correct in all respects and it hereby makes each such
representation and warranty to, and for the benefit of, the Agent and the Banks
as if the same were set forth in full herein.

 

ARTICLE V

COVENANTS

 

SECTION 5.01         Covenants of the Seller. Until the latest of the Facility
Termination Date or the date on which all Obligations are paid in full:

 

(a)          Compliance with Laws, Etc. The Seller will comply in all material
respects with all applicable Laws and preserve and maintain its limited
liability company existence, rights, franchises, qualifications, and privileges
except to the extent that the failure so to comply with such Laws or the failure
so to preserve and maintain such rights, franchises, qualifications, and
privileges would not impair the collectibility of the Receivables or the ability
of the Seller to perform its obligations under the Transaction Documents.

 

 44Receivables Purchase Agreement

 

 

(b)          Offices, Records, Name and Organization. The Seller will keep its
principal place of business and chief executive office and the office where it
keeps its records concerning the Receivables at the address of the Seller set
forth on Schedule III hereto or, upon thirty (30) days’ prior written notice to
the Agent, at any other locations within the United States. The Seller will not
change its name or its state of organization, unless (i) the Seller shall have
provided the Agent with at least thirty (30) days’ prior written notice thereof,
together with an updated Schedule IV, and (ii) no later than the effective date
of such change, all actions, documents and agreements reasonably requested by
the Agent to protect and perfect the Agent’s interest in the Receivables, the
Related Security and the other assets of the Seller in which a security interest
is granted hereunder have been taken and completed. Upon confirmation by the
Agent to the Seller of the Agent’s receipt of any such notice (together with an
updated Schedule IV) and the completion or receipt of the actions, agreements
and documents referred to in clause (ii) of the preceding sentence, Schedule IV
hereto shall, without further action by any party, be deemed to be amended and
replaced by the updated Schedule IV accompanying such notice. The Seller also
will maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate records evidencing Receivables and
related Contracts in the event of the destruction of the originals thereof), and
keep and maintain all documents, books, records and other information reasonably
necessary or advisable for the collection of all Receivables (including, without
limitation, records adequate to permit the daily identification of each
Receivable and all Collections of and adjustments to each existing Receivable).

 

(c)          Performance and Compliance with Contracts and Credit and Collection
Policy. The Seller will, at its expense, timely and fully perform and comply
with all material provisions, covenants and other promises required to be
observed by it under the Contracts related to the Receivables, and timely and
fully comply in all material respects with the Credit and Collection Policy in
regard to each Receivable and each related Contract.

 

(d)          Sales, Liens, Etc. Except for the ownership and security interests
created hereunder in favor of the Agent, the Seller will not sell, assign (by
operation of law or otherwise) or otherwise dispose of, or create or suffer to
exist any Adverse Claim upon or with respect to, any Collateral, or upon or with
respect to any account to which any Collections of any Receivable are sent, or
assign any right to receive income in respect thereof.

 

(e)          Extension or Amendment of Receivables. Except as provided in
Section 6.02(c), the Seller will not (and will not permit the Servicer or any
Originator to) extend, amend or otherwise modify the terms of any Receivable, or
amend, modify or waive any term or condition of any Contract related thereto.

 

(f)          Change in Business and Credit and Collection Policy. The Seller
will not make any change in the character of its business or in the Credit and
Collection Policy that would, in either case, impair the collectibility of the
Receivables or the ability of the Seller to perform its obligations under this
Agreement.

 

 45Receivables Purchase Agreement

 

 

(g)          Change in Payment Instructions to Obligors. The Seller will not add
or terminate any bank, post office box or bank account as a Deposit Bank,
Lock-Box or Deposit Account from those listed in Schedule I hereto, or make any
change in its instructions to Obligors regarding payments to be made to the
Seller or payments to be made to any Lock-Box or Deposit Account, unless the
Agent shall have received prior notice of such addition, termination or change
(including an updated Schedule I) and a fully executed Deposit Account Control
Agreement with each new Deposit Bank or with respect to each new Lock-Box or
Deposit Account. Upon confirmation by the Agent to the Seller of the Agent’s
receipt of any such notice and the related documents, Schedule I hereto shall,
without further action by any party, be deemed to be amended and replaced by the
updated Schedule I accompanying such notice.

 

(h)          Deposits to Lock-Boxes and Deposit Accounts. The Seller will (or
will cause the Servicer or the Originators to) instruct all Obligors to remit
all their payments in respect of Receivables to Lock-Boxes or Deposit Accounts.
If the Seller shall receive any Collections directly, it shall immediately (and
in any event within two Business Days) deposit the same to a Lock-Box or Deposit
Account. The Seller will not deposit or otherwise credit, or cause or permit to
be so deposited or credited, to any Lock-Box or Deposit Account cash or cash
proceeds other than Collections of Receivables. Each Deposit Account shall at
all times be subject to a Deposit Account Control Agreement.

 

(i)          Amendment to Initial Purchase or Secondary Purchase Agreement. The
Seller will not and will not permit the Parent or any Originator to amend,
modify, or supplement the Initial Purchase Agreement or the Secondary Purchase
Agreement or waive any provision thereof, in each case except with the prior
written consent of the Agent.

 

(j)          Marking of Records. At its expense, the Seller will mark its master
data processing records evidencing Receivables with a legend or similar notation
evidencing that Receivable Interests related to such Receivables have been sold
in accordance with this Agreement.

 

(k)          Further Assurances. (i) The Seller agrees from time to time, at its
expense, promptly to execute and deliver all further instruments and documents,
and to take all further actions, that may be necessary or desirable, or that the
Agent may reasonably request, to perfect, protect or more fully evidence the
Receivable Interests purchased under this Agreement, or to enable the Banks or
the Agent to exercise and enforce their respective rights and remedies under
this Agreement.

 

(i)         The Seller authorizes the Agent to file financing or continuation
statements, and amendments thereto and assignments thereof, relating to the
Receivables and the Related Security and the Collections with respect thereto,
which financing statements may describe the collateral covered thereby as “all
assets of the Seller,” “all personal property of the Seller” or words of similar
effect.

 

(l)          Reporting Requirements. The Seller maintains a system of accounting
established and administered in accordance with GAAP and will provide to the
Agent (in multiple copies, if requested by the Agent) the following:

 

 46Receivables Purchase Agreement

 

 

(i)          as soon as available, but in any event within the earlier of (i)
the 60th day after the end of each of the first three fiscal quarters of each
fiscal year of the Parent and (ii) the day that is five (5) Business Days after
the date the Parent’s quarterly report on Form 10-Q is required to be filed with
the SEC (including any extensions of such date granted by the SEC or
automatically effective upon the filing of a notice with the SEC), a balance
sheet of the Parent and its Subsidiaries as of the end of such quarter and a
statement of income and retained earnings of the Parent and its Subsidiaries for
the period commencing at the end of the previous fiscal year and ending with the
end of such quarter prepared in accordance with GAAP, certified by a Compliance
Certificate signed by the chief financial officer of the Parent;

 

(ii)         as soon as available, but in any event within the earlier of (i)
the 105th day after the end of each fiscal year of the Parent and (ii) the day
that is five (5) Business Days after the date the Parent’s annual report on Form
10-K is required to be filed with the SEC (including any extensions of such date
granted by the SEC or automatically effective upon the filing of a notice with
the SEC), a copy of the annual report for such year for the Parent and its
Subsidiaries, containing consolidated financial statements for such year audited
by PriceWaterhouseCoopers or other independent public accountants acceptable to
the Agent prepared in accordance with GAAP, all certified by a Compliance
Certificate signed by the chief financial officer of the Parent;

 

(iii)        as soon as available and in any event concurrently with the
delivery of the financial information required pursuant to clause (i) above and
clause (ii) above, a balance sheet of the Seller as of the end of such quarter
or year and a statement of income and retained earnings of the Seller for the
period commencing at the end of the previous fiscal year and ending with the end
of such quarter or year, certified by a Compliance Certificate signed by the
chief financial officer of the Seller;

 

(iv)        as soon as possible and in any event within five (5) days after the
occurrence of each Event of Termination or Incipient Event of Termination, a
statement of the chief financial officer of the Seller setting forth details of
such Event of Termination or Incipient Event of Termination and the action that
the Seller has taken and proposes to take with respect thereto;

 

(v)         promptly after the sending or filing thereof, copies of all reports
that the Parent sends to any of its security holders, and copies of all reports
and registration statements that the Parent or any of its Subsidiaries files
with the SEC or any national securities exchange;

 

(vi)        promptly after the filing or receiving thereof, copies of all
reports and notices that the Seller or any Affiliate files under ERISA with the
Internal Revenue Service or the PBGC or the U.S. Department of Labor or that the
Seller or any Affiliate receives from any of the foregoing or from any
multiemployer plan (within the meaning of Section 4001(a)(3) of ERISA) to which
the Seller or any Affiliate is or was, within the preceding five years, a
contributing employer, in each case in respect of the assessment of withdrawal
liability or an event or condition which could, in the aggregate, result in the
imposition of liability on the Seller and/or any such Affiliate in excess of
$40,000,000;

 

 47Receivables Purchase Agreement

 

 

(vii)       at least thirty (30) days prior to any change in the name or
jurisdiction of organization of any Originator or the Seller, a notice setting
forth the new name or jurisdiction of organization and the effective date
thereof;

 

(viii)      promptly after the Seller obtains knowledge thereof, notice of any
“Event of Termination” or “Facility Termination Date” under the Initial Purchase
Agreement or the Secondary Purchase Agreement;

 

(ix)         so long as any Capital shall be outstanding, as soon as possible
and in any event no later than the day of occurrence thereof, notice that (A)
any Originator (other than the Parent) has stopped selling to the Parent,
pursuant to the Initial Purchase Agreement, all newly arising Receivables, or
(B) the Parent has stopped selling or contributing to the Seller, pursuant to
the Secondary Purchase Agreement, all newly arising Receivables generated or
acquired by the Parent;

 

(x)          promptly after receipt thereof, copies of all notices received by
the Seller from the Parent under the Secondary Purchase Agreement and all
notices received by the Parent from the Originators under the Initial Purchase
Agreement;

 

(xi)         within ten (10) Business Days after the date any material change in
or amendment to the Credit and Collection Policy is made, a copy of the Credit
and Collection Policy then in effect indicating such change or amendment. Within
five (5) Business Days after the earlier of the date on which the Seller knows
or the date on which the Seller receives notice of any change in the Servicer’s,
the Seller’s or any Originator’s public or private debt ratings by any Rating
Agency, if any, a written notice disclosing the Servicer’s, the Seller’s or such
Originator’s public or private debt ratings as communicated to the Seller after
giving effect to any such change;

 

(xii)        within five (5) Business Days of any change in the independent
public accountants or any material change (other than as a result of the
application of a change in standards by the Financial Accounting Standards Board
or the American Institute of Certified Public Accountants or GAAP) in accounting
policy of the Seller, the Parent or the Originators, written notice of such
change providing reasonable detail regarding any replacement independent public
accountants or such material change in accounting policy;

 

(xiii)       promptly upon request from the Agent therefor, financial statements
(if any) for each Deemed Non-Affiliate for the most recently ended fiscal year
of each such Deemed Non-Affiliate audited by PriceWaterhouseCoopers or other
independent public accountants acceptable to the Agent prepared in accordance
with GAAP; provided that the Seller shall only be required to provide to the
Agent financial statements for any Deemed Non-Affiliate under this clause (xiii)
if and when such financial statements are prepared;

 

(xiv)      copies of Contracts related to designated groups of Obligors as
requested by the Agent (on which Contract the name of the Obligor and all
confidential information shall be redacted as necessary under the related
agreements or as deemed necessary by the Seller or the Parent); and

 

 48Receivables Purchase Agreement

 

 

(xv)       such other information respecting the Receivables, related Contracts
or the condition or operations, financial or otherwise, of the Seller as the
Agent may from time to time reasonably request.

 

Reports and financial statements required to be delivered pursuant to clauses
(i), (ii) and (v) of this Section 5.01(l) shall be deemed to have been delivered
on the date on which the Parent posts such reports, or reports containing such
financial statements, on the Parent’s website on the Internet at
www.dstsystems.com or when such reports, or reports containing such financial
statements, are posted on the SEC’s website at www.sec.gov; provided that the
Seller shall deliver paper copies of the reports and financial statements
referred to in clauses (i), (ii) and (v) of this Section 5.01(l) to the Agent or
any Bank who requests the Seller to deliver such paper copies until written
notice to cease delivering paper copies is given by the Agent or such Bank, as
applicable.

 

(m)          Sale Treatment. The Seller shall not (i) record in its books (other
than for accounting and tax purposes), or otherwise treat the transactions
contemplated by the Secondary Purchase Agreement in any manner other than as a
sale of Receivables by the Parent to the Seller, or (ii) record in its books
(other than for tax or accounting purposes) or otherwise treat (other than for
tax purposes) the transactions contemplated hereby in any manner other than as a
sale of the Receivables by the Seller to the Agent on behalf of the Banks. In
addition, the Seller shall disclose (in a footnote or otherwise) in all of its
financial statements (including any such financial statements consolidated with
any other Persons’ financial statements) the existence and nature of the
transaction contemplated hereby and by the Secondary Purchase Agreement and the
interest of the Seller (in the case of any Originator’s financial statements)
and the Agent, on behalf of the Banks. Notwithstanding anything to the contrary
herein, each of the parties hereto hereby understands and agrees that for
accounting purposes, the Seller may be consolidated with any Affiliates of the
Parent.

 

(n)          Separateness. (i) The Seller shall at all times maintain at least
one independent director who (w) is not currently and has not been during the
five years preceding the date of this Agreement an officer, director or employee
of an Affiliate of the Seller, Originator or any Other Company (other than a
special purpose finance company that is a Subsidiary of the Parent), (x) is not
a current or former officer or employee of the Seller, (y) is not a stockholder
of Parent or any Other Company or any of their respective Affiliates, and (z) is
reasonably acceptable to the Agent.

 

(i)         The Seller shall not direct or participate in the management of any
of the Other Companies’ operations or of any other Person’s operations.

 

(ii)        The Seller shall conduct its business from an office separate from
that of the Other Companies and any other Person (but which may be located in
the same facility as one or more of the Other Companies). The Seller shall have
stationery and other business forms and a mailing address and, if applicable, a
telephone number separate from that of the Other Companies and any other Person.

 

(iii)        The Seller shall at all times be adequately capitalized in light of
its contemplated business.

 

 49Receivables Purchase Agreement

 

 

(iv)         The Seller shall at all times provide for its own operating
expenses and liabilities from its own funds.

 

(v)        The Seller shall maintain its assets and transactions separately from
those of the Other Companies and any other Person and reflect such assets and
transactions in financial statements separate and distinct from those of the
Other Companies and any other Person and evidence such assets and transactions
by appropriate entries in books and records separate and distinct from those of
the Other Companies and any other Person. The Seller shall hold itself out to
the public under the Seller’s own name as a legal entity separate and distinct
from the Other Companies and any other Person. The Seller shall not hold itself
out as having agreed to pay, or as being liable, primarily or secondarily, for,
any obligations of the Other Companies or any other Person.

 

(vi)       The Seller shall not maintain any joint account with any Other
Company or any other Person or become liable as a guarantor or otherwise with
respect to any Debt or contractual obligation of any Other Company or any other
Person.

 

(vii)      The Seller shall not make any payment or distribution of assets with
respect to any obligation of any Other Company or any other Person or grant an
Adverse Claim on any of its assets to secure any obligation of any Other Company
or any other Person.

 

(viii)         The Seller shall not make loans, advances or otherwise extend
credit to any of the Other Companies or any other Person.

 

(ix)          The Seller shall hold regular duly noticed meetings of its Board
of Directors and make and retain minutes of such meetings.

 

(x)         The Seller shall have bills of sale (or similar instruments of
assignment) and, if appropriate, UCC-1 financing statements and amendments
thereto, with respect to all assets purchased from any of the Other Companies.

 

(xi)        The Seller shall not engage in any transaction with any of the Other
Companies or any other Person, except as permitted by this Agreement and as
contemplated by the Secondary Purchase Agreement.

 

(xii)       The Seller shall comply with (and cause to be true and correct)
(A) each of the facts and assumptions contained in the section captioned
“Assumptions of Fact” of the non-substantive consolidation opinion of Skadden,
Arps, Slate, Meagher & Flom LLP, and (B) each of the facts and assumptions in
the section captioned “Facts and Assumptions” of the DST Systems, Inc.
Transaction - True Sale opinion of Skadden, Arps, Slate, Meagher & Flom LLP,
each delivered pursuant to Section 3.01(h) and designated as Annex C to this
Agreement.

 

(o)          Secondary Purchase Agreement. The Seller will not amend, waive or
modify any provision of the Secondary Purchase Agreement or waive the occurrence
of any “Event of Termination” under the Secondary Purchase Agreement or consent
to any assignment by the Parent of its rights and obligations thereunder,
without in each case the prior written consent of the Agent. The Seller will
perform all of its obligations under the Secondary Purchase Agreement in all
material respects and will promptly enforce the Secondary Purchase Agreement in
accordance with its terms in all material respects and deliver consents,
approvals, directions, notices, waivers and take other actions under the
Secondary Purchase Agreement as may be directed by the Agent.

 

 50Receivables Purchase Agreement

 

 

(p)          Ownership Interest, Etc. The Seller shall, at its expense, take all
action necessary or desirable to establish and maintain a valid and enforceable
ownership or security interest in the Receivables, the Related Security and
proceeds with respect thereto, and a first priority perfected security interest
in the Receivable Interest, in each case free and clear of any Adverse Claim, in
favor of the Agent for the benefit of the Banks, including taking such action to
perfect, protect or more fully evidence the interest of the Agent, as the Agent
may reasonably request.

 

(q)          Nature of Business. The Seller will not engage in any business
other than the purchase or acquisition of Receivables, Related Security and
Collections from the Parent and the transactions contemplated by this Agreement.
The Seller will not create or form any Subsidiary.

 

(r)          Mergers, Etc. The Seller will not merge with or into or consolidate
with or into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions), all or substantially all of its
assets (whether now owned or hereafter acquired) to, or acquire all or
substantially all of the assets or Capital stock or other ownership interest of,
or enter into any joint venture or partnership agreement with, any Person, other
than as contemplated by this Agreement and the Secondary Purchase Agreement.

 

(s)          Distributions, Etc. The Seller will not declare or make any
dividend payment or other distribution of assets, properties, cash, rights,
obligations or securities on account of any shares of any class of membership
interests of the Seller, or return any capital to its members as such, or
purchase, retire, defease, redeem or otherwise acquire for value or make any
payment in respect of any class of membership interests of the Seller or any
warrants, rights or options to acquire any such membership interests, now or
hereafter outstanding; provided, however, that the Seller may declare and pay
cash distributions on its membership interests to its members so long as (i) no
Event of Termination or Incipient Event of Termination shall then exist or would
occur as a result thereof, (ii) such distributions are in compliance with all
applicable Law including the limited liability company law of the state of
Seller’s formation, (iii) such distributions have been approved by all necessary
and appropriate limited liability company action of the Seller, and (iv) after
giving effect to such distribution, the Seller will be Solvent and the payment
of such distribution will not delay or impair the ability of the Seller to pay
the Obligations.

 

(t)          Debt. The Seller will not incur any Debt, other than any Debt
incurred pursuant to this Agreement.

 

(u)          Acquisition of Receivables. The Seller will not acquire any
Receivables other than through, under, and pursuant to the terms of, the
Secondary Purchase Agreement.

 

 51Receivables Purchase Agreement

 

 

(v)         Notice of Amendment. The Seller will promptly notify the Agent of
any amendment, modification or supplement to the Credit Agreement.

 

(w)          Limited Liability Company Agreement. For so long as this Agreement
is in effect, the Seller will not amend its limited liability company agreement
without the prior written consent of the Agent.

 

SECTION 5.02         Covenants of the Seller, the Originators and the Parent;
Audits. (a) Until the latest of the Facility Termination Date or the date on
which no Capital of or Yield on any Receivable Interest shall be outstanding or
the date all other amounts owed by the Seller hereunder to the Banks or the
Agent are paid in full, the Seller and each Originator will, at their respective
expense, from time to time during regular business hours as requested by the
Agent, permit the Agent or its agents or representatives (such as independent
audit and consulting firms specializing in securitization transactions), (i) to
examine and make copies of and abstracts from all books, records and documents
(including, without limitation, computer tapes and disks) in the possession or
under the control of the Seller or such Originator, as the case may be, relating
to Receivables and the Related Security, including, without limitation, the
Contracts, and (ii) to visit the offices and properties of the Seller or such
Originator, as the case may be, for the purpose of examining such materials
described in clause (i) above, and to discuss matters relating to Receivables
and the Related Security or the Seller’s or such Originator’s performance under
the Transaction Documents or under the Contracts with any of the officers or
employees of the Seller or such Originator, as the case may be, having knowledge
of such matters.

 

(b)          The Parent, on its own behalf and on behalf of the Agent and the
Banks, will promptly enforce all covenants and obligations of each Originator
contained in the Initial Purchase Agreement. The Parent will deliver consents,
approvals, directions, notices, waivers and take other actions under the Initial
Purchase Agreement as may be directed by the Agent.

 

(c)          Upon the Agent’s request from time to time, the Servicer, on behalf
of the Seller, will appoint an independent audit and consulting firm
specializing in securitization transactions selected by the Agent to conduct an
Audit and prepare and deliver to the Agent a written report with respect to the
Receivables and the Credit and Collection Policy (including, in each case, the
systems, procedures and records relating thereto) in a form reasonably requested
by the Agent and within the scope of the agreed upon procedures set forth on
Annex H. The expense of one Audit in each calendar year shall be borne by the
Seller; provided, however, that after the occurrence and during the continuance
of an event which but for notice or lapse of time or both would constitute a
Servicer Default, or after the occurrence and during the continuance of an
Incipient Event of Termination or an Event of Termination, or following an audit
report indicating an audit deficiency, the expense of any additional Audits as
the Agent shall deem necessary under the circumstances shall be borne by the
Servicer.

 

(d)          Within three (3) Business Day after the earlier of the date on
which the Servicer or an Originator knows or the date on which the Servicer or
such Originator receives notice of any change in the Servicer’s or such
Originator’s public or private debt ratings by any Rating Agency, if any, the
Servicer or such Originator shall provide to the Seller a written notice
disclosing the Servicer’s or such Originator’s public or private debt ratings as
communicated to them after giving effect to any such change.

 

 52Receivables Purchase Agreement

 

 

(e)          Within one (1) Business Day after the revision of the OPA Discount
or the PCA Discount in accordance with the terms of the Initial Purchase
Agreement or the Secondary Purchase Agreement, respectively, the Parent shall
provide to the Agent a written notice disclosing such revision and the reason
for such revision.

 

(f)          For each Acquisition of Property that would have contributed 7.5%
or more of Consolidated EBITDA for the preceding four fiscal quarters for which
financial statements have been delivered to the Lenders (had such Property been
acquired on the first day of the relevant period), the Parent shall have
delivered to the Agent a Pro Forma Compliance Certificate demonstrating that,
upon giving effect to such Acquisition on a Pro Forma Basis there would not have
occurred an Event of Default under Section 7.0l(n)(i) or (ii) as of the most
recent fiscal quarter end with respect to which the Agent has received the
Required Financial Information.

 

ARTICLE VI


 



ADMINISTRATION AND COLLECTION
OF RECEIVABLES

 

SECTION 6.01         Designation of Servicer. The servicing, administration and
collection of the Receivables shall be conducted by the Servicer so designated
hereunder from time to time. Until the Agent gives notice to the Seller of the
designation of a new Servicer following a Servicer Default, the Parent is hereby
designated as, and hereby agrees to perform the duties and obligations of, the
Servicer pursuant to the terms hereof. The Agent may, upon the occurrence of a
Servicer Default, designate as Servicer any Person (including itself) to succeed
the Parent or any successor Servicer, if such Person shall consent and agree to
the terms hereof. The Servicer may, with the prior consent of the Agent,
subcontract with any other Person for the servicing, administration or
collection of the Receivables. Any such subcontract shall not affect the
Servicer’s liability for performance of its duties and obligations pursuant to
the terms hereof, and any such subcontract shall automatically terminate upon
designation of a successor Servicer.

 

SECTION 6.02         Duties of Servicer. (a) The Servicer shall take or cause to
be taken all such actions as may be necessary or advisable to collect each
Receivable from time to time, all in accordance with applicable Laws, with
reasonable care and diligence, and in accordance with the Credit and Collection
Policy. The Seller and the Agent hereby appoint the Servicer, from time to time
designated pursuant to Section 6.01, as agent for themselves and for the Banks
to enforce their respective rights and interests in the Receivables, the Related
Security and the Collections with respect thereto. In performing its duties as
Servicer, the Servicer shall exercise the same care and apply the same policies
as it would exercise and apply if it owned such Receivables and shall act in
accordance with the Credit and Collection Policy.

 

(b)          The Servicer shall administer the Collections in accordance with
the procedures described in Section 2.04.

 

 53Receivables Purchase Agreement

 



 

(c)  If no Event of Termination or Incipient Event of Termination shall have
occurred and be continuing, the Parent, while it is the Servicer, may, in
accordance with the Credit and Collection Policy, extend the maturity or adjust
the Outstanding Balance of any Receivable as the Parent deems appropriate to
maximize Collections thereof, or otherwise amend or modify other terms of any
related Contract; provided that the classification of any such Receivable as a
Delinquent Receivable or Defaulted Receivable shall not be affected by any such
extension or Contract amendment or modification.

 

(d)  The Servicer shall hold in trust for the Seller and each Bank, in
accordance with their respective interests, all documents, instruments and
records (including, without limitation, computer tapes or disks) which evidence
or relate to Receivables. The Servicer shall mark the Seller’s master data
processing records evidencing the Receivables with a legend or other similar
notation, acceptable to the Agent, evidencing that Receivable Interests therein
have been sold and that the Agent has an interest therein.

 

(e)  The Servicer shall, as soon as practicable (an in any event within two
Business Days) following receipt, identify, remove from any Deposit Account and
turn over to the Person entitled thereto any cash collections or other cash
proceeds received that are not otherwise allocable to any Receivable.

 

(f)  The Servicer shall, from time to time at the request of the Agent, furnish
to the Agent (promptly after any such request) a calculation of the amounts set
aside for the Banks pursuant to Section 2.04.

 

(g)  Prior to the fifteenth (15th) Business Day of each month (each a “Reporting
Date”), the Servicer shall prepare and forward to the Agent a Monthly Report
relating to the Receivable Interests outstanding on the last day of the
immediately preceding month.

 

The Servicer shall transmit Servicer Reports to the Agent concurrently by
facsimile and by electronic mail (each an “E-Mail Servicer Report”). Each E-Mail
Servicer Report shall be (A) formatted as the Agent may designate from time to
time and shall be digitally signed and (B) sent to the Agent at an electronic
mail address designated by the Agent.

 

SECTION 6.03            Certain Rights of the Agent. (a) The Seller hereby
transfers to the Agent control of the Lock-Boxes and Deposit Accounts to which
the Obligors of Receivables shall make payments. The tax identification number
associated with the Deposit Accounts shall be that of the Seller.

 

(b)  At any time following the occurrence and during the continuance of a
Transfer Event the Agent is authorized to deliver instructions to the Deposit
Banks regarding disposition of funds in the Deposit Accounts, and in addition,
the Agent may notify the Obligors of Receivables, at the Seller’s expense, of
the ownership of Receivable Interests under this Agreement.

 

(c)  At any time following (x) the designation of a Servicer other than the
Parent pursuant to Section 6.01 or (y) an Incipient Event of Termination of the
type described in Section 7.01(g) or (z) any Event of Termination:

  

 54Receivables Purchase Agreement

 

 

(i)  The Agent may direct the Obligors of Receivables that all payments
thereunder be made directly to the Agent or its designee.

 

(ii)  At the Agent’s request and at the Seller’s expense, the Seller shall
notify each Obligor of Receivables of the ownership of Receivable Interests
under this Agreement and direct that payments be made directly to the Agent or
its designee.

 

(iii)  At the Agent’s request and at the Seller’s expense, the Seller and the
Servicer shall (A) assemble all of the documents, instruments and other records
(including, without limitation, computer tapes and disks) that evidence or
relate to the Receivables and the related Contracts and Related Security, or
that are otherwise necessary or desirable to collect the Receivables, and shall
make the same available to the Agent at a place selected by the Agent or its
designee, and (B) segregate all cash, checks and other instruments received by
it from time to time constituting Collections of Receivables in a manner
acceptable to the Agent and, promptly upon receipt, remit all such cash, checks
and instruments, duly indorsed or with duly executed instruments of transfer, to
the Agent or its designee.

 

(iv)  The Seller authorizes the Agent to take any and all steps in the Seller’s
name and on behalf of the Seller that are necessary or desirable, in the
determination of the Agent, to collect amounts due under the Receivables,
including, without limitation, endorsing the Seller’s name on checks and other
instruments representing Collections of Receivables and enforcing the
Receivables and the Related Security and related Contracts.

 

SECTION 6.04           Rights and Remedies. (a) If the Servicer fails to perform
any of its obligations under this Agreement, the Agent may (but shall not be
required to) itself perform, or cause performance of, such obligation; and the
Agent’s costs and expenses incurred in connection therewith shall be payable by
the Servicer.

 

(b)  The Seller and the Originators shall perform their respective obligations
under the Contracts related to the Receivables to the same extent as if
Receivable Interests had not been sold and the exercise by the Agent on behalf
of the Banks of their rights under this Agreement shall not release the Servicer
or the Seller from any of their duties or obligations with respect to any
Receivables or related Contracts. Neither the Agent nor the Banks shall have any
obligation or liability with respect to any Receivables or related Contracts,
nor shall any of them be obligated to perform the obligations of the Seller
thereunder.

 

(c)  In the event of any conflict between the provisions of Article VI of this
Agreement and Article VI of the Initial Purchase Agreement or the Secondary
Purchase Agreement, the provisions of Article VI of this Agreement shall
control.

  

 55Receivables Purchase Agreement

 

 

SECTION 6.05           Further Actions Evidencing Purchases. Each Originator
agrees from time to time, at its expense, to promptly execute and deliver all
further instruments and documents, and to take all further actions, that may be
necessary or desirable, or that the Agent may reasonably request, to perfect,
protect or more fully evidence the Receivable Interests purchased hereunder, or
to enable the Banks or the Agent to exercise and enforce their respective rights
and remedies hereunder. Without limiting the foregoing, each Originator will (i)
upon the request of the Agent, execute and file such financing or continuation
statements, or amendments thereto, and such other instruments and documents,
that may be reasonably necessary or desirable, or that the Agent may reasonably
request, to perfect, protect or evidence such Receivable Interests; and
(ii) mark its master data processing records evidencing the Receivables with a
legend or other notation acceptable to the Agent, evidencing that Receivable
Interests therein have been sold. Each Originator authorizes the Seller or the
Agent to file financing statements with respect to the Initial Purchase
Agreement as permitted by the UCC. Parent authorizes the Seller or the Agent to
file financing statements with respect to the Secondary Purchase Agreement as
permitted by the UCC.

 

SECTION 6.06            Covenants of the Servicer and the Originators.

 

(a) Audits. The Servicer will, from time to time during regular business hours
as requested by the Agent, permit the Agent, or its agents or representatives
(such as independent audit and consulting firms specializing in securitization
transactions), (i) to conduct periodic audits of the Receivables, the Related
Security and the related books and records and collections systems of the
Servicer, (ii) to examine and make copies of and abstracts from all books,
records and documents (including, without limitation, computer tapes and disks)
in the possession or under the control of the Servicer relating to Receivables
and the Related Security, including, without limitation, the Contracts, and
(iii) to visit the offices and properties of the Servicer for the purpose of
examining such materials described in clause (ii) above, and to discuss matters
relating to Receivables and the Related Security or the Servicer’s performance
hereunder with any of the officers or employees of the Servicer having knowledge
of such matters.

 

(b)  Change in Credit and Collection Policy. Neither the Servicer nor any
Originator will make any change in the Credit and Collection Policy that would
impair the collectibility of any Receivable or the ability of any Originator (if
such Originator is acting as Servicer) to perform its obligations under this
Agreement. In the event that the Servicer or any Originator makes any change to
the Credit and Collection Policy, it shall, contemporaneously with such change,
provide the Agent with an updated Credit and Collection Policy and a summary of
all material changes.

 

(c)  Invoices. From and after the date of this Agreement, no Originator shall
generate an invoice that contains a confidentiality provision that purports to
restrict the right of the Agent or the Banks to review such invoice.

 

(d)   Amendments to Other Agreements. (i) The Servicer ( for so long as DST
Systems, Inc. is Servicer or, alternatively, not the Servicer, then the Parent)
will provide to the Agent copies of any proposed credit facility or Credit
Agreement amendments, modifications or supplements. (ii) The Servicer and each
of the Originators will not, for so long as the Agreement is in effect, without
the Agent’s prior written consent (which consent shall not be unreasonably
withheld, conditioned or delayed), agree to, or agree to permit the Seller or
any other Affiliate to, amend, or agree to permit any such Person to amend or
consent to the amendment of (A) the definitions of “Permitted Securitization
Transaction” and “Securitization Transaction” in Section 1.01 of the Credit
Agreement so that the all or any part of the transaction contemplated by the
Transaction Documents would be prohibited by the Credit Agreement or (B) the
Credit Agreement in a manner that would cause the Servicer, any Originator or
the Seller to breach any representation, warranty or covenant under this
Agreement or any other Transaction Document.

  

 56Receivables Purchase Agreement

 

 

SECTION 6.07            Indemnities by the Servicer. Without limiting any other
rights that the Agent, any Bank, any of their respective Affiliates or members
or any of their respective officers, directors, employees or advisors (each, a
“Special Indemnified Party”) may have hereunder or under applicable Law, and in
consideration of its appointment as Servicer, the Servicer hereby agrees to
indemnify each Special Indemnified Party from and against any and all claims,
losses and liabilities (including reasonable attorneys’ fees) (all of the
foregoing being collectively referred to as “Special Indemnified Amounts”)
arising out of or resulting from any of the following (excluding, however,
(a) Special Indemnified Amounts to the extent resulting from gross negligence or
willful misconduct on the part of such Special Indemnified Party, (b) recourse
for Receivables which are not collected, not paid or uncollectible on account of
the insolvency, bankruptcy or financial inability to pay of the applicable
Obligor or (c) any income taxes or any other tax or fee measured by income
incurred by such Special Indemnified Party arising out of or as a result of this
Agreement or the ownership of Receivable Interests or in respect of any
Receivable or any Contract):

 

(i)  any representation or warranty made or deemed made by the Servicer pursuant
to Section 4.02(g) hereof which shall have been incorrect in any respect when
made or any other representation or warranty or statement made or deemed made by
the Servicer under or in connection with this Agreement which shall have been
incorrect in any material respect when made;

 

(ii)  the failure by the Servicer to comply with any applicable Law with respect
to any Receivable or Contract; or the failure of any Receivable or Contract to
conform to any such applicable law, rule or regulation;

 

(iii)  the failure to have filed, or any delay in filing, financing statements
or other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable Laws with respect to any item of Collateral,
whether at the time of any purchase or reinvestment or at any subsequent time;

 

(iv)  any failure of the Servicer to perform its duties or obligations in
accordance with the provisions of this Agreement;

 

(v)  the commingling of Collections of Receivables at any time by the Servicer
with other funds;

 

(vi)  any action or omission by the Servicer reducing or impairing the rights of
the Banks with respect to any Receivable or the value of any Receivable;

 

(vii)  any Servicer Fees or other costs and expenses payable to any replacement
Servicer retained in accordance with Article VI, to the extent in excess of the
Servicer Fees payable to the Servicer hereunder;

  

 57Receivables Purchase Agreement

 

 

(viii)  any claim brought by any Person other than a Special Indemnified Party
arising from any activity by the Servicer or its Affiliates (other than the
Seller) in servicing, administering or collecting any Receivable; or

 

(ix)  the occurrence of any purchase or reinvestment under this Agreement on any
date on which (after giving effect to such purchase or reinvestment) the
Percentage Factor is greater than the Maximum Percentage Factor.

 

ARTICLE VII

EVENTS OF TERMINATION

 

SECTION 7.01            Events of Termination. If any of the following events
(“Events of Termination”) shall occur and be continuing:

 

(a)  The Seller shall fail to make (i) any payment required under
Section 2.04(e) or (ii) any payment of Capital required to be made by it under
this Agreement or (iii) any payment of Yield or Fees required to be made by it
under this Agreement and any such failure referred to in this clause (iii) shall
not be remedied within one (1) Business Day of the due date; or

 

(b)  Any representation or warranty (unless such representation or warranty
relates solely to one or more specific Receivables incorrectly characterized as
Eligible Receivables and either (i) immediately following the removal of such
Receivables from the Net Receivables Pool Balance the Percentage Factor is not
greater than the Maximum Percentage Factor and the Aggregate Capital does not
exceed the Purchase Limit or (ii) the Seller shall have made any required deemed
Collection payment pursuant to Section 2.04(e) with respect to such Receivables)
made or deemed made by the Seller or any Originator (or any of their respective
officers) under or in connection with this Agreement or any other Transaction
Document or any information or report delivered by the Seller or any Originator
pursuant to this Agreement or any other Transaction Document shall prove to have
been incorrect or untrue in any material respect when made or deemed made or
delivered; or

 

(c)  The Seller or any Originator shall fail to perform or observe (i) any term,
covenant or agreement contained in this Agreement (other than as referred to in
Section 7.01(a) or clauses (ii) and (iii) of this Section 7.01(c)) or any other
Transaction Document on its part to be performed or observed and any such
failure shall remain unremedied for ten (10) days after written notice thereof
shall have been given to the Seller by the Agent, (ii) any covenant applicable
to it contained in Sections 5.01(d), 5.01(g), 5.01(h), 5.01(i), 5.01(o) (first
sentence only), 5.01(p), 5.01(q), 5.01(r), 5.01(s), 5.01(t) or 5.01(u) or
(iii) any covenant or agreement contained in Section 5.02 on its part to be
performed or observed and any such failure referred to in this clause (iii)
shall remain unremedied for five (5) Business Days; or

  

 58Receivables Purchase Agreement

 

 

(d)  The Seller or any Originator shall fail to pay any principal of or premium
or interest on any of its Debt which, in the case of the Seller, is outstanding
in any principal amount, and in the case of an Originator, is outstanding in a
principal amount of at least $40,000,000 in the aggregate, when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable notice, cure or grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable notice, cure or grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid (other than by a regularly scheduled required prepayment),
redeemed, purchased or defeased, or an offer to repay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof (other than with respect to “Convertible Senior Debentures” as
defined in the Credit Agreement); or

 

(e)  Any Servicer Default; or

 

(f)  This Agreement shall for any reason (other than pursuant to the terms
hereof) cease to create, or any Receivable Interest shall for any reason cease
to be, a valid and perfected first priority undivided percentage ownership
interest to the extent of the pertinent Receivable Interest in each applicable
Receivable and the Related Security and Collections with respect thereto; or the
security interest created pursuant to Section 2.11 shall for any reason cease to
be a valid and perfected first priority security interest in the Collateral; or

 

(g)  The Seller or any Originator shall generally not pay its debts as such
debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Seller or any Originator
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any Law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it), either
such proceeding shall remain undismissed or unstayed for a period of sixty (60)
days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or the Seller or any Originator
shall take any corporate or limited liability company action, as applicable, to
authorize any of the actions set forth above in this subsection (g); or

 

(h)  As of the last day of any calendar month, either (i) the 3-month rolling
average Default Ratio shall exceed 2.0%, (ii) the 3-month rolling average
Delinquency Ratio shall exceed 3.0%, (iii) the 3-month rolling average Dilution
Ratio shall exceed 8.0%, or (iv) the 3-month rolling average DSO shall exceed 65
days; or

 

(i)  The Percentage Factor shall on any Business Day be greater than the Maximum
Percentage as of such date unless the Percentage Factor shall be reduced to an
amount less than or equal to the Maximum Percentage Factor within two Business
Days; or





 

 59Receivables Purchase Agreement

 

 

(j)  In the Agent’s reasonable judgment, there shall have occurred any event
which would be reasonably likely to materially and adversely affect the
collectibility of the Receivables or the ability of the Seller or any Originator
to collect Receivables or otherwise perform its respective obligations under
this Agreement and the other Transaction Documents; or

 

(k)  An “Event of Termination” or “Facility Termination Date” shall occur under
the Initial Purchase Agreement or the Secondary Purchase Agreement, or any other
“default” shall occur under any other Transaction Document (after giving effect
to any applicable cure or grace periods), or the Initial Purchase Agreement, the
Secondary Purchase Agreement or any other Transaction Document shall cease to be
in full force and effect (or the Seller or any Originator shall state in writing
that this Agreement, the Initial Purchase Agreement, the Secondary Purchase
Agreement or any other Transaction Document shall cease to be in full force and
effect or any provision thereof shall cease to be the valid and binding
obligation of the Seller or any Originator, as the case may be); or

 

(l)  All of the outstanding membership interests of the Seller shall cease to be
owned, directly or indirectly, by the Parent; or all of the outstanding Capital
Stock and membership interests of any Originator shall cease to be owned,
directly or indirectly, by the Parent; or

 

(m)  One or more judgments for the payment of money shall be rendered against
(i) the Seller, in any amount, or (ii) any Originator or any of its Subsidiaries
(other than the Seller) or any combination thereof, in an aggregate amount in
excess of $40,000,000 (except, in each case, to the extent covered by insurance
as to which the insurer has acknowledged such coverage in writing), and, in each
case, the same shall remain undischarged for a period of 60 consecutive days
during which execution shall not be effectively stayed, or any action shall be
taken by a judgment creditor to attach or levy upon any assets of the Seller or
any Originator or any of their respective Subsidiaries to enforce any such
judgment; or

 

(n)   (i) The Consolidated Leverage Ratio as of the end of any fiscal quarter of
the Parent shall be greater than 3.25; or (ii) the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Parent shall be less
than 4.00; provided that for each of clauses (i) and (ii) of this Section
7.01(n), the terms “Consolidated Leverage Ratio” and “Consolidated Interest
Coverage Ratio”, together with each of the capitalized terms used to define such
terms, shall have the meaning specified in Annex F; or

 

(o)   (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of the Seller or any Originator under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $40,000,000,
or (ii) the Parent or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable cure or grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $40,000,000; or

  

 60Receivables Purchase Agreement

 

 

(p)  A Change of Control occurs with respect to the Parent or any other Event of
Default under the Credit Agreement occurs (after the giving of any required
notice and the expiration of any applicable cure or grace period); or

 

(q)  The Seller shall become required to register as an “investment company”
under the Investment Company Act of 1940, as amended, or the arrangements
contemplated by the Transaction Documents shall require registration as an
“investment company” within the meaning of the Investment Company Act of 1940;
or

 

(r)  (i) Any action or proceeding is commenced by any party to the Credit
Agreement claiming or asserting that the transactions contemplated by the
Transaction Documents are prohibited by the Credit Agreement or (ii) the Parent
has entered into any transactions which are prohibited by the Credit Agreement;

 

then, and in any such event, any or all of the following actions may be taken by
notice to the Seller: (x) the Banks or the Agent may declare the Facility
Termination Date to have occurred (in which case the Facility Termination Date
shall be deemed to have occurred), (y) the Agent may declare the Commitment
Termination Date to have occurred (in which case the Commitment Termination Date
shall be deemed to have occurred), and (z) without limiting any right under this
Agreement to replace the Servicer, if such Event of Termination is a Servicer
Default, the Agent may designate another Person to succeed the Parent as the
Servicer; provided, that, automatically upon the occurrence of any event
(without any requirement for the passage of time or the giving of notice)
described in Sections 7.01(f), 7.01(g) and 7.01(q), the Facility Termination
Date and the Commitment Termination Date shall be deemed to have automatically
occurred. Upon any such declaration or designation or upon such automatic
termination, the Banks and the Agent shall have, in addition to the rights and
remedies which they may have under this Agreement, all other rights and remedies
provided after default under the UCC and under other applicable Law, which
rights and remedies shall be cumulative. Upon the occurrence of the Facility
Termination Date, (i) no incremental purchases shall be made by the Banks (ii)
all Collections shall be applied to reduce the Aggregate Capital in accordance
with Section 2.04 and (iii) the Yield for all Receivable Interests shall accrue
interest at the Default Rate.

 

ARTICLE VIII

THE AGENT

 

SECTION 8.01          Authorization and Action. Each Bank hereby appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and the other Transaction Documents as are
delegated to the Agent by the terms hereof or thereof, together with such powers
as are reasonably incidental thereto. The Agent reserves the right, in its sole
discretion (subject to Section 10.01), to agree to any amendment, modification
or waiver of the provisions of this Agreement or any instrument or document
delivered pursuant hereto, and also to exercise any rights and remedies
available under this Agreement and the other Transaction Documents or pursuant
to applicable Law. As to any matters not expressly provided for by this
Agreement or the other Transaction Documents (including, without limitation,
enforcement of this Agreement or the other Transaction Documents), the Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Majority Banks
and such instructions shall be binding upon all Banks; provided, however, that
the Agent shall not be required to take any action which exposes the Agent to
personal liability or which is contrary to this Agreement, the other Transaction
Documents or applicable Law.

  

 61Receivables Purchase Agreement

 

 

SECTION 8.02           Agent’s Reliance, Etc. Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them as Agent under or in connection with this
Agreement (including, without limitation, the Agent’s servicing, administering
or collecting Receivables as Servicer) or any other Transaction Document, except
for its or their own gross negligence or willful misconduct. Without limiting
the generality of the foregoing, the Agent: (a) may consult with legal counsel
(including counsel for the Seller, any Originator and the Servicer), independent
certified public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (b) makes no
warranty or representation to any Bank (whether written or oral) and shall not
be responsible to any Bank for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement or any
other Transaction Document; (c) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of the Seller, any Originator or the
Servicer or to inspect the property (including the books and records) of the
Seller, any Originator or the Servicer; (d) shall not be responsible to any Bank
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; and (e) shall incur no liability under or in respect
of this Agreement or any other Transaction Document by acting upon any notice
(including notice by telephone), consent, certificate or other instrument or
writing (which may be by telecopier or telex) believed by it to be genuine and
signed or sent by the proper party or parties.

 

SECTION 8.03           Wells and Affiliates. The obligation of Wells to purchase
Receivable Interests under this Agreement may be satisfied by Wells or any of
its Affiliates. With respect to any Receivable Interest or interest therein
owned by it, Wells shall have the same rights and powers under this Agreement as
any Bank and may exercise the same as though it were not the Agent. Wells and
any of its Affiliates may generally engage in any kind of business with the
Seller, the Servicer, any Originator or any Obligor, any of their respective
Affiliates and any Person who may do business with or own securities of the
Seller, the Servicer any Originator or any Obligor or any of their respective
Affiliates, all as if Wells were not the Agent and without any duty to account
therefor to the other Banks.

 

SECTION 8.04           Bank’s Purchase Decision. Each Bank acknowledges that it
has, independently and without reliance upon the Agent, any of its Affiliates or
any other Bank and based on such documents and information as it has deemed
appropriate, made its own evaluation and decision to enter into this Agreement.
Each Bank also acknowledges that it will, independently and without reliance
upon the Agent, any of its Affiliates or any other Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under this Agreement.

  

 62Receivables Purchase Agreement

 

 

SECTION 8.05           Indemnification of Agent. Each Bank agrees to indemnify
the Agent (to the extent not reimbursed by the Seller, the Servicer or any
Originator), ratably according to the amount of its Bank Commitment (or, if the
Bank Commitments have been terminated, then ratably according to the respective
amounts of Capital of the Receivable Interests (or interests therein) owned by
it), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against the Agent in any way relating to or arising out of this Agreement or the
other Transaction Documents or any action taken or omitted by the Agent under
this Agreement or the other Transaction Documents; provided that no Bank shall
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Agent’s gross negligence or willful misconduct.

 

ARTICLE IX

INDEMNIFICATION

 

SECTION 9.01            Indemnities by the Seller, the Parent and the
Originators. Without limiting any other rights that the Agent, the Banks, any of
their respective Affiliates or members or any of their respective officers,
directors, employees or advisors (each, an “Indemnified Party”) may have
hereunder or under applicable Law, the Seller, the Parent and each Originator,
as applicable, hereby agrees to indemnify severally but not jointly each
Indemnified Party from and against any and all claims, losses and liabilities
(including reasonable attorneys’ fees) (all of the foregoing being collectively
referred to as “Indemnified Amounts”) arising out of or resulting from this
Agreement or the other Transaction Documents or the use of proceeds of purchases
or reinvestments or the ownership of Receivable Interests or in respect of any
Receivable or any Contract, excluding, however, (a) Indemnified Amounts to the
extent found in a final non-appealable judgment of a court of competent
jurisdiction to have resulted from gross negligence or willful misconduct on the
part of such Indemnified Party, (b) recourse (except as otherwise specifically
provided in this Agreement) for Receivables which are not collected, not paid or
uncollectible on account of the insolvency, bankruptcy or financial inability to
pay of the applicable Obligor or (c) any taxes excluded from indemnification
under Section 2.10 of this Agreement. Without limiting or being limited by the
foregoing, the Seller, the Parent and each Originator, as applicable, shall pay
within ten (10) days of demand to each Indemnified Party any and all amounts
necessary to indemnify such Indemnified Party from and against any and all
Indemnified Amounts relating to it or resulting from its action or failure to
act as follows:

 

(i)  the characterization in any Servicer Report or other written statement made
by or on behalf of the Seller of any Receivable as an Eligible Receivable or as
included in the Net Receivables Pool Balance which, as of the date of such
Servicer Report or other statement, is not an Eligible Receivable or should not
be included in the Net Receivables Pool Balance;

 

(ii)  any representation or warranty or statement made or deemed made by the
Seller, the Parent (including, the Parent or any of its Affiliates in the
capacity as the Servicer) or any Originator (or any of their respective
officers) under or in connection with this Agreement or any of the other
Transaction Documents which shall have been incorrect in any material respect
when made;





 

 63Receivables Purchase Agreement

 

 

(iii)  the failure by the Seller, the Parent (including, the Parent or any of
its Affiliates in the capacity as the Servicer) or any Originator to comply with
any applicable Law with respect to any Receivable or the related Contract; or
the failure of any Receivable or the related Contract to conform to any such
applicable Law; or the sale of any Receivable under this Agreement in violation
of any applicable Law;

 

(iv)  the failure to vest in the Agent, for the benefit of the Banks, a
perfected security interest in the Collateral free and clear of any Adverse
Claim;

 

(v)  the failure to have filed, or any delay in filing, financing statements or
amendments or termination statements or other similar instruments or documents
under the UCC of any applicable jurisdiction or other applicable Laws with
respect to any item of Collateral, whether at the time of any purchase or
reinvestment or at any subsequent time;

 

(vi)  any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable (including,
without limitation, a defense based on such Receivable or the related Contract
not being a legal, valid and binding obligation of such Obligor enforceable
against it in accordance with its terms), or any other claim resulting from the
sale of the merchandise or services related to such Receivable or the furnishing
or failure to furnish such merchandise or services or relating to collection
activities with respect to such Receivable (if such collection activities were
performed by the Seller acting as Servicer);

 

(vii)  any failure of the Seller or the Servicer to perform its duties or
obligations in accordance with the provisions hereof and of the other
Transaction Documents, or to perform its duties or obligations (if any) under
the Contracts;

 

(viii)  any products liability or other claim arising out of or in connection
with merchandise, insurance or services which are the subject of any Contract;

 

(ix)  the commingling of Collections of Receivables by the Seller at any time
with other funds;

 

(x)  any investigation, litigation or proceeding related to this Agreement or
the use of proceeds of purchases or reinvestments or the ownership of Receivable
Interests or in respect of any Receivable or Related Security or Contract
(including, without limitation, in connection with the preparation of a defense
or appearing as a third party witness in connection therewith and regardless of
whether such investigation, litigation or proceeding is brought by the Seller,
an Indemnified Party or any other Person or an Indemnified Party is otherwise a
party thereto);

 

(xi)  any failure of the Seller to comply with its covenants contained in this
Agreement or any other Transaction Document; or

  

 64Receivables Purchase Agreement

 

 

(xii)  any claim brought by any Person other than an Indemnified Party arising
from any activity by the Seller in servicing, administering or collecting any
Receivable; or

 

(xiii)  the transfer of an interest in any Receivable other than an Eligible
Receivable;

 

(xiv)  the failure of the Seller, any Originator or the Parent to pay when due
any sales, excise or personal property taxes payable in connection with any of
the Receivables;

 

(xv)  any repayment by any Indemnified Party of any amount previously
distributed in reduction of Capital which such Indemnified Party believes in
good faith is required to be made;

 

(xvi)  failure of any Deposit Bank to remit any amounts held in the Deposit
Accounts or any related Lock-Boxes pursuant to the instructions of the Servicer,
the Seller, any Originator or the Agent (to the extent such Person is entitled
to give such instructions in accordance with the terms hereof and of any
applicable Deposit Account Control Agreement) whether by reason of the exercise
of set off rights or otherwise;

 

(xvii)  any inability to obtain any judgment in or utilize the court or other
adjudication system of, any state in which an Obligor may be located as a result
of the failure of the Seller, any Originator or the Parent to qualify to do
business or file any notice of business activity report or any similar report in
such state;

 

(xviii)  any attempt by any Person to void, rescind or set aside any transfer by
any Originator to the Parent or the Parent to the Seller of any Receivable or
Related Security under statutory provisions or common law or equitable action,
including any provision of the Bankruptcy Code or other insolvency law;

 

(xix)  any action taken by the Seller, any Originator, or the Servicer (if such
action is performed by the Parent acting as the Servicer or any Affiliate or
designee of the Parent) or any of their Affiliates in the enforcement or
collection of any Receivable; or

 

(xx)  the use of the proceeds of any purchase or reinvestment by the Seller.

  

 65Receivables Purchase Agreement

 

 

ARTICLE X

MISCELLANEOUS

 

SECTION 10.01          Amendments, Etc. No amendment or waiver of any provision
of this Agreement or consent to any departure by the Seller, any Originator or
the Servicer therefrom shall be effective unless in a writing signed by the
Agent, as agent for the Banks (and, in the case of any amendment, also signed by
the Seller and the Originators; provided, however, that the signatures of the
Seller and the Originators shall not be required for the effectiveness of any
amendment which modifies the representations, warranties, covenants or
responsibilities of the Servicer at any time when the Servicer is not an
Originator or an Affiliate of an Originator or a successor Servicer is
designated by the Agent pursuant to Section 6.01), and then such amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by the Servicer in addition to
the Agent, affect the rights or duties of the Servicer under this Agreement; and
provided, further, that the Agent shall not:

 

(a)  without the prior written consent of each Bank:

 

(i)  amend the definitions of Eligible Receivable, Delinquent Receivable,
Defaulted Receivable, Net Receivables Pool Balance or increase the then existing
Concentration Limit; or

 

(ii)  amend, modify or waive any provision of this Agreement in any way which
would:

 

(A)         reduce the amount of Capital or Yield that is payable on account of
any Receivable Interest or delay any scheduled date for payment thereof; or

 

(B)          impair any rights expressly granted to an assignee or participant
under the Agreement; or

 

(C)          reduce fees payable by the Seller to the Agent or to Wells which
relate to payments to the Banks or delay the dates on which such fees are
payable; or

 

(D)          modify any provisions relating to the Aggregate Loss and Dilution
Reserve or the Yield and Fee Reserve so as to reduce the amount of such
Reserves; or

 

(iii)   amend or waive the Event of Termination relating to the bankruptcy of
the Seller or any Originator or amend or waive the Servicer Default relating to
the bankruptcy of the Servicer; or

 

(iv)  amend this Agreement to extend the Commitment Termination Date; or

 

(b)  increase the Bank Commitment of any Bank without the prior written consent
of such Bank.

 

Notwithstanding any other provision of this Section 10.01, Schedules I and IV
hereto may be amended in accordance with the procedures set forth in
Sections 5.01(g) and 5.01(b), respectively. No failure on the part of the Banks
or the Agent to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.

 



 

 66Receivables Purchase Agreement

 

 

SECTION 10.02          Notices, Etc.     All notices and other communications
hereunder shall, unless otherwise stated herein, be in writing (which shall
include facsimile communication) and faxed or delivered, to each party hereto,
at its address set forth on Schedule III hereto or at such other address as
shall be designated by such party in a written notice to the other parties
hereto. Notices and communications by facsimile shall be effective when sent
(and shall be followed by hard copy sent by regular mail), and notices and
communications sent by other means shall be effective when received.

 

SECTION 10.03          Assignability.   (a) This Agreement and the Banks’ rights
and obligations herein (including ownership of each Receivable Interest) shall
be assignable by the Banks and their successors and assigns to one or more
Eligible Assignees with the Seller’s consent, which shall not be unreasonably
withheld, delayed or conditioned; provided, that the Seller’s consent shall not
be required if there shall exist an Event of Termination. Each assignor of a
Receivable Interest or any interest therein shall notify the Agent and the
Seller of any such assignment. Each assignor of a Receivable Interest or any
interest therein may, in connection with any such assignment, disclose to the
assignee or potential assignee any information relating to the Seller, Servicer
or any Originator, including the Receivables, furnished to such assignor by or
on behalf of the Seller, Servicer, any Originator or by the Agent; provided
that, prior to any such disclosure, the assignee or potential assignee agrees to
preserve the confidentiality of any such information which is confidential in
accordance with the provisions of Section 10.06 hereof. Upon and to the extent
of such assignment by a Bank to an Eligible Assignee, (i) such Eligible Assignee
shall be the owner of the assigned portion of the Capital, (ii) such Eligible
Assignee shall assume all (or the assigned or assumed portion) of the assignor
Bank’s obligations hereunder or any other Transaction Document, and the assignor
Bank shall be released from such obligations, in each case to the extent of such
assignment, and the obligations of the assignor Bank and such Eligible Assignee
shall be several and not joint, (iii) the defined terms and other terms and
provisions of this Agreement and the other Transaction Documents shall be
interpreted in accordance with the foregoing, and (iv) if requested by the
Agent, the parties will execute and deliver such further agreements and
documents and take such other actions as the Agent may reasonably request to
evidence and give effect to the foregoing.

 

(b)  Each Bank may assign to any Eligible Assignee or to any other Bank all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Bank Commitment and any Receivable Interests
or interests therein owned by it); provided, however, that:

 

(i)  each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement;

 

(ii)  the amount being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance Agreement with respect to such
assignment) shall in no event be less than the lesser of (x) $20,000,000 and (y)
all of the assigning Bank’s Bank Commitment; and

 

(iii)  the parties to each such assignment shall execute and deliver to the
Agent, for its acceptance and recording in the Register, an Assignment and
Acceptance Agreement, together with a processing and recordation fee of $2,500.

 



 

 67Receivables Purchase Agreement

 

 

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance Agreement, (x) the
assignee thereunder shall be a party to this Agreement and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance Agreement, have the rights and obligations of a Bank
hereunder and (y) the assigning Bank shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance Agreement, relinquish such rights and be released from such
obligations under this Agreement (and, in the case of an Assignment and
Acceptance Agreement covering all or the remaining portion of an assigning
Bank’s rights and obligations under this Agreement, such Bank shall cease to be
a party hereto).

 

(c)  The Agent shall maintain at its address referred to in Section 10.02 of
this Agreement a copy of each Assignment and Acceptance Agreement delivered to
and accepted by it and a register for the recordation of the names and addresses
of the Banks and the Bank Commitment of, and aggregate outstanding Capital of
Receivable Interests or interests therein owned by, each Bank from time to time
(the “Register”). The entries in the Register shall be conclusive and binding
for all purposes, absent manifest error, and the Seller, the Originators, the
Agent and the Banks may treat each person whose name is recorded in the Register
as a Bank under this Agreement for all purposes of this Agreement. The Register
shall be available for inspection by the Seller, the Originators or any Bank at
any reasonable time and from time to time upon reasonable prior notice. Upon its
receipt of an Assignment and Acceptance Agreement executed by an assigning Bank
and an Eligible Assignee, the Agent shall, if such Assignment and Acceptance
Agreement has been completed, (i) accept such Assignment and Acceptance
Agreement, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Seller.

 

(d)  Notwithstanding any other provision of this Section 10.03, any Bank may at
any time pledge or grant a security interest in all or any portion of its rights
(including, without limitation, rights to payment of Capital and Yield) under
this Agreement to secure obligations of such Bank to a Federal Reserve Bank,
without notice to or consent of the Seller or the Agent; provided that no such
pledge or grant of a security interest shall release a Bank from any of its
obligations hereunder, or substitute any such pledgee or grantee for such Bank
as a party hereto.

 

(e)  [Reserved].

 

(f)  This Agreement and the rights and obligations of the Agent herein shall be
assignable by the Agent and its successors and assigns; provided, however, that
the Agent agrees that it will not assign such rights and obligations to any
Person other than an Affiliate of Wells unless:

 

(i)  the Agent determines that continued service by it (or its Affiliate) as
Agent hereunder would be inconsistent with, or otherwise disadvantageous under,
applicable legal, tax or regulatory restrictions; or

 

(ii)  there shall have occurred (x) an Incipient Event of Termination of the
type described in Section 7.01(g) or (y) any Event of Termination, which shall
be continuing; or

 



 

 68Receivables Purchase Agreement

 

 

(iii)  the Seller shall have consented to such assignment (such consent not to
be unreasonably withheld or delayed).

 

(g)  Neither the Seller nor any of the Originators may assign their respective
rights or obligations hereunder or any interest herein without the prior written
consent of the Agent.

 

(h)  The Banks may, without the consent of the Seller, sell participations to
one or more banks or other entities (each, a “Participant”) in all or a portion
of its rights and obligations hereunder (including the outstanding Receivable
Interests); provided that following the sale of a participation under this
Agreement (i) the obligations of the Banks shall remain unchanged, (ii) the
Banks shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Seller, the Agent, and the Banks
shall continue to deal solely and directly with the Banks in connection with the
Banks’ rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Bank sells such a participation shall provide that the
Participant shall not have any right to direct the enforcement of this Agreement
or the other Transaction Documents or to approve any amendment, modification or
waiver of any provision of this Agreement or the other Transaction Documents;
provided that such agreement or instrument may provide that the Banks will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (i) reduces the amount of Capital or Yield that is payable on
account of any Receivable Interest or delays any scheduled date for payment
thereof or (ii) reduces any fees payable by the Seller to the Agent (to the
extent relating to payments to the Participant) or delays any scheduled date for
payment of such fees. The Seller acknowledges and agrees that the Bank’s source
of funds may derive in part from its Participants. Accordingly, references in
Sections 2.08, 2.09, 2.10, 6.07, 9.01 and 10.04 and the other terms and
provisions of this Agreement and the other Transaction Documents to
determinations, reserve and capital adequacy requirements, expenses, increased
costs, reduced receipts and the like as they pertain to the Bank shall be deemed
also to include those of its Participants; provided that the Seller shall not be
required to pay higher costs, expenses and indemnification amounts pursuant to
this sentence than would be required to be paid by the Seller in the absence of
the sale of any participation by the Banks to a Participant as contemplated by
this Section 10.03(h). The Banks or the Agent may, in connection with any such
participation, disclose to Participants and potential Participants any
information relating to the Seller, Servicer or any Originator, including the
Receivables, furnished to the Banks or the Agent by or on behalf of the Seller;
provided that, prior to any such disclosure, such Participant or potential
Participant agrees to preserve the confidentiality of any such information which
is confidential in accordance with the provisions of Section 10.06 hereof.

 

SECTION 10.04          Costs and Expenses.      In addition to the rights of
indemnification granted under Sections 9.01 and 9.02 hereof, the Seller agrees
to pay on demand (i) all reasonable costs and expenses incurred in connection
with periodic auditing and the other activities contemplated pursuant to Section
5.02, (ii) all reasonable costs and expenses incurred in connection with the
preparation, execution, delivery and administration of this Agreement and the
other Transaction Documents, including, without limitation, the reasonable fees
and out-of-pocket expenses of counsel for the Agent and the Banks with respect
thereto and with respect to advising the Agent and the Banks as to their rights
and remedies under this Agreement, (iii) all reasonable pre-closing
due-diligence expenses, and (iv) all costs and expenses (including reasonable
counsel fees and expenses) of the Agent and the Banks in connection with the
enforcement of this Agreement and the other Transaction Documents.

 



 

 69Receivables Purchase Agreement

 

 

SECTION 10.05         Waiver of Consequential Damages.   Each of the Servicer,
the Seller and each Originator agree that no Indemnified Party shall have any
liability to them or any of their securityholders or creditors in connection
with this Agreement, the other Transaction Documents or the transactions
contemplated thereby on any theory of liability for any special, indirect,
consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings).

 

SECTION 10.06         Confidentiality.     (a) The Seller, the Originators and
the Servicer each agrees not to disclose to any person or entity the terms of
this Agreement, the Fee Agreement and the related Transaction Documents
(including, without limitation, the amount or terms of any fees payable to Wells
or its Affiliates in connection with the Transaction), the proposal or structure
of the Transaction, any related structures developed by Wells for the Seller or
the Originators, any related analyses, computer models, information or
documents, any written or oral reports from Wells or its Affiliates to the
Seller, the Originators or the Servicer or any related written information
concerning the Transaction (collectively, the “Product Information”), except
that such Product Information may be disclosed (i) to its and its Affiliates’
officers, directors, employees, agents, accountants, legal counsel and other
representatives (collectively, the “Applicable Sell Side Representatives”) who
have a need to know the Product Information in connection with the transaction
and who either (A) agree to be bound by the provisions of this Section 10.06 or
(B) owe a duty of trust or confidentiality to the Seller, the Originators or the
Servicer, (ii) in connection with any action or proceeding related to, or the
exercise of any remedies under, the transaction, this Agreement or the other
Transaction Documents, (iii) to the extent required by applicable Law, subpoena
or other legal process or (iv) to any other person or entity with Wells’ prior
written consent; provided, that Product Information shall not include
information that (x) is or becomes publicly available other than through a
breach of this Agreement or any other Transaction Document, or (y) was or
becomes available to the receiving party on a non-confidential basis from a
source that is not known to such receiving party to be subject to a
confidentiality agreement with Wells or its Affiliates. Each of the Seller, the
Originators and the Servicer will be responsible for any failure of any of their
Applicable Sell Side Representatives to comply with the provisions of this
Section 10.06.

 



 

 70Receivables Purchase Agreement

 

 

(b)  Each Bank and the Agent agrees not to disclose to any person or entity the
confidential or proprietary information of the Seller, Originators, the Servicer
or the Obligors furnished to such Bank or the Agent in connection with the
Transaction (the “Sell Side Information”), except (i) to its and its Affiliates’
officers, directors, employees, agents, accountants, legal counsel and other
representatives (collectively, the “Applicable Investor Side Representatives”)
who have a need to know the Sell Side Information in connection with the
Transaction or to properly manage each Bank or the Agent and their respective
Affiliates’ banking relationships with the Seller, Originators or the Servicer
and their respective Affiliates and who either (A) agree to be bound by the
provisions in this Section 10.06 or (B) owe a duty of trust or confidentiality
to such Bank or the Agent, (ii) in connection with any action or proceeding
related to, or the exercise of any remedies under, the Transaction, such banking
relationships, this Agreement or the other Transaction Documents, (iii) to the
extent required by applicable Law, subpoena or other legal process, (iv) to the
extent requested by any governmental or regulatory authority having jurisdiction
over such Bank or the Agent or such Applicable Investor Side Representative, and
(v) to any other person or entity with the Seller’s prior written consent;
provided that Sell Side Information shall not include information that (i) is or
becomes publicly available other than through a breach of this Agreement or any
other Transaction Document, or (ii) was or becomes available to the receiving
party on a non-confidential basis from a source that is not known to such
receiving party to be subject to a confidentiality agreement with the Seller.
Such Sell Side Information will not, without the prior consent of the Servicer,
be used by any Bank, the Agent or any Applicable Investor Side Representatives
other than in connection with the transactions contemplated by this Agreement
and the other Transaction Documents. The Banks or the Agent will be responsible
for any failure of any of their Applicable Investor Side Representatives to
comply with the provisions of this Section 10.06.

 

(c)  Notwithstanding any other provision herein or in any other Transaction
Document, each Bank and the Agent hereby confirms that the Seller, each
Originator and the Servicer (and each employee, representative or other agent of
each such party) may disclose to any and all Persons, without limitation of any
kind, the U.S. tax treatment and U.S. tax structure of the Transaction.

 

SECTION 10.07         GOVERNING LAW.   THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, WHICH SHALL APPLY HERETO).
EACH OF THE SELLER, EACH ORIGINATOR AND THE SERVICER HEREBY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE CITY OF NEW
YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH OF THE SELLER, THE SERVICER AND EACH ORIGINATOR HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. NOTHING IN
THIS SECTION 10.07 SHALL AFFECT THE RIGHT OF THE AGENT OR THE BANKS TO BRING ANY
ACTION OR PROCEEDING AGAINST ANY OF THE SELLER, ANY ORIGINATOR OR THE SERVICER
OR ANY OF THEIR RESPECTIVE PROPERTY IN THE COURTS OF OTHER JURISDICTIONS.

 



 

 71Receivables Purchase Agreement

 

 

SECTION 10.08          Execution in Counterparts; Integration.    (a)    This
Agreement may be executed in any number of counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery by a party hereto of an
executed counterpart of this Agreement by facsimile or similar electronic means
shall be deemed effective as delivery of the original executed counterpart by
such party for purposes of execution hereof.

 

(b)            This Agreement contains the final and complete integration of all
prior expressions by the parties hereto with respect to the subject matter
hereof and shall constitute the entire Agreement among the parties hereto with
respect to the subject matter hereof superseding all prior oral or written
understandings.

 

SECTION 10.09          Survival of Termination.   The provisions of
Sections 2.08, 2.09, 2.10, 6.07, 9.01, 10.04, 10.05 and 10.06 shall survive any
termination of this Agreement.

 

SECTION 10.10          Consent to Jurisdiction.   (a)   Each party hereto hereby
irrevocably submits to the non-exclusive jurisdiction of any New York State or
Federal court sitting in New York City in any action or proceeding arising out
of or relating to this Agreement or the other Transaction Documents, and each
party hereto hereby irrevocably agrees that all claims in respect of such action
or proceeding may be heard and determined in such New York State court or, to
the extent permitted by law, in such Federal court. The parties hereto hereby
irrevocably waive, to the fullest extent they may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding. The
parties hereto agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

 

(b)  Each of the Seller, the Servicer and the Originators consents to the
service of any and all process in any such action or proceeding by the mailing
of copies of such process to it at its address specified in Section 10.02.
Nothing in this Section 10.10 shall affect the right of any Bank or the Agent to
serve legal process in any other manner permitted by law.

 

SECTION 10.11         WAIVER OF JURY TRIAL.    EACH PARTY HERETO HEREBY WAIVES,
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED OR DELIVERED PURSUANT HERETO.

 

SECTION 10.12         Federal Reserve.   Notwithstanding any other provision of
this Receivables Purchase Agreement to the contrary, any Bank may at any time
pledge or grant a security interest in all or any portion of its rights
(including, without limitation, any rights to payment of Capital and Yield)
under this Agreement and any other Transaction Document to secure obligations of
such Bank to a Federal Reserve Bank, without notice to or consent of the Seller,
the Parent, any Originator, the Agent or any other party; provided, that no such
pledge or grant of a security interest shall release a Bank from any of its
obligations hereunder, or substitute any such pledgee or grantee for such Bank
as a party hereto.

 



 

 72Receivables Purchase Agreement

 

 

SECTION 10.13         PATRIOT Act.   The Parent, each Originator, the Servicer
and the Seller are hereby notified that pursuant to the requirements of the USA
Patriot Act (Title 111 of Pub. L. 107-56 (signed into law October 26, 2001)),
each of the Banks is required to obtain, verify and record information that
identifies such Person and its Subsidiaries, which information includes the name
and address of such Person and its Subsidiaries and other information that will
allow such Lenders to identify such parties in accordance with such Act.

 

[Signature pages follow]

 



 

 73Receivables Purchase Agreement

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

SELLER: FOUNTAIN CITY FINANCE, LLC

 



  By: /s/ Gregg Wm. Givens     Name: Gregg Wm. Givens     Title:   President and
Treasurer



  

PARENT: DST SYSTEMS, INC.

 

  By: /s/ Gregg Wm. Givens     Name: Gregg Wm. Givens     Title: Senior Vice
President, Chief Financial Officer and Treasurer

 

SERVICER: DST SYSTEMS, INC.

  

  By: /s/ Gregg Wm. Givens     Name: Gregg Wm. Givens     Title: Senior Vice
President, Chief Financial Officer and Treasurer

 

[Signature Page to Receivables Purchase Agreement]

  

 

 

 

ORIGINATORS: DST SYSTEMS, INC.

 

  By: /s/ Gregg Wm. Givens     Name: Gregg Wm. Givens     Title: Senior Vice
President & Chief Accounting Officer

 

  DST OUTPUT, LLC   DST OUTPUT CENTRAL, LLC   DST OUTPUT EAST, LLC   DST OUTPUT
WEST, LLC   DST TECHNOLOGIES, INC.   DST MAILING SERVICES, INC.   DST OUTPUT
ELECTRONIC SOLUTIONS, INC.   DST WORLDWIDE SERVICES, LLC   DST RETIREMENT
SOLUTIONS, LLC   ARGUS HEALTH SYSTEMS, INC.   DST DIRECT, LLC   DST HEALTH
SOLUTIONS, LLC   DST GLOBAL SOLUTIONS NORTH AMERICA, LLC   DST BROKERAGE
SOLUTIONS, LLC   FINIX PROFESSIONAL SERVICES, LLC   CONVERGE SYSTEMS, LLC  
NEWKIRK PRODUCTS, INC.   LTM PUBLISHING, INC.   MCKAY HOCHMAN CO., INC.   THIRD
PARTY EDUCATIONAL SYSTEMS, INC.   LATERAL GROUP NA, LLC   DST INTELLISOURCE, LLC
  DST HEALTCARE HOLDINGS, INC.

 

  By: /s/ Gregg Wm. Givens     Name: Gregg Wm. Givens     Title: Treasurer

 

[Signature Page to Receivables Purchase Agreement]

 

 

 

 

AGENT: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent

 

  By: /s/ William P. Rutkowski     Name:  William P. Rutkowski    
Title:    Vice President

 

BANK: WELLS FARGO BANK, NATIONAL ASSOCIATION

 

  By: /s/ William P. Rutkowski     Name:  William P. Rutkowski    
Title:    Vice President

 

  Percentage:  100%

 

[Signature Page to Receivables Purchase Agreement]

 

 

 

 

SCHEDULE I

 

DEPOSIT ACCOUNTS AND LOCK-BOXES

 

[delivered separately]

 

S-II-1

 

 

SCHEDULE II

 

CREDIT AND COLLECTION POLICY

 

[DELIVERED SEPARATELY]

 

S-II-2

 

 

SCHEDULE III

 

ADDRESSES

 

Seller: Fountain City Finance, LLC   333 West 11th Street   Kansas City,
MO  64105   Attention:  Gregg Wm. Givens   Facsimile No. 816-435-8630     Agent:
Wells Fargo Bank, National Association, as Agent   1100 Abernathy Road, N.E.  
Suite 1500   Atlanta, GA 30328   Attention:  William Rutkowski      
Telephone:   (770) 508-2180   Facsimile:     (866) 972-3558  
Email:  WFCFReceivablesSecuritizationAtlanta@wellsfargo.com

 

Bank: Same as Agent     Parent: DST Systems, Inc.   333 West 11th Street  
Kansas City, MO  64105   Attention:  Gregg Wm. Givens   Facsimile No.
816-435-8630

 

S-III-1

 

 

Servicer: DST Systems, Inc.   333 West 11th Street   Kansas City, MO  64105  
Attention:  Gregg Wm. Givens   Facsimile No. 816-435-8630     Originators: DST
Output, LLC   DST Output Central, LLC   DST Output East, LLC   DST Output West,
LLC   DST Technologies, Inc.   DST Mailing Services, Inc.   DST Output
Electronic Solutions, Inc.   DST Worldwide Services, LLC   DST Retirement
Solutions, LLC   DST Brokerage Solutions, LLC   Finix Professional Services, LLC
  Converge Systems, LLC   Lateral Group NA, LLC   DST Intellisource, LLC   333
West 11th Street, 5th Fl.   Kansas City, MO  64105   Attention:  Gregg Wm.
Givens   Facsimile No. 816-435-8630       Argus Health Systems, Inc.   1300
Washington Street   Kansas City, MO  64105   Attention: Gregg Wm. Givens  
Facsimile No. 816-435-8630       DST Direct, LLC   601 Monroe Street   Jefferson
City, MO  65101   Attention: Gregg Wm. Givens   Facsimile No. 816-435-8630      
DST Health Solutions, LLC   DST Healthcare Holdings, Inc.   2400 Thea Drive  
Harrisburg, P A 17110   Attention: Gregg Wm. Givens   Facsimile No. 717-703-6190

 

S-III-2

 

 

  DST Global Solutions North America, LLC   2000 Crown Colony   Quincy,
Massachusetts 02169   Attention: Gregg Wm. Givens   Facsimile No. 617-482-8878  
    Newkirk Products, Inc.   15 Corporate Circle   Albany, NY 12203   Attention:
Gregg Wm. Givens   Facsimile No. 518-862-3399       LTM Publishing, Inc.   15
Corporate Circle   Albany, NY 12203   Attention: Gregg Wm. Givens   Facsimile
No. 518-862-3399       McKay Hochman Co., Inc.   10 Park Place   Butler, NJ
07405   Attention: Gregg Wm. Givens   Facsimile No. 518-862-3399       Third
Party Educational Systems, Inc.   43 Main Street, SE   Minneapolis, MN 55414  
Attention: Gregg Wm. Givens   Facsimile No. 518-862-3399       DST Systems, Inc.
  333 West 11th Street   Kansas City, MO 64105   Attention: Gregg Wm. Givens  
Facsimile No. 816-435-8630

 

S-III-3

 

 

SCHEDULE IV
UCC INFORMATION

 

[DELIVERED SEPARATELY]

 

S-IV-1

 

 

SCHEDULE V

 

PERSONS DEEMED NOT TO BE AFFILIATES

 

Deemed Non-Affiliate   Applicable Person       Boston Financial Data Services,
Inc.   Seller, Parent, Originators       International Financial Data Services
Limited Partnership   Seller, Parent, Originators

 

S-V-1

 

 

ANNEX a-1

Form of Monthly Report

 

[tex10-1_88.jpg]

 

Annex A-1

 

 

[tex10-1_89.jpg]

 

Certification

 

The undersigned hereby represents and warrants that the foregoing is a true and
accurate accounting with respect to outstanding Receivables as of
_____________________, 20__, in accordance with the Amended and Restated
Receivables Purchase Agreement dated as of May 15, 2014, as amended, restated or
otherwise modified from time to time and that all representations and warranties
related to such agreement are restated and reaffirmed.

 

DST SYSTEMS, INC., as Servicer      



By:     Date:  



Name:     Gregg Wm. Givens   TITLE:   Senior Vice President, Chief Financial
Officer & Treasurer  

 

Annex A-2

 

 

ANNEX B 

Form of Deposit Account Control Agreement

 

[DELIVERED SEPARATELY]

 

Annex B-1

 

 

ANNEX C 

Form of Opinion of Counsel to the Seller

 

[DELIVERED SEPARATELY]

 

Annex C-1

 

 

ANNEX D



Form of Assignment and Acceptance

 

----

 

Assignment and Acceptance Agreement

 

Dated _________, 20__

 

Reference is made to the Amended and Restated Receivables Purchase Agreement
dated as of May 15, 2014, as further amended and/or restated to date (the
“Agreement”) among Fountain City Finance, LLC, a Delaware limited liability
company (the “Seller”), Wells Fargo Bank, National Association, a national
banking association, as a bank (the “Bank”) and the agent (the “Agent”), DST
Systems, Inc., a Delaware corporation, as Parent and Servicer, and each of the
parties listed on Schedule III thereto as originators (collectively, the
“Originators”). Terms defined in the Agreement are used herein with the same
meaning.

 

____________________ (in [each of its capacities/its capacity] as Bank [and
Agent], the “Assignor”) and ______________________ (the “Assignee”) agree as
follows:

 

1.               Purchase and Sale of Interest. The Assignor hereby sells and
assigns to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, an interest in and to all of the Assignor’s rights and obligations
under the Agreement, the Initial Purchase Agreement, the Secondary Purchase
Agreement, the Deposit Account Control Agreement, all amendments and waivers to
any of the foregoing and all other agreements and documents delivered and/or
related hereto or thereto (collectively, the “Transaction Documents”) as of the
date hereof equal to the percentage interest (the “Percentage”) specified on the
signature page hereto of all outstanding rights and obligations under the
Transaction Documents. After giving effect to such sale and assignment (and any
other sales and assignments by the Assignor which are effective concurrently),
the Bank Commitment of the Assignor and the Assignee and the amount of the
Capital held by the Assignor and the Assignee will be as set forth in Section 2
of the signature pages hereto. As of the Effective Date, the Assignee shall
[become/replace the Assignor as] [a/the] Bank [and Agent] under the Transaction
Documents. As consideration for the sale and assignment contemplated in this
Section 1, the Assignee shall pay to the Assignor on the Effective Date (as
hereinafter defined) in immediately available funds an amount equal to
$_________, representing the purchase price payable by the Assignee for the
interests in the outstanding Receivable Interests sold and assigned to the
Assignee under this Section 1.

 

2.                Representations and Warranties, Disclaimers and Confirmation
of Consent of Assignor. The Assignor:

 

(a)              represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim created by or arising as a result of a claim
against the Assignor;

 

Annex D-1

 

 

(b)              makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Agreement or the other Transaction Documents
or the execution, legality, validity; enforceability, genuineness, sufficiency
or value of the Agreement or any other instrument or document furnished pursuant
thereto;

 

(c)              makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Seller or any
Originator or the performance or observance by the Seller or any Originator of
any of its obligations under the Transaction Documents or any other instrument
or document furnished pursuant thereto; and

 

(d)             confirms that it consents to the provision by Parent, Seller and
Originators of Product Information (as that term is defined in the Agreement) to
Assignee and the utilization of such Product Information by Assignee in relation
to the assignment and acceptance of Assignor’s interest, rights and obligations
as a Bank [and as the Agent] under the Transaction Documents to Assignee.

 

3.               Representations and Agreements of Assignee. The Assignee:

 

(a)             confirms that it has received a copy of the Transaction
Documents, together with copies of the most recent financial statements
delivered pursuant to Sections 5.01(l)(i) and (l)(ii) of the Agreement and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance
Agreement;

 

(b)             agrees that it will, independently and without reliance upon the
Agent, the Assignor or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Transaction Documents;

 

(c)             agrees that it will perform in accordance with their terms all
of the obligations which by the terms of the Transaction Documents and this
Assignment and Acceptance Agreement are required to be performed by it as [the
Agent and] a Bank;

 

(d)             specifies as its address for notices the office set forth
beneath its name on the signature pages hereof;

 

(e)              represents that this Assignment and Acceptance Agreement has
been duly authorized, executed and delivered by such Assignee pursuant to its
corporate powers and constitutes the legal, valid and binding obligation of such
Assignee; and

 

(f)              if the Assignee is organized under the laws of a jurisdiction
outside the United States, (i) attaches the forms prescribed by the Internal
Revenue Service of the United States certifying as to the Assignee’s status for
purposes of determining exemption from United States withholding taxes with
respect to all payments to be made to the Assignee under the Agreement or such
other documents as are necessary to indicate that all such payments are subject
to such taxes at a rate reduced by an applicable tax treaty, and (ii) agrees to
provide the Agent (to the extent permitted by applicable law) with similar forms
for each subsequent tax year of the Assignee in which payments are to be made to
the Assignee under the Transaction Documents.

 

Annex D-2

 

 

4.                Obligations of the Assignee, Including Confidentiality. The
Assignee agrees to abide by any obligations on the part of [the Agent and] a
Bank set forth in the Transaction Documents and, where applicable, this
Assignment and Acceptance Agreement. Furthermore, the Assignee understands that
the Transaction Documents are confidential documents and will not disclose them
to any other Person except (a) to the Assignee’s legal counsel or auditors if
such counsel or auditors agree to hold them confidential or (b) to the extent
required by applicable law or regulation or by any court, regulatory body or
agency having jurisdiction over the Assignee. Notwithstanding any other
provision herein or in the Transaction Documents, each party hereto hereby
confirms that the Seller, the Originators and the Servicer (and each employee,
representative or other agent of each such party) may disclose to any and all
Persons, without limitation of any kind, the U.S. tax treatment and U.S. tax
structure of the transaction contemplated by the Agreement and the other
Transaction Documents.

 

5.               Bank Credit Decision. The Assignee acknowledges that it has,
independently and without reliance upon the Agent or any other Bank and based on
the most recent financial statements delivered pursuant to Sections 5.01(l)(i)
and (l)(ii) of the Agreement and such other documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Assignment and Acceptance Agreement. The Assignee also acknowledges that it
will, independently and without reliance upon the Agent, any of its Affiliates
or any other Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Assignment and Acceptance Agreement.

 

6.               Miscellaneous. (a) The effective date of this Assignment and
Acceptance Agreement shall be the later of (i) the date on which a fully
executed version of the Agreement is delivered to the Agent and (ii) the date on
which the Assignor is paid in full, in immediately available funds the amount
set forth on the signature page hereto as “Aggregate outstanding Capital of
Receivable Interests assigned by the Assignor” plus all reasonable legal fees,
costs and expenses of Assignor’s legal counsel, unless otherwise specified on
the signature page hereto (the “Effective Date”).

 

(a)              As of the Effective Date, (i) the Assignee shall be a party to
the Agreement and all other relevant Transaction Documents and, to the extent
provided in this Assignment and Acceptance Agreement, have the rights and
obligations of [the Agent and] a Bank thereunder and hereunder and (ii) the
Assignor shall, to the extent provided in this Assignment and Acceptance
Agreement, relinquish its rights and be released from its obligations under the
Transaction Documents.

 

(b)              From and after the Effective Date, all payments under the
Transaction Documents in respect of the interest assigned hereby (including,
without limitation, all payments of Capital, Yield and fees with respect
thereto) shall be made to the Assignee. The Assignor and Assignee shall make any
appropriate adjustments in payments under the Transaction Documents for periods
prior to the Effective Date directly between themselves.

 

Annex D-3

 

 

(c)              [By acknowledging and agreeing to this Assignment and
Acceptance Agreement, each Originator, and by executing this Assignment and
Acceptance Agreement, the Assignor, hereby authorizes the Assignee to file, on
and after the Effective Date, financing and/or continuation statements, and
amendments thereto, relating to the Receivables and the Related Security, the
related Contracts and the Collections with respect thereto, any other Seller
Collateral and any other assets of such Originator in which a security interest
is granted under the Transaction Documents.]1

 

(d)              [Seller, Servicer and the Bank hereby acknowledge and confirm
that they have agreed to waive the 30 day notice period for assignments
prescribed by Section 10(a) of the Deposit Account Control Agreement with
respect to the assignment of such Deposit Account Control Agreement by the
Assignor to the Assignee that is occurring on the Effective Date, as specified
herein.]2

 

7.               [RELEASE. SELLER, THE SERVICER AND THE ORIGINATORS EACH HEREBY
ACKNOWLEDGES AND AGREES THAT: (A) ASSIGNOR AND EACH OF ITS RESPECTIVE
AFFILIATES, EMPLOYEES, OFFICERS, AGENTS, CONTRACTORS AND ATTORNEYS
(COLLECTIVELY, THE “RELEASED PARTIES”) HAVE ACTED IN GOOD FAITH IN NEGOTIATING
AND ENTERING INTO THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT AND EACH OF THE OTHER
TRANSACTION DOCUMENTS AND THAT THE PROVISIONS HEREOF AND THEREOF ARE NOT IN
BREACH OR VIOLATION OF ANY DUTY OR OBLIGATION, EXPRESS OR IMPLIED, OF SELLER TO
ASSIGNOR OR AGENT; (B) EACH OF THE RELEASED PARTIES HAS FULLY PERFORMED ALL OF
ITS EXPRESS AND IMPLIED OBLIGATIONS TO SELLER IN CONNECTION WITH THE TRANSACTION
DOCUMENTS AND WITH RESPECT TO ALL OTHER CONTRACTUAL RELATIONSHIPS BETWEEN SUCH
RELEASED PARTY AND SELLER, THE SERVICER AND THE ORIGINATORS; AND (C) NONE OF
SELLER, THE SERVICER OR THE ORIGINATORS HAS ANY CLAIM, DEMAND OR CAUSE OF ACTION
AGAINST ANY RELEASED PARTY OF ANY NATURE, WHETHER IN TORT OR IN CONTRACT. IN
CONSIDERATION FOR THE EXECUTION OF THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT,
SELLER, THE SERVICER AND THE ORIGINATORS EACH DOES HEREBY RELEASE AND FOREVER
DISCHARGE EACH RELEASED PARTY FROM ANY AND ALL ACTIONS, CAUSES OF ACTION, DEBTS,
DUES, CLAIMS, DEMANDS, LIABILITIES AND OBLIGATIONS OF EVERY KIND AND NATURE,
BOTH IN LAW AND IN EQUITY, KNOWN OR UNKNOWN, NOW EXISTING, WHICH MIGHT BE
ASSERTED AGAINST SUCH RELEASED PARTY ARISING OUT OF, BASED UPON, OR ASSOCIATED
WITH ANY ACTION TAKEN OR NOT TAKEN BY SUCH RELEASED PARTY FROM THE BEGINNING OF
TIME TO THE DATE OF THIS LETTER WAIVER. SELLER, THE SERVICER AND THE ORIGINATORS
EACH FURTHER STATES THAT IT HAS CAREFULLY READ THE FOREGOING RELEASE, KNOWS THE
CONTENTS THEREOF AND GRANTS THE SAME AS ITS OWN FREE ACT AND DEED. THIS SECTION
SHALL SURVIVE THE TERMINATION OF THE AGREEMENT AND THE REPURCHASE, REPAYMENT,
SATISFACTION OR DISCHARGE OF THE OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS.]3

 



 



1 Delete if the Assignor is not the Agent

2 Delete if DACA is not being assigned

3 Delete if less than 100% is being assigned.

 

Annex D-4

 

 

8.               GOVERNING LAW. THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK (WITHOUT REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW). EACH OF THE SELLER,
EACH ORIGINATOR AND THE SERVICER HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF
ANY NEW YORK STATE COURT SITTING IN THE CITY OF NEW YORK FOR PURPOSES OF ALL
LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS ASSIGNMENT AND ACCEPTANCE
AGREEMENT, ANY TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY. EACH OF THE SELLER, THE SERVICER AND EACH ORIGINATOR HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on the
signature page hereto.

 

Annex D-5

 

 

Signature Pages
to Fountain City Finance, LLC Assignment and Acceptance Agreement
Dated ____________, 20__

Section 1.

Percentage: ____%

 

Section 2.

Assignee’s Bank Commitment: $ Assignor’s remaining Bank Commitment: $ Aggregate
outstanding Capital of Receivable   Interests assigned by the Assignor: $
Remaining aggregate outstanding Capital of   Receivable Interests held by the
Assignor: $

 

Section 3.

Effective Date: _________, 20__

 

[Signatures begin on following page]

 

Annex D-6

 

 

  ASSIGNOR:       _______________________, as a Bank [and as the Agent]

 

  By:     Title:  

 

  ASSIGNEE:       _________________________, as Assignee

 

  By:     Title:  

 

  Address for Notices:           Phone:   Fax:   Email:

 

[Signatures continue on following page]

 

Annex D-7

 

 

Consented to: FOUNTAIN CITY FINANCE, LLC, as Seller

 

  By:       Name:Gregg Wm. Givens     Title:President and Treasurer

 

Acknowledged and Agreed:

 

PARENT: DST SYSTEMS, INC.

 

  By:       Name: Gregg Wm. Givens     Title: Senior Vice President, Chief
Financial Officer and Treasurer

 

SERVICER: DST SYSTEMS, INC.

 

  By:       Name: Gregg Wm. Givens     Title: Senior Vice President, Chief
Financial Officer and Treasurer

 

Annex D-8

 

 

ORIGINATORS: DST Systems, Inc.   Argus Health Systems, Inc.   Converge Systems,
LLC   DST Brokerage Solutions, LLC   DST Direct, LLC   DST Global Solutions
North America, LLC   DST Health Solutions, LLC   DST HealthCare Holdings, Inc.  
DST Intellisource, LLC   DST Mailing Services, Inc.   DST Output, LLC   DST
Output Central, LLC   DST Output East, LLC   DST Output Electronic Solutions,
Inc.   DST Output West, LLC   DST Retirement Solutions, LLC   DST Technologies,
Inc.   DST Worldwide Services, LLC   Finix Professional Services, LLC   Lateral
Group NA, LLC (f/k/a CFG Output LLC)   LTM Publishing, Inc.   McKay Hochman Co.,
Inc.   Newkirk Products, Inc.   Third Party Educational Systems, Inc.

 

  By:       Name: Gregg Wm. Givens     Title: Treasurer

 

Annex D-9

 

 

ANNEX E

 

Form of Compliance Certificate

  

To: Wells Fargo Bank, National Association, as Agent

 

This Compliance Certificate (the ‘Certificate”) is furnished pursuant to Section
5.1(l)(iii) of that certain Amended and Restated Receivables Purchase Agreement
dated as of May 15, 2014 as it may be amended or otherwise modified from time to
time (as so amended or modified, the “Agreement”) by and among Fountain City
Finance, LLC, a Delaware limited liability company (the “Seller”), Wells Fargo
Bank, National Association, a national banking association (the “Agent” and a
“Bank”), DST Systems, Inc., a Delaware corporation (the “Parent” and the
“Servicer”), and each of the parties named on Schedule III thereto (the
“Originators”). Capitalized terms used and not otherwise defined herein are used
with the meanings attributed thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.               I am the duly elected __________________ [chief financial
officer] of the [Seller] [Parent].

 

2.               I have reviewed the terms of the Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of the [Seller] [Parent] during the accounting
period covered by [in the case of the Seller only: the financial statements
attached hereto] [in the case of the Parent only, for so long as the Parent is
required to file its finance statements with the SEC: the financial statements
of the Parent posted on the website of the Parent at www.dstysytems.com or the
SEC’s website at www.sec.gov, as such financial statements are incorporated by
reference herein and made a part hereof; or if the Parent is not required to
file its financial statements with the SEC: the financial statements attached
hereto].

 

3.               The examinations described in Paragraph 2 did not disclose, and
I have no knowledge of, the existence of any condition or event which
constitutes an Event of Termination or Incipient Event of Termination during or
at the end of the accounting period covered by [in the case of the Seller only:
the financial statements attached hereto][in the case of the Parent only, for so
long as the Parent is required to file its finance statements with the SEC: the
financial statements of the Parent posted on the website of the Parent at
www.dstssytems.com or the SEC’s website at www.sec.gov, as such financial
statements are incorporated by reference herein and made a part hereof; or if
the Parent is not required to file its financial statements with the SEC: the
financial statements attached hereto] or as of the date of this Certificate,
except as set forth in Paragraph 5 below.

 

4.               Schedule I attached hereto sets forth financial data and
computations evidencing the compliance with certain covenants of the Agreement,
including the financial covenants in Section 7.01(n) of the Agreement, all of
which data and computations are true, complete and correct and have been
prepared in accordance with GAAP.

 

Annex E-1

 

 

5.               Described below are the exceptions, if any, to Paragraph 3 by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which the Seller or the Parent has taken, is
taking, or proposes to take with respect to each such condition or event:

 

6.               The foregoing certifications, together with the computations
set forth in Schedule I hereto and the financial statements delivered with this
Certificate in support hereof, are made and delivered this__ day of ________
,___.

 



  [Seller] [Parent]



 

  By:     Name:     Title:  

 

Annex E-2

 

 

Schedule I to Compliance Certificate

 

A.             Schedule of Compliance as of ______________ ,________ with
Section ___ of the Agreement.

 

This schedule relates to the fiscal quarter/year ended:

 

Annex E-3

 

 

ANNEX F

Specific Definitions for Section 7.01(n)

 

The following terms used in Section 7.01(n) shall have the meanings set forth
below.

Capitalized terms used in the definitions which follow are defined as set forth
in this Annex F:

 

“Acquisition” by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all of the Capital Stock
or all or substantially all of the Property, or a business unit or product line,
of another Person, whether or not involving a merger or consolidation with such
other Person and whether for cash, property, services, assumption of
Indebtedness, securities or otherwise.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

 

“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is required to be accounted for as a capital lease on the balance
sheet of that Person.

 

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Consolidated EBITDA” means for any period for the Consolidated Parties on a
consolidated basis, the sum (without duplication) of (a) Consolidated Net
Income, plus (b) an amount which, in the determination of Consolidated Net
Income, has been deducted for (i) Consolidated Interest Expense, (ii) i:p.come
taxes, (iii) depreciation, amortization and other non-cash charges, including
(x) non-cash stock compensation expense and (y) unrealized losses on assets
including but not limited to investment impairments in the Parent’s income
statements, (iv) extraordinary, unusual and otherwise non-recurring losses or
charges, including losses on Dispositions that ,are outside the ordinary course
of business, (v) transaction fees and expenses incurred in connection with the
Credit Agreement, the Loan Documents and the syndicated credit facility
evidenced thereby, and (vi) all cash losses on Dispositions of Non-Operating
Assets made on or after October 1, 2012, minus (c) to the extent included in
calculating such Consolidated Net Income, (i) all non-cash gains on assets
including but not limited to unrealized gains on Investments, (ii)
extraordinary, unusual and otherwise non-recurring gains, including gains on
Dispositions that are outside the ordinary course of business and (iii) all cash
gains on Dispositions of Non-Operating Assets made on or after October 1, 2012.

 

Annex F-1

 

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Consolidated Parties on a consolidated basis, without duplication, all
Indebtedness of the Consolidated Parties of the type referred to in clauses (a),
(b), (t), (g), (h), (i), (j), (k), (1), (m) and (n) of the definition of
“Indebtedness” set forth in this Annex F. To the extent that the rights and
remedies of the obligee of any Consolidated Funded Indebtedness are limited to
certain property and are otherwise non-recourse to any Consolidated Party, the
amount of such Consolidated Funded Indebtedness shall be limited to the value of
the Consolidated Parties’ interest in such property (valued at the higher of
book value or market value as of such date of determination). For purposes of
the calculation of the Consolidated Leverage Ratio, “Consolidated Funded
Indebtedness” shall exclude non-cash obligations of the Parent and its
Subsidiaries incurred in connection with any Permitted Monetization Transaction;
provided, however, that in respect of a proposed Disposition (other than an
Excluded Disposition) or Acquisition (including for purposes of the definition
of “Consolidated Leverage Ratio”), calculation of Consolidated Funded
Indebtedness shall be on a Pro Forma Basis.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) the cash portion of Consolidated Interest
Expense for such period.

 

“Consolidated Interest Expense” means for any period for the Consolidated
Parties on a consolidated basis, all interest expense (whether paid or accrued)
and capitalized interest, including without limitation (a) the amortization of
debt discount and premium, (b) the interest component under Capital Leases and
Synthetic Lease Obligations and (c) the implied interest component, discount or
other similar fees or charges in connection with any asset securitization
program, in each case as determined in accordance with GAAP; provided, for the
avoidance of doubt, that in respect of a proposed Disposition (other than an
Excluded Disposition) or Acquisition (including for purposes of the definition
of “Consolidated Interest Coverage Ratio”), calculation of Consolidated Interest
Expense shall be on a Pro Forma Basis..

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four prior fiscal quarters ending on such date.

 

“Consolidated Net Income” means for any period for the Consolidated Parties on a
consolidated basis, net income (or loss) (excluding extraordinary items) after
interest expense, income taxes and depreciation and amortization, all as
determined in accordance with GAAP.

 

“Consolidated Parties” means a collective reference to the Parent and the
Subsidiaries of the Parent, and “Consolidated Party” means anyone of them.

 

“Convertible Senior Debentures” has the meaning given to such term in the Credit
Agreement (as in effect on the date hereof).

 

“Default” has the meaning given to such term in the Credit Agreement (as in
effect on the date hereof).

 

Annex F-2

 

 

“Disposition” or “Dispose” means any disposition (including pursuant to a Sale
and Leaseback Transaction) of any or all of the Property (including without
limitation the Capital Stock of a Subsidiary) of any Consolidated Party whether
by sale, lease, licensing, transfer or otherwise, but other than pursuant to any
casualty or condemnation event. For the avoidance of doubt, the term
“Disposition” excludes any sale, lease, transfer or other disposition
(including, without limitation any liquidation of or return of or on an
investment made by a Consolidated Party) by any Person which is not a
Consolidated Party.

 

“Equity Issuance” means any issuance by any Consolidated Party to any Person of
(a) shares of its Capital Stock, (b) any shares of its Capital Stock pursuant to
the exercise of options or warrants, (c) any shares of its Capital Stock
pursuant to the conversion of any debt securities to equity or the conversion of
any class equity securities to any other class of equity securities or (d) any
options or warrants relating to its Capital Stock. The term “Equity Issuance”
shall not be deemed to include any Disposition.

 

“Excluded Disposition” means, with respect to any Consolidated Party, any
Disposition consisting of (i) the sale, lease, license, transfer or other
disposition of Property in the ordinary course of such Consolidated Party’s
business, (ii) the sale, lease, license, transfer or other disposition of
machinery and equipment no longer used or useful in the conduct of such
Consolidated Party’s business, (iii) any sale, lease, license, transfer or other
disposition of Property by such Consolidated Party to the Parent, (iv) any
Involuntary Disposition by such Consolidated Party, (v) any Disposition by such
Consolidated Party constituting a Permitted Investment, (vi) if such
Consolidated Party is not the Parent, any sale, lease, license, transfer or
other disposition of Property by such Consolidated Party to any Consolidated
Party that is not the Parent, (vii) any Equity Issuance of Capital Stock of the
Parent and (viii) in the case of West Side Investment Management, Inc. and its
Subsidiaries and Vermont Western Assurance Inc. and its Subsidiaries only, the
sale of securities in the ordinary course of business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

Annex F-3

 

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the oblige in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made (including, without limitation, the
Convertible Senior Debentures), (c) all obligations of such Person under
conditional sale or other title retention agreements relating to Property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of Property or services purchased by such Person (other than
trade debt incurred in the ordinary course of business and due within six months
of the incurrence thereof) which would appear as liabilities on a balance sheet
of such Person, (e) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements, (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, Property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed; provided that for
purposes hereof, the amount of such Indebtedness shall be limited to the greater
of (i) the amount of such Indebtedness as to which there is recourse to such
Person and (ii) the fair market value of the property which is subject to the
Lien, (g) all Guarantees of such Person with respect to Indebtedness of another
Person, (h) the Attributable Indebtedness of such Person with respect to Capital
Leases and Synthetic Lease Obligations, (i) all net obligations of such Person
under Swap Contracts, G) the maximum amount of all standby letters of credit
issued or bankers’ acceptances facilities created for the account such Person
and, without duplication, all unreimbursed drafts drawn thereunder (less the
amount of any cash collateral securing any such letters of credit or and
bankers’ acceptances), (k) all obligations of such Person to repurchase, redeem,
retire, defease or otherwise acquire for value (other than for other Capital
Stock) any Capital Stock or other securities issued by such Person at any time
prior to the Maturity Date, valued, in the case of redeemable securities, at the
greater of voluntary or involuntary redemption price, plus accrued and unpaid
dividends, and including, without limitation, obligations commonly known as
residual equity appreciation potential shares, (I) the outstanding attributed
principal amount under any asset securitization program of such Person including
without limitation any notes or accounts receivable financing program, (m) all
cash obligations which arise in connection with any forward equity transactions
which are treated as borrower money indebtedness in accordance with GAAP and (n)
the Indebtedness of any partnership or unincorporated joint venture in which
such Person is a general partner or a joint venturer to the extent such
Indebtedness is recourse to such Person. The amount of any net obligation under
any Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. To the extent that the rights and remedies of the
obligee of any Indebtedness are limited to certain property and are otherwise
non-recourse to such Person, the amount of such Indebtedness shall be limited to
the value of the Person’s interest in such property (valued at the higher of
book value or market value as of such date of determination).

 

Annex F-4

 

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any Property of any Consolidated
Party.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan Documents” has the meaning given to such term in the Credit Agreement (as
in effect on the date hereof).

 

“Marketable Securities” means marketable securities that are freely traded on
either the

New York Stock Exchange or on the NASDAQ National Market System or any other
similar exchanges worldwide and held for investment purposes only.

 

“Maturity Date” means July 1, 2015.

 

“Monetization SPE” means a special purpose entity organized by the Parent or a
Subsidiary of the Parent (i) the sole purpose of which is to enter into anyone
or more Monetization Transactions and (ii) the assets and liabilities of which
consist solely of Monetized Marketable Securities, Monetization Hedging
Agreements (as defined in the definition of “Monetization Transaction”),
Monetization Securities Agreements(as defined in the definition of “Monetization
Transaction”), Indebtedness that is (a) secured solely by any of the foregoing
and (b) otherwise non-recourse to the Consolidated Parties (other than such
Monetization SPE), and other assets and liabilities directly related to or
arising out of the foregoing.

 

“Monetization Transaction” means anyone or more of the following transactions
and any combination thereof: (i) any Swap Contract relating to any Monetized
Marketable Securities (“Monetization Hedging Agreement”), (ii) any repurchase
agreement, securities loan agreement or securities forward transaction agreement
relating to any Monetized Marketable Securities (collectively, “Monetization
Securities Agreements”), (iii) incurrence of any Indebtedness that is (a)
secured solely by any Monetized Marketable Securities and/or any Monetization
Hedging Agreement or Monetization Securities Agreement and (b) otherwise
non-recourse to the Consolidated Parties (other than such Monetization SPE),
(iv) any Disposition of Monetized Marketable Securities and (v) organization by
the Parent or a Subsidiary of a Monetization SPE.

 

Annex F-5

 

 

“Monetized Marketable Securities” means Marketable Securities now or hereafter
owned by the Parent or any of its Subsidiaries and that are the subject of a
Monetization Transaction.

 

“Non-Operating Assets” means real property (excluding the Parent’s primary data
centers in Kansas City, Missouri and St. Louis, Missouri), Marketable Securities
and other securities (including limited partnership interests) of the Parent or
any of its Subsidiaries in each case that are not material to the investment
recordkeeping and output solutions operating business units of the Parent and
its Subsidiaries taken as a whole.

 

“Operating Lease” means, as applied to any Person, any lease (including, without
limitation, leases which may be terminated by the lessee at any time) of any
Property (whether real, personal or mixed) which is not a Capital Lease other
than any such lease in which that Person is the lessor.

 

“Parent” means DST Systems, Inc., a Delaware corporation.

 

“Permitted Monetization Transaction” means any Monetization Transaction in an
aggregate amount with all other Permitted Monetization Transactions not to
exceed $500,000,000 so long as no Default will otherwise exist after giving
effect to such transaction.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Pro Forma Basis” means, in respect of a proposed transaction, that such
transaction shall be deemed to have occurred as of the first day of the four
fiscal quarter period ending as of the most recent fiscal quarter end preceding
the date of such transaction with respect to which the Agent has received the
Required Financial Information. As used herein, “transaction” shall mean (a) any
Disposition (other than an Excluded Disposition or Dispositions of Non-Operating
Assets) or (b) any Acquisition. In connection with any calculation made under
Section 7.0 l(n)(i) or (ii) (including without limitation for purposes of
calculating Consolidated EBITDA, Consolidated Funded Indebtedness and
Consolidated Interest Expense) upon giving effect to a transaction on a Pro
Forma Basis:

 

(i)            for purposes of any such calculation in respect of any
Disposition (but excluding any Disposition of Non-Operating Assets), (A) income
statement items (whether positive or negative) attributable to the Person or
Property disposed of shall be excluded and (B) any Indebtedness which is retired
in connection with such transaction shall be excluded and deemed to have been
retired as of the first day of the applicable period; and

 

Annex F-6

 

 

(ii)           for purposes of any such calculation in respect of any
Acquisition, (A) any Indebtedness incurred or assumed by any Consolidated Party
(including the Person or Property acquired) in connection with such transaction
and any Indebtedness of the Person or Property acquired which is not retired in
connection with such transaction (1) shall be deemed to have been incurred as of
the first day of the applicable period and (2) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination and (B) income statement items (whether positive
or negative) attributable to the Person or Property acquired shall be included
beginning as of the first day of the applicable period.

 

“Pro Forma Compliance Certificate” means a certificate of a duly authorized
officer of the Parent delivered to the Agent (to the extent required) in
connection with any Acquisition of Property that would have contributed 7.5% or
more of Consolidated EBITDA for the preceding four fiscal quarters for which
financial statements have been delivered to the Agent (had such Property been
acquired on the first day of the relevant period), as applicable, and containing
reasonably detailed calculations, upon giving effect to the applicable
transaction on a Pro Forma Basis, of the Consolidated Leverage Ratio and the
Consolidated Interest Coverage Ratio as of the most recent fiscal quarter end
preceding the date of the applicable transaction with respect to which the Agent
shall have received the Required Financial Information.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Required Financial Information” means, with respect to each fiscal period or
quarter of the Parent, (a) the financial statements required to be delivered
pursuant to Section 5.01(l)(i) or (ii) for such fiscal period or quarter, and
(b) the Compliance Certificate to be delivered with the financial statements
described in clause (a) above.

 

“Sale and Leaseback Transaction” means any arrangement pursuant to which any
Consolidated Party, directly or indirectly, becomes liable as lessee, guarantor
or other surety with respect to any lease, whether an Operating Lease or a
Capital Lease, of any Property (a) which such Consolidated Party has sold or
transferred (or is to sell or transfer) to a Person which is not a Consolidated
Party or (b) which such Consolidated Party intends to use for substantially the
same purpose as any other Property which has been sold or transferred (or is to
be sold or transferred) by such Consolidated Party to another Person which is
not a Consolidated Party in connection with such lease.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Capital Stock having ordinary voting power for the election of
directors or other governing body (other than Capital Stock having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Parent.

 

Annex F-7

 

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of anyone or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark-to
market value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a lender under the Credit
Agreement or any affiliate of a lender under the Credit Agreement).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

Annex F-8

 

 

ANNEX G

Form of Purchase Request

  

PURCHASE REQUEST

 

dated ______________, 20__
for Purchase on ________________, 20__

 

Wells Fargo Bank, National Association, as Agent

1100 Abernathy Road, N.E., Suite 1500

Atlanta, GA 30328-5657

 

Attention: William P. Rutkowski

 

Ladies and Gentlemen:

 

Reference is hereby made to the Amended and Restated Receivables Purchase
Agreement, dated as of May 15, 2014, by and among Fountain City Finance, LLC, a
Delaware limited liability company (the “Seller”), Wells Fargo Bank, National
Association, a national banking association, individually (“Wells” or a “Bank”)
and as agent (the “Agent”) for the Banks, DST Systems, Inc., a Delaware
corporation, as the Parent and the Servicer, and each of the parties named on
Schedule III thereto as Originators (as amended, restated or otherwise modified
from time to time, the “Receivables Purchase Agreement”). Capitalized terms used
and not otherwise defined herein shall have the meanings assigned to such terms
in the Receivables Purchase Agreement.

 

The Agent and the Bank(s) are hereby notified of the following incremental
purchase (the “Purchase”):

 

purchase price (Capital):   $_____________________       date of the Purchase
(the “Purchase Date”):   _____________________________[Insert a date at least
three (3) Business Days after the date of this Purchase Request]       Yield
Rate:   LMIR (or, solely in the circumstances specified in Section 2.09 of the
Receivables Purchase Agreement, the Alternate Base Rate)

 

We hereby irrevocably instruct you to wire transfer such purchase price in
immediately available funds on the above specified date of purchase to the
Seller’s Account as follows:

 

Annex G-1

 

 

[Account Name]

[Account No.]

[Bank Name & Address]

[ABA #]

Reference:

Telephone advice to: [Name] @ tel. no. (  )

 

In connection with the Purchase to be made on the above-specified Purchase Date,
the Seller hereby certifies that the following statements are true on the date
hereof, and will be true on the Purchase Date (before and after giving effect to
the Purchase):

 

(i) The representations and warranties contained in Sections 4.01, 4.02 and 4.03
of the Receivables Purchase Agreement are correct on and as of the date of the
Purchase as though made on and as of the Purchase Date;

 

(ii) No event has occurred and is continuing, or would result from such
Purchase, that constitutes an Event of Termination or an Incipient Event of
Termination;

 

(iii) No Originator (other than the Parent) has stopped selling or contributing
to the Parent, pursuant to the Initial Purchase Agreement, all Receivables
originated by it and arising on or prior to such date (unless the Banks have
otherwise given their prior written consent thereto);

 

(iv) The Parent has not stopped selling or contributing to the Seller, pursuant
to the Secondary Purchase Agreement, all Receivables originated by it and
arising on or prior to such date or transferred to it by another Originator
pursuant to the Initial Purchase Agreement on or prior to such date; and

 

(v) The Non-Lockbox Receivable Ratio does not exceed 5%.

 

  Very truly yours,       Fountain City Finance, LLC       By:     Name:  
Title:

 

Annex G-2

 

 

ANNEX H

 

Scope of Agreed Upon Procedures

 

[DELIVERED SEPARATELY]

 

Annex H-1

 

